Exhibit 10.1
EXECUTION COPY
 
 
PURCHASE AND ASSUMPTION AGREEMENT
BY AND BETWEEN
FIRSTMERIT BANK, N.A.
AND
FIRST BANK
Dated as of November 11, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Tab  
 
            ARTICLE 1 DEFINITIONS     1  
 
            ARTICLE 2 PURCHASE AND SALE     15  
2.1
  The Acquisition     15  
2.2
  Consideration for the Acquisition     19  
2.3
  Allocation     22  
2.4
  Pro Rata Adjustment and Reimbursement     23  
2.5
  Closing     24  
2.6
  Repurchase of Non-Conforming Loans     25  
 
            ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER     26  
3.1
  Organization, Qualification, and Corporate Power     26  
3.2
  Authorization of Transaction     26  
3.3
  Noncontravention     27  
3.4
  Governmental Authorizations     27  
3.5
  Brokers’ Fees     27  
 
            ARTICLE 4 REPRESENTATIONS AND WARRANTIES CONCERNING THE BRANCHES    
27  
4.1
  Title; Tangible Personal Property     28  
4.2
  Deposits     28  
4.3
  Undisclosed Liabilities     29  
4.4
  Tax Matters     29  
4.5
  Employee Benefits     30  
4.6
  Compliance with Applicable Laws     30  
4.7
  Legal Proceedings; Orders     31  
4.8
  Employees     31  
4.9
  Environmental Matters     32  
4.10
  Loans     34  
4.11
  Owned Real Property, Leased Real Properties and Tangible Personal Property    
36  
4.12
  Leased Real Property     39  
4.13
  Acquired Contracts     39  
4.14
  Absence of Certain Changes and Events     40  
4.15
  Escheat Deposits     41  
4.16
  Books and Records     41  

(i)



--------------------------------------------------------------------------------



 



                      Tab  
4.17
  Insurance     41  
4.18
  Disclosure     41  
4.19
  Community Reinvestment Act Designations     41  
4.20
  No Knowledge of Fraud     42  
4.21
  Limitation on Warranties     42  
 
            ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER     42  
5.1
  Organization, Qualification, and Corporate Power     42  
5.2
  Authorization of Transaction     42  
5.3
  Noncontravention     42  
5.4
  Brokers’ Fees     43  
5.5
  Legal Proceedings; Orders     43  
5.6
  Financial Condition     43  
5.7
  Regulatory Condition     43  
 
            ARTICLE 6 PRE-CLOSING COVENANTS     43  
6.1
  Operation of Business     44  
6.2
  Notice of Potential Material Adverse Effect     46  
6.3
  Reasonable Access     46  
6.4
  Press Releases     47  
6.5
  Exclusivity     47  
6.6
  Regulatory Matters and Approvals     47  
6.7
  Employment     48  
6.8
  Conveyance of Customer Accounts     50  
6.9
  Branch Access     50  
6.10
  Maintenance of Properties     51  
6.11
  Conversion Planning and Execution     51  
6.12
  General Third Party Consents     51  
6.13
  Title Insurance and Surveys     52  
6.14
  Insurance Proceeds and Casualty Payments     53  
6.15
  Environmental Reports and Investigations     53  
6.16
  Condemnation     55  
6.17
  Exclusion of Non-Core Deposits     55  
6.18
  Additions to Loans; Removal of Certain Loans     55  
6.19
  Subordination, Non-Disturbance and Attornment Agreements     56  
6.20
  Assumption of IRA and Keogh Account Deposits     56  
6.21
  Naperville Branch     57  
6.22
  Post-Signing Selection of Certain Excluded Tangible Personal Property     57  
 
            ARTICLE 7 POST-CLOSING COVENANTS     57  

(ii)



--------------------------------------------------------------------------------



 



                      Tab  
7.1
  Continued Cooperation     57  
7.2
  Transitional Matters Concerning Deposits     57  
7.3
  Transitional Matters Concerning Loans     60  
7.4
  Transitional Matters Concerning Real Estate Interests     60  
7.5
  Transfer of Books and Records     60  
7.6
  Electronic Records, Conversion, and Servicing     62  
7.7
  Tax Reporting Obligations     62  
7.8
  Credit Life Insurance Refunds     63  
7.9
  Non-Solicitation of Employees     64  
7.10
  Non-Solicitation of Business     64  
7.11
  Covenant Not to Compete     64  
7.12
  Legal Inquiries     66  
7.13
  Employment     66  
7.14
  Removal of Seller’s Name from Signs     67  
 
            ARTICLE 8 CONDITIONS TO OBLIGATION TO CLOSE     67  
8.1
  Conditions to Obligation of Buyer     67  
8.2
  Conditions to Obligation of Seller     70  
 
            ARTICLE 9 ITEMS TO BE DELIVERED AT OR PRIOR TO CLOSING     70  
9.1
  By Seller     70  
9.2
  By Buyer     71  
 
            ARTICLE 10 TERMINATION     72  
10.1
  Termination of Agreement     72  
10.2
  Effect of Termination     73  
 
            ARTICLE 11 REMEDIES FOR BREACH OF THIS AGREEMENT     73  
11.1
  Survival     73  
11.2
  Indemnification by Seller     74  
11.3
  Indemnification by Buyer     74  
11.4
  Limitations on Indemnity     75  
11.5
  Third Party Claims     76  
11.6
  Losses Computed Without Giving Effect to Materiality     79  
11.7
  Indemnity Payments Treated as Adjustments to Purchase Price     79  
11.8
  After-Tax Nature of Indemnity Payments     79  
11.9
  Third Party Beneficiaries     79  
 
            ARTICLE 12 MISCELLANEOUS     79  
12.1
  Governing Law     79  
12.2
  Consent to Jurisdiction; Waiver of Jury Trial     79  

(iii)



--------------------------------------------------------------------------------



 



                      Tab  
12.3
  Waiver of Punitive Damages and Jury Trial     80  
12.4
  Successors and Assigns; No Third-Party Rights     81  
12.5
  Entire Agreement; Amendment     81  
12.6
  Notices     81  
12.7
  Amendments and Waivers     82  
12.8
  Counterparts     82  
12.9
  Severability     82  
12.10
  Titles and Subtitles     82  
12.11
  Construction     82  
12.12
  Expenses     83  
12.13
  Waiver of Compliance with Bulk Sales Laws     83  
12.14
  Next Business Day     83  

     
Exhibit A
  Seller’s Branches
Exhibit B
  FMER Loan Review Standards
Exhibit C
  Form of Limited Power of Attorney
 
   
Schedule 1.1
  Loans
Schedule 1.2
  Select Remote Employees
Schedule 2.1(a)(vii)(B)
  Acquired Contracts
Schedule 2.1(b)(i)
  Excluded Tangible Personal Property
Schedule 3.2
  Consents
Schedule 4.2(e)
  Exceptions to Deposits
Schedule 4.2(f)
  Exceptions to Deposit Agreements
Schedule 4.7(a)
  Legal Proceedings; Orders
Schedule 4.8(b)
  Employment Agreements
Schedule 4.8(d)
  Employment-Related Claims
Schedule 4.9(a)
  Compliance with Environmental Laws
Schedule 4.9(g)
  Asbestos, Mold and Lead-Based Paint
Schedule 4.10(a)
  Loans to Employees and Affiliates
Schedule 4.11(a)(i)
  Owned Real Property
Schedule 4.11(a)(ii)
  Tenant Leases
Schedule 4.11(b)
  Issues Affecting Owned Real Property, Leased Property and Tangible Personal
Property
Schedule 4.12
  Leases
Schedule 4.14(e)
  Compensation Increases
Schedule 6.11
  Conversion-Related Responsibilities
Schedule 6.20(c)
  Excluded IRA/Keogh Accounts
Schedule 8.1(m)
  Employment Agreements with Buyer

(iv)



--------------------------------------------------------------------------------



 



PURCHASE AND ASSUMPTION AGREEMENT
     THIS PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”) entered into as
of November 11, 2009, by and between FIRSTMERIT BANK, N.A., a national banking
association (“Buyer”), and FIRST BANK, a Missouri state chartered bank
(“Seller”). Buyer and Seller are referred to collectively herein as the
“Parties.”
WITNESSETH
     WHEREAS, Buyer and Seller are each engaged in the business of banking;
     WHEREAS, Seller desires to sell certain assets and transfer certain
liabilities with respect to Seller’s branch operations which are listed on
Exhibit A and referred to herein as the Branches;
     WHEREAS, Buyer desires to purchase certain assets and assume certain
liabilities of Seller related to the Branches;
     WHEREAS, the Parties desire to set forth in writing the terms and
conditions under which the transaction will be consummated.
     NOW, THEREFORE, in consideration of the foregoing and of the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, the Parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
     Capitalized terms used but not otherwise defined herein shall have the
following meanings:
     “ABL Purchase Agreement” means that certain Loan Purchase Agreement, dated
of even date hereof, between Buyer and First Bank Business Capital, Inc., as
amended, modified or supplemented from time to time in accordance with the terms
thereof.
     “Accountant” has the meaning set forth in Section 2.2(d) of this Agreement.
     “ACH” has the meaning set forth in Section 7.2(g) of this Agreement.
     “Acquired Assets” has the meaning set forth in Section 2.1(a) of this
Agreement.
     “Acquired Branches” means the Branches other than the Rejected Branches.
     “Acquired Contracts” has the meaning set forth in Section 2.1(a)(vii) of
this Agreement.

1



--------------------------------------------------------------------------------



 



     “Acquired Intellectual Property” has the meaning set forth in Section
2.1(a)(iii) of this Agreement.
     “Acquired Leased Real Properties” has the meaning set forth in Section
2.1(a)(v) of this Agreement.
     “Acquired Leasehold Improvements” has the meaning set forth in Section
2.1(a)(vi) of this Agreement.
     “Acquired Leases” has the meaning set forth in Section 2.1(a)(v) of this
Agreement.
     “Acquired Owned Real Property” means the Owned Real Property other than the
Excluded Owned Real Property, if any.
     “Acquired Tangible Personal Property” has the meaning set forth in Section
2.1(a)(ii) of this Agreement.
     “Acquisition” means the acquisition by Buyer of the Acquired Assets and the
assumption of the Assumed Liabilities pursuant to the terms of this Agreement.
     “Acquisition Closing Date Balance Sheet” means an unaudited balance sheet
listing only the Acquired Assets and the Assumed Liabilities as of the close of
business on the Closing Date and prepared from and using the same methodologies
and principles used in connection with the Closing Date Balance Sheet, which
unaudited balance sheet shall also include appropriate line items in respect of
the Taxes and other prepaid expenses or items to be prorated between Buyer and
Seller as required by Section 2.4 of this Agreement.
     “Acquisition Pre-Closing Balance Sheet” means an unaudited balance sheet
listing only the Acquired Assets and the Assumed Liabilities as of the last day
of the immediately preceding month end prior to the Closing Date and prepared
from and using the same methodologies and principles used in connection with the
Pre-Closing Balance Sheet, which unaudited balance sheet shall be prepared by
Seller and delivered to Buyer on or before the fifth (5th) Business Day prior to
the Closing Date and shall include appropriate line items in respect of the
Taxes and other prepaid expenses or items to be prorated between Buyer and
Seller as required by Section 2.4 of this Agreement.
     “Affiliate” means with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this definition, “control” (including with correlative
meaning, the terms “controlled by” and “under common control with”) as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities, by contract or
otherwise; provided, however, that with respect to Seller, “Affiliate” means FB
Parent and the Affiliates of Seller or FB Parent that are controlled, either
directly or indirectly, by Seller or FB Parent.
     “Agreement” has the meaning set forth in the preface above.

2



--------------------------------------------------------------------------------



 



     “Applicable Laws” means all applicable federal, state, county and municipal
laws, codes, injunctions, judgments, orders, decrees, rulings and charges
thereunder and other governmental requirements, constitutions, ordinances,
statutes, rules, regulations, and administrative interpretations and
pronouncements.
     “Assumed Liabilities” has the meaning set forth in Section 2.1(c) of this
Agreement.
     “Book Value” means, with respect to any Acquired Asset and any Assumed
Liability, the dollar amount thereof stated on the accounting records of Seller.
The Book Value of any item shall be determined as of the Closing Date after
adjustments made by Seller for differences in accounts, suspense items, unposted
debits and credits, and other similar adjustments or corrections. Without
limiting the generality of the foregoing, the Book Value of (i) an Assumed
Liability shall include all accrued and unpaid interest thereon as of the
Closing Date, (ii) a Loan shall reflect adjustments for earned or unearned
interest (as it relates to the “rule of 78s” or add-on-interest loans, as
applicable), if any, as of the Closing Date, and adjustments for the portion of
earned or unearned loan-related credit life and/or disability insurance
premiums, FAS 91 costs, if any, attributable to Seller as of the Closing Date in
each case determined for financial reporting purposes, (iii) a Commitment shall
be deemed to be zero, and (iv) the Acquired Tangible Personal Property and the
Owned Real Property shall be the net book value thereof prorated to the Closing
Date except that the Book Value of all signs and sign framing, posts, structures
and other signage infrastructure shall be zero. The Book Value of an Acquired
Contract shall be zero. The Book Value of an Acquired Asset shall not include
any adjustment for any general or specific reserves on the accounting records of
Seller. Seller shall continue to depreciate the Acquired Assets in accordance
with generally accepted accounting principles applied on a basis consistent with
prior periods provided that Seller shall not book depreciation less often than
monthly.
     “Books and Records” has the meaning set forth in Section 7.5 of this
Agreement.
     “Branches” means Seller’s branch offices listed on Exhibit A. (Any
individual location may be referred to as “Branch” if the context so requires.)
     “Business Day” means a day other than a Saturday, Sunday or any holiday
observed by the Federal Reserve.
     “Buyer” has the meaning set forth in the preface above.
     “Buyer Documents” means this Agreement and each other agreement, instrument
or document entered into by Buyer pursuant to this Agreement.
     “Buyer Indemnitees” has the meaning set forth in Section 11.2 of this
Agreement.
     “Buyer Material Adverse Effect” means, with respect to Buyer, any
condition, event, change or occurrence that, individually or collectively, is
reasonably likely to have a material adverse effect upon the ability of Buyer to
perform its obligations under, and to consummate the transactions contemplated
by this Agreement.
     “Buyer’s 401(k) plan” has the meaning set forth in Section 7.13(a) of this
Agreement.

3



--------------------------------------------------------------------------------



 



     “Buyer Taxes” has the meaning set forth in Section 11.5(d) of this
Agreement.
     “Cap” has the meaning set forth in Section 11.4(a) of this Agreement.
     “Claim Notice” has the meaning set forth in Section 11.5(a)(i) of this
Agreement.
     “Closing” has the meaning set forth in Section 2.5(a) of this Agreement.
     “Closing Date” has the meaning set forth in Section 2.5(a) of this
Agreement.
     “Closing Date Balance Sheet” means an unaudited balance sheet listing the
assets and liabilities of the Branches as of the close of business on the
Closing Date prepared in accordance with generally accepted accounting
principles applied on a basis consistent with prior periods.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commercially Reasonable Efforts” means efforts that a prudent Person
desirous of achieving a result would use in similar circumstances to achieve
that result; provided, however, that Commercially Reasonable Efforts shall not
be deemed to require a Person to undertake extraordinary or unreasonable
measures, including the payment of amounts in excess of normal and usual filing
fees and processing fees, if any, or other payments with respect to any Contract
that are significant in the context of such Contract (or significant on an
aggregate basis as to all Contracts).
     “Commitments” means unfunded commitments by Seller to lend funds to
customers of the Branches on the terms and conditions set forth in the
applicable commitment letters or other documentation, as such commitments exist
as of the Closing Date.
     “Consent” means any approval, consent, ratification, waiver, or other
authorization (including, without limitation, any Governmental Authorization,
and any other third party consents necessary for the assignment to Buyer of any
Acquired Contract); provided, however, that “Consent” shall not include any
Landlord Consent.
     “Contract” means any agreement, contract, lease, obligation, promise or
undertaking (whether written or oral and whether express or implied) that is
legally binding.
     “Controlling Party” has the meaning set forth in Section 11.5(d) of this
Agreement.
     “Cut-Off Date” means the date that is one hundred eighty days following the
Closing Date.
     “Deposits” means all deposits (as defined in 12 U.S.C. § 1813(l)), and the
obligations and duties incidental thereto, which are assigned to the Branches,
including demand deposit accounts, time and savings accounts, interest checking
accounts, deposits relating to debit cards / ATM cards, certificates of
deposits, IRAs (to the extent contemplated by Section 6.20(a)), Keogh Accounts
(to the extent contemplated by Section 6.20(b)), sweep accounts and other
deposit accounts, including for each, all interest accrued but unpaid and both
collected and uncollected funds through the Closing Date; and including the
obligations relating to the clearance of checks

4



--------------------------------------------------------------------------------



 



and drafts drawn against the deposit liabilities, in accordance with the Books
and Records of the Branches as of the close of business on the Closing Date;
provided however that deposits shall not include (a) deposits constituting
official checks, travelers checks, money orders, certified checks or other items
in the process of clearing on the Closing Date; (b) deposits pledged as
collateral for any Excluded Loan; (c) any deposit account with an overdraft in
excess of $1,000 outstanding as of the calendar month end immediately preceding
the Closing Date; (d) the Excluded IRA/Keogh Account Deposits; (e) Non-Core
Deposits excluded by Buyer pursuant to the provisions of Section 6.17;
(f) deposits that would be presumed to be abandoned under escheat law or other
abandoned property law of any applicable jurisdiction, (g) brokered deposits,
and (h) deposits of Branches excluded under Section 6.12, 6.13, 6.15 or 6.21 due
to the inability to transfer such Deposits to Buyer on account of the failure to
satisfy applicable regulatory requirements with respect to any such transfer
prior to the Closing Date.
     “Disagreement” has the meaning set forth in Section 2.2(c) of this
Agreement.
     “Disclosure Schedule” means the disclosure Schedules delivered by Seller
under Articles 3 and 4 of this Agreement that limit or qualify the
representations and warranties made by Seller under Articles 3 and 4 of this
Agreement.
     “Draft Allocation Statement” has the meaning set forth in Section 2.3(a) of
this Agreement.
     “Effective Time” has the meaning set forth in Section 2.5(b) of this
Agreement.
     “Encumbrance” means any charge, claim, community property interest,
condition, encumbrance, equitable interest, lien, option, pledge, mortgage,
security interest, right of first refusal, or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.
     “Environmental Law” means any federal, state or local law (including common
law), statute, ordinance, rule, regulation, code, Consent, Order, or agreement
with any Governmental Body in each case as amended from time to time relating to
(1) the protection, preservation or restoration of the indoor or outdoor
environment (including, without limitation, air, water vapor, surface water,
groundwater, drinking water supply, surface soil, subsurface soil, plant and
animal life or any other natural resource), or (2) the use, storage,
remediation, removal, inspection, monitoring, recycling, treatment, generation,
transportation, processing, handling, labeling, production, release or disposal
of, or exposure to, or injury or damage by, any Hazardous Materials, including,
without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended; the Hazardous Materials
Transportation Act, as amended; the Resource Conservation and Recovery Act of
1976, as amended; the Federal Water Pollution Control Act, as amended; the Toxic
Substances Control Act, as amended; the Clean Air Act, as amended; the
Occupational Safety and Health Act, as amended; and the Safe Drinking Water Act,
as amended.
     “Estimated Payment Amount” has the meaning set forth in Section 2.2(b) of
this Agreement.

5



--------------------------------------------------------------------------------



 



     “Estimated Payment Amount Statement” has the meaning set forth in Section
2.2(b) of this Agreement.
     “Excluded Assets” has the meaning set forth in Section 2.1(b) of this
Agreement.
     “Excluded Intellectual Property” has the meaning set forth in Section
2.1(b)(ii) of this Agreement.
     “Excluded IRA/Keogh Account Deposits” has the meaning set forth in Section
6.20(c).
     “Excluded Lease” means any Lease in respect of any item of Excluded Leased
Real Property.
     “Excluded Leased Real Property” means any Leased Real Property that has
been excluded from the Acquisition by Buyer pursuant to Section 6.12, 6.13 or
6.15 of this Agreement.
     “Excluded Liabilities” has the meaning set forth in Section 2.1(d) of this
Agreement.
     “Excluded Loans” has the meaning set forth in Section 2.1(b)(iv) of this
Agreement.
     “Excluded Owned Real Property” means any Owned Real Property that has been
excluded from the Acquisition by Buyer pursuant to Section 6.13, 6.15 or 6.21 of
this Agreement.
     “Excluded Tangible Personal Property” has the meaning set forth in Section
2.1(b)(i) of this Agreement.
     “Fair Market Value” means the fair market value as determined by an
appraiser that is mutually agreeable to Seller and Buyer and that is independent
and has no fewer than seven (7) years experience appraising similar property in
the county in which the parcel of Owned Real Property is located.
     “FB Parent” means First Banks, Inc., a Missouri corporation and the legal
and beneficial owner of all of the issued and outstanding capital stock of The
San Francisco Company and Coast Financial Holdings, Inc., which together are the
legal and beneficial owners of all of the issued and outstanding capital stock
of Seller.
     “FDIC” means the Federal Deposit Insurance Corporation.
     “Federal Funds Rate” means the federal funds target rate as quoted by the
Federal Reserve Bank of St. Louis on the relevant Business Day.
     “Fiduciary Relationships” means (a) any and all common law or other trusts
between individual, corporate or other entities with Seller as a trustee or
co-trustee, including, without limitation, pension, compensation, testamentary,
and charitable trusts and indentures, (b) any and all decedents’ estates where
Seller is serving as a co- or sole executor, personal representative or
administrator, administrator de bonis non, administrator de bonis non with will
annexed, or in

6



--------------------------------------------------------------------------------



 



any similar fiduciary capacity, (c) any and all guardianships, conservatorships
or similar positions where Seller is serving or has served as a co- or sole
guardian or conservator, or any similar fiduciary capacity, (d) any and all
agency and/or custodial accounts and/or similar arrangements under which Seller
is serving or has served as an agent or custodian for the owner or other party
establishing the account with or without investment authority and (e) any and
all escrow arrangements under which Seller holds or held assets for any party or
parties on stated terms and conditions.
     “Final Allocation Statement” has the meaning set forth in Section 2.3(a) of
this Agreement.
     “Final Payment Amount Statement” has the meaning set forth in
Section 2.2(c) of this Agreement.
     “FMER Loan Review Standards” means the loan review standards of Buyer
described on Exhibit B hereto.
     “Geographic Region” has the meaning set forth in Section 7.11 of this
Agreement.
     “Governmental Authorization” means any approval, consent, license, permit,
registration, certification, exemption, waiver or other authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Applicable Law.
     “Governmental Body” means any (a) federal, state, local, municipal, foreign
or other government; (b) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department, official or
entity and any court or other tribunal); or (c) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority.
     “Hazardous Materials” means (i) any petroleum or petroleum products,
natural gas, or natural gas products, radioactive materials, asbestos, mold,
lead, radon gas, urea formaldehyde foam insulation, transformers or other
equipment that contains dielectric fluid containing levels of polychlorinated
biphenyls (PCBs) and radon gas; (ii) any chemical, material, waste or substance
defined, listed, classified or described as “hazardous substance,” “hazardous
waste,” “regulated substance,” “solid waste,” “hazardous material,” “extremely
hazardous waste,” “restricted hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” under any Environmental Laws; and
(iii) any material, waste or substance the use, disposal, or handling of which
is in any way regulated by any Governmental Body, including any such material,
waste or substance regulated as hazardous or toxic by any Governmental Body,
including mixtures thereof with other materials, and including any regulated
building materials containing asbestos or lead. Notwithstanding the preceding,
however, “Hazardous Materials” shall not mean or include any such Hazardous
Material (A) used, generated, manufactured, stored, disposed of or otherwise
handled in normal quantities in the Ordinary Course of Business in compliance
with all applicable Environmental Laws as in existence on the date hereof, or
(B) that may be naturally occurring in any ambient air, surface water, ground
water, land surface or subsurface strata.

7



--------------------------------------------------------------------------------



 



     “Holds” has the meaning set forth in Section 7.2(h) of this Agreement.
     “Indemnifying Party” means the Party that is required to indemnify an
Indemnitee pursuant to Article 11 hereof.
     “Insurance” has the meaning set forth in Section 7.8 of this Agreement.
     “Indemnitee” means any Person that may be entitled to seek indemnification
pursuant to Article 11 hereof.
     “IRA” means an “individual retirement account” or similar account created
by a trust for the exclusive benefit of any individual or his beneficiaries in
accordance with the provisions of Section 408 or Section 408A of the Code.
     “Keogh Account” means an account created by a trust for the benefit of
employees (some or all of whom are owner-employees) and that complies with the
provisions of Section 401 of the Code.
     “Knowledge” of a particular fact or other matter means information actually
known to a Parties’ officers, directors, senior managers or Branch managers or
such other information that a prudent person could be expected to discover after
due inquiry appropriate under the circumstances; provided, however, that Seller
shall be deemed to have knowledge of any matter, fact, event, default,
violation, breach, noncompliance, notice, consent or other circumstance if any
of the same shall have been delivered in writing to Seller at anytime prior to
the Closing.
     “Landlord Consents” has the meaning set forth in Section 4.12 of this
Agreement.
     “Leased Real Property” means, with respect to any Lease, the real property
and improvements leased by Seller under such Lease.
     “Leasehold Improvements” means, with respect to any Lease, all improvements
by Seller to the Leased Real Property under such Lease.
     “Leases” has the meaning set forth in Section 4.12 of this Agreement;
provided, however, that, for the avoidance of doubt, the Leases shall not
include, and Buyer shall not be acquiring or assuming from Seller (i) the leases
for suites 140 and 165, 161 N. Clark, Chicago, Illinois, (ii) the leases for
suites 110 and 113, drive thru and ATM facilities at 15255 South 94th Avenue,
Orland Park, Illinois, or (iii) suite 3, 700 Osterman Avenue, Deerfield,
Illinois.
     “Liability” means any liability (INCLUDING, WITHOUT LIMITATION, ANY STRICT
LIABILITY), whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, and due or to
become due, of any nature whatsoever, including any liability for Taxes.
     “Loans” mean (a) the loans and participation interests in the loans
(including servicing rights where applicable, accrued but unpaid interest and
any accrued but unpaid ancillary income due under the term of the note) and
Commitments in the amounts set forth on the Books and Records of the Branches as
of the close of business on the Closing Date that are identified by

8



--------------------------------------------------------------------------------



 



Buyer to Seller on Schedule 1.1, as such Schedule may be supplemented or amended
pursuant to Section 6.18 of this Agreement, and (b) overdrafts of less than
$1,000 in deposit accounts of the Branches; provided, however, that Loans shall
not include any of the following loans, participation interests, Commitments and
overdrafts except to the extent any of them are identified in the Special
Acceptance Notice delivered by Buyer to Seller at least five (5) Business Days
prior to the Closing Date:
     (i) any such loan, participation interest, Commitment or overdraft that is
delinquent as of the Closing Date or, if not delinquent as of the Closing Date,
would have been delinquent at anytime during the 180 day period prior to the
Closing Date but for the granting of any grace period, waiver, forbearance,
extension, modification or amendment;
     (ii) any such loan, participation interest, Commitment or overdraft of any
obligor if the financial condition of such obligor as of the Closing Date is
such that Buyer would place such loan, participation interest, Commitment or
overdraft on “watch” (or worse) status in accordance with the FMER Loan Review
Standards;
     (iii) any such loan, participation interest, Commitment or overdraft of any
obligor that is subject to a pending legal proceeding related to a customer’s
inability or refusal to pay such loan, Commitment or overdraft;
     (iv) any such loan, participation interest, Commitment or overdraft of any
obligor that is subject to pending proceedings against the obligor or obligors
(including any guarantor) of such loan, participation interest, Commitment or
overdraft under any law, rule or regulation relating to bankruptcy, insolvency,
reorganization or other relief from creditors;
     (v) any such loan, participation interest, Commitment or overdraft that
constitutes an SBA Loan unless the SBA Consent with respect thereto shall have
been obtained as of the Closing Date;
     (vi) any such loan, participation interest or Commitment that has been
fully discharged and satisfied or, in the case of a Commitment, terminated as of
the Closing Date; and
     (vii) any such loan, participation interest, Commitment or overdraft that
constitutes a Non-Conforming Loan pursuant to clause (i) or (ii) of the
definition of Non-Conforming Loan set forth in this Article 1.
     “Loss” or “Losses” means any and all losses, costs, Liabilities, damages,
demands, penalties, fines, settlements, response or remedial or inspection
costs, reasonable expenses (including, without limitation, interest on any
amount payable to a third party as a result of the foregoing), and any legal,
accounting, auditing, consulting or other expenses reasonably incurred in
connection with investigating or defending any claims, actions or proceedings,
whether or not resulting in any liability, or enforcing any right to
indemnification under Article 11, actually incurred by an Indemnitee in
connection with the matters described in Section 11.2 or 11.3, as the case may
be; provided, however, that the term “Loss” shall not be deemed to include lost
profits, opportunity costs, any other consequential damages or punitive damages
except to the

9



--------------------------------------------------------------------------------



 



extent that, in connection with a Third Party Claim, any such profits,
opportunity costs, consequential damages or punitive damages are incurred or
suffered by a third party and are included in a judgment awarded to, or a
settlement or compromise obtained by, such third party.
     “Loss Threshold” has the meaning set forth in Section 11.4(a) of this
Agreement.
     “Naperville Branch” has the meaning set forth in Section 6.21 of this
Agreement.
     “New Loan” has the meaning set forth in Section 6.18 of this Agreement.
     “Non-Conforming Loan” means any Loan acquired under this Agreement as to
which Buyer shall have determined in its reasonable good faith judgment not
later than the Cut-Off Date is or constitutes a Loan:
     (i) that is fraudulent in nature as a result of any intentional act or
omission taken by any Person at anytime on or prior to the Closing Date;
     (ii) as to which any one or more of the representations or warranties made
by Seller under this Agreement in respect of such Loan shall have been
inaccurate or untrue; or
     (iii) that should not constitute a “Loan” on account of any of the
circumstances described in any of clauses (i) through (vi) of the proviso to the
definition of Loans set forth in Article 1 of this Agreement.
     “Non-Conforming Loan Closing Date” has the meaning set forth in Section 2.6
of this Agreement.
     “Non-Conforming Loan Notice” has the meaning set forth in Section 2.6 of
this Agreement.
     “Non-Controlling Party” has the meaning set forth in Section 11.5(d) of
this Agreement.
     “Non-Core Deposit” shall mean certificates of deposit or money market
deposit accounts originated by Seller after the date of this Agreement that had
a rate of interest (i) greater than 1.5% on the date of origination, in the case
of certificates of deposits or money market deposit accounts with a maturity of
one (1) year or less, and (ii) greater than 1.75% on the date of origination, in
the case of certificates of deposits or money market deposit accounts with a
maturity of more than one (1) year.
     “Non-disclosure Agreement” means the letter agreement dated August 19, 2009
between Hovde Financial, Inc. and FirstMerit Bank, N.A.
     “Non-Divested Branches” means all of the banking branches of Seller in any
jurisdiction, other than the Branches.
     “Notice of Disagreement” has the meaning set forth in Section 2.2(c) of
this Agreement.

10



--------------------------------------------------------------------------------



 



     “Notice Period,” as applied to any Third Party Claim for which an
Indemnitee seeks to be indemnified pursuant to this Agreement, shall mean the
period ending the earlier of the following:
     (a) sixty (60) days after the time at which the Indemnitee has either
(i) received notice of the facts giving rise to such Third Party Claim, or
(ii) commenced an active investigation of circumstances likely to give rise to
such Third Party Claim and, in the case of clause (ii), where such Indemnitee
believes or should reasonably believe that such facts or circumstances would
give rise to such Third Party Claim for which such Indemnitee would be entitled
to indemnification pursuant to this Agreement; and
     (b) sixty (60) days after the time at which any Third Party Claim against
the Indemnitee has become the subject of Proceedings before any court or
tribunal or other decision-making body, or such shorter time as would allow the
Indemnifying Party sufficient time to contest, on the assumption that there is
an arguable defense to such Third Party Claim, such Proceeding prior to any
judgment or decision thereon.
     “Objectionable Title Matter” has the meaning set forth in Section 6.13 of
this Agreement.
     “OCC” means the Office of the Comptroller of the Currency.
     “Order” means any cease or desist order, written agreement, memorandum of
understanding, decision, injunction, judgment, order, ruling, subpoena or
verdict entered, issued, made or rendered by any court, administrative agency or
other Governmental Body or by any arbitrator.
     “Ordinary Course of Business” shall mean an action taken by a Person if:
     (a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;
     (b) if the Person is a corporation, bank, partnership, limited liability
company or any other entity of any nature, such action is not required to be
authorized by the board of directors of such entity (or by any Person or group
of Persons exercising similar authority) and is not required to be authorized by
the shareholders or other equity owners (if any) of such entity; and
     (c) such action is similar in nature and magnitude to actions customarily
taken in the ordinary course of the normal day-to-day operations of other
Persons that are in the same line of business of and of similar size to such
Person.
     “Overdraft Items” has the meaning set forth in Section 7.2(e) of this
Agreement.
     “Owned Location” has the meaning set forth in Section 6.13 of this
Agreement.
     “Owned Real Property” has the meaning set forth in Section 4.11(a) of this
Agreement; provided, however, that, for the avoidance of doubt, the Owned Real
Property shall not include, and Buyer shall not be purchasing from Seller under
this Agreement, the real property owned by

11



--------------------------------------------------------------------------------



 



Seller associated with the closed branch located at 2356 S. Kedzie, Chicago,
Illinois (Little Village) or Lot 3 of the Vineyard of Frankfort, or 12505 S.
Ridgeland Avenue, Palos Heights, Illinois.
     “Par Value” means, with respect to any Non-Conforming Loan as of any date
of determination, the unpaid principal amount of such Non-Conforming Loan plus
all accrued or earned, but unpaid, interest and fees thereon.
     “Parties” has the meaning set forth in the preface above.
     “Payment Amount” has the meaning set forth in Section 2.2(a) of this
Agreement.
     “Permitted Encumbrances” means any exceptions to good and marketable title
to the Owned Real Property (i) which is not an Objectionable Title Matter or
(ii) to which Buyer in its sole discretion shall consent in writing prior to the
Closing to accept as a permitted exception to good and marketable title.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a joint venture, an
unincorporated organization, or a Governmental Body.
     “Phase I Environmental Assessment” means an environmental assessment that
is intended to be consistent with ASTM E 1527-05 and/or the federal “All
Appropriate Inquiries” Rule found at 40 C.F.R. Part 312.
     “Phase I Environmental and Hazardous Materials Assessment” has the meaning
set forth in Section 6.15 of this Agreement.
     “Phase II Environmental Assessment” means an environmental investigation,
including but not limited to invasive sampling and chemical analyses, that
further evaluates previously identified Recognized Environmental Conditions
(“RECs”), including historic RECs.
     “Potential Employees” has the meaning set forth in Section 6.7(a) of this
Agreement.
     “Pre-Closing Balance Sheet” means an unaudited balance sheet listing the
assets and liabilities of the Branches (as of the last day of the immediately
preceding month end prior to the Closing Date) prepared in accordance with
generally accepted accounting principles applied on a basis consistent with
prior periods to be prepared by Seller and delivered to Buyer on or before the
fifth (5th) Business Day prior to the Closing Date.
     “Pre-Closing Environmental Liability” has the meaning set forth in Section
2.1(d)(ii) of this Agreement.
     “Pre-Closing Event Liability” means, with reference to any item and whether
or not any of the acts, omissions, circumstances, events, violations, breaches
or other matters described in the following clauses are now or hereafter known,
all obligations and Liabilities arising out of or relating to (i) any breach of
or noncompliance with any Contract to the extent such breach or noncompliance
arises out of any act, omission, circumstance or event attributable to the
period

12



--------------------------------------------------------------------------------



 



prior to the Effective Time, (ii) any Proceeding to the extent such Proceeding
arises out of any act, omission, circumstance or event attributable to the
period prior to the Effective Time, (iii) any violation of or noncompliance with
any Applicable Law to the extent such violation or noncompliance arises out of
any act, omission, circumstance or event attributable to the period prior to the
Effective Time, (iv) any fraudulent or criminal activity or conduct or other
wrong doing on the part of Seller or any of its employees or agents at any time
on or prior to the Effective Time (or, in the case of a Retained Employee, at
any time prior to the time such Retained Employee shall become an employee of
Buyer), (v) any violation of any express policy or standard (including any
underwriting standard) of Seller with respect to the origination, renewal,
waiver, forbearance, extension, renewal, amendment, modification of, or release
of any collateral or guaranty collateralizing or guarantying, any Loan, (vi) any
data or security breach or other misappropriation of customer data or
information attributable to any period prior to the Effective Time, and
(vii) Seller Taxes.
     “Pre-Closing Tax Period” means a taxable period or portion thereof that
ends on or prior to the Closing Date; if a taxable period is a Straddle Period,
then the portion of the Straddle Period that ends on and includes the Closing
Date shall constitute the Pre-Closing Tax Period.
     “Proceeding” means any action, arbitration, audit, proceeding, oversight,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced brought, conducted, or heard (or capable
of being heard) by or before, or otherwise involving, any Governmental Body or
arbitrator, involving the Branches, the Acquired Assets or the Assumed
Liabilities.
     “Real Estate Interests” means the Owned Real Property and the Leased Real
Property.
     “Reclaimed Amount” has the meaning set forth in Section 7.2(c) of this
Agreement.
     “Recognized Environmental Condition” or “REC” has the meaning set forth in
ASTM E 1527-05 Section 3.2.74.
     “Regulatory Approvals” means the following approvals required to consummate
the Acquisition: the approval of the OCC, the United States Department of
Justice, the Division of Banking of Illinois Department of Financial &
Professional Regulation, and the Missouri Division of Finance.
     “Rejected Branch” means any Branch that Buyer has excluded from the
Acquisition as contemplated by, and pursuant to, Section 6.12 (which relates to
Landlord Consents), Section 6.13 (which relates to title insurance and land
surveys), Section 6.15 (which relates to environmental liabilities) or
Section 6.21 (which relates to the Naperville Branch) of this Agreement.
     “Rejected Branch Deposits” means, collectively, all Deposits of the
Rejected Branches.
     “Retained Employees” has the meaning set forth in Section 6.7(b) of this
Agreement.
     “Safe Deposit Business” means the maintenance of all necessary facilities
for the use of safe deposit boxes by the renters thereof, subject to the
provisions of the applicable leases or

13



--------------------------------------------------------------------------------



 



other agreements relating to such boxes, and the safekeeping of items maintained
by the Acquired Branches for the benefit of its customers, pursuant to
applicable safekeeping agreements, memoranda or receipts.
     “Safe Deposit Contracts” means all customer agreements, leases, and
maintenance agreements related to the Safe Deposit Business.
     “SBA” means the United States Small Business Administration.
     “SBA Consent” means all consents necessary to transfer to Buyer the SBA
Loans.
     “SBA Loan” means any Loan that is guaranteed by the SBA or otherwise made
pursuant to the small business loan program of, or administered by, the SBA.
     “Select Remote Employees” means those employees of Seller listed on
Schedule 1.2 hereto.
     “Seller” has the meaning set forth in the preface above.
     “Seller Documents” means this Agreement and each other agreement,
instrument or document entered into by Seller pursuant to this Agreement.
     “Seller Indemnitees” has the meaning set forth in Section 11.3 of this
Agreement.
     “Seller Material Adverse Effect” means, with respect to Seller, any
condition, event, change or occurrence that, individually or collectively, is
reasonably likely to have a material adverse effect upon (i) the condition,
financial or otherwise, properties, business, assets, deposits, earnings or
results of operations or cash flows of the Branches, the Acquired Assets or the
Assumed Liabilities, or (ii) the ability of Seller to perform its obligations
under, or to consummate the transactions contemplated by, this Agreement.
     “Seller Taxes” has the meaning set forth in Section 2.1(d)(i) of this
Agreement.
     “SNDAs” has the meaning set forth in Section 6.19 of this Agreement.
     “Special Acceptance Notice” has the meaning set forth in Section 6.18 of
this Agreement.
     “Straddle Period” means any taxable period beginning on or prior to and
ending after the Closing Date.
     “Subpoenas” has the meaning set forth in Section 7.12 of this Agreement.
     “Supplemental Closing” has the meaning set forth in Section 2.5(c) of this
Agreement.
     “Supplemental Closing Date” has the meaning set forth in Section 2.5(c) of
this Agreement.
     “Taxes” has the meaning set forth in Section 4.4(f) of this Agreement.

14



--------------------------------------------------------------------------------



 



     “Tax Claim” has the meaning set forth in Section 11.5(d) of this Agreement.
     “Tax Returns” has the meaning set forth in Section 4.4(f) of this
Agreement.
     “Tenant Leases” has the meaning set forth in Section 4.11(a) of this
Agreement.
     “Third Party Claims” means any and all Losses which arise out of or result
from (a) any claims or actions asserted against an Indemnitee by any Person not
a party to this Agreement, (b) any rights of any Person not a party hereto
asserted against an Indemnitee, or (c) any Liabilities of, or amounts payable
by, an Indemnitee to any Person not a party hereto arising out of clause (a) or
(b), including, without limitation, claims or actions asserted against an
Indemnitee by any taxing authority on account of Taxes.
     “Transfer Taxes” has the meaning set forth in Section 2.4(f) of this
Agreement.
     “Transferred Records” has the meaning set forth in Section 7.6(a) of this
Agreement.
ARTICLE 2
PURCHASE AND SALE
     2.1 The Acquisition.
     (a) The Acquired Assets. As of the Effective Time, upon the terms and
conditions set forth herein, Seller will sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase from Seller, all of Seller’s rights,
title and interests in, to and under all of the following loans, properties,
contracts and other assets, whether now existing or hereafter acquired, free and
clear of all Encumbrances other than the Permitted Encumbrances (collectively,
the “Acquired Assets”):
     (i) all cash on hand (including all ATM cash, petty cash and teller cash),
cash held in the vaults and other cash items or cash equivalents, in each case
held at the Branches as of the Closing Date;
     (ii) except for those items that constitute Excluded Tangible Personal
Property, all of the tangible personal property of Seller located in or at, or
affixed to the premises of, the Acquired Branches, including trade fixtures,
shelving, furniture, on-premises ATMs, equipment (including all televisions,
Bloomberg terminals, cell phones and PDAs used by the Retained Employees),
security systems, safe deposit boxes (exclusive of contents), vaults, copier
paper, all signs (including signs with Seller’s name or logo but excluding all
logo boxes and channel letter sets) and sign framing, structures, posts and
other signage infrastructure, and all non-logo office supplies (collectively,
the “Acquired Tangible Personal Property”);
     (iii) lists of borrowers, depositors and other customers of the Branches to
the extent relating to any Acquired Asset or Assumed Liability, lists of
prospective customers of the Branches, and any other information (including
confidential information) of Seller relating to the Branches that is necessary
for

15



--------------------------------------------------------------------------------



 



Buyer to possess in connection with its administration, ownership and use of any
Acquired Asset or Assumed Liability (the “Acquired Intellectual Property”);
     (iv) all Acquired Owned Real Property;
     (v) all Leases other than the Excluded Leases, if any (the “Acquired
Leases”), together with all Leased Real Properties other than the Excluded
Leased Real Properties, if any (the “Acquired Leased Real Properties”);
     (vi) all Leasehold Improvements in respect of all Leases other than the
Excluded Leases (the “Acquired Leasehold Improvements”);
     (vii) all (A) Safe Deposit Contracts, and (B) (1) all equipment leases
relating to the lease of equipment located at the Acquired Branches and related
maintenance agreements, and (2) all other contracts, in each case as to
subclause (1) and (2) of this clause (vii) solely to the extent listed on
Schedule 2.1(a)(vii)(B) attached hereto other than any such equipment leases and
other contracts that Buyer has elected to remove from such
Schedule 2.1(a)(vii)(B) by giving written notice of such election to Seller not
later than thirty (30) days following the date hereof, in which case such
Schedule delivered on the date hereof, as so modified by such election notice,
shall be deemed to constitute Schedule 2.1(a)(vii)(B) for all purposes of this
Agreement (the leases and contracts listed on Schedule 2.1(a)(vii)(B),
collectively, the “Acquired Contracts”);
     (viii) all Loans and servicing rights with respect thereto, including
(A) all (1) collateral pledged as collateral security therefor, (2) guaranties
and other instruments of credit support issued in favor of the Seller as a
guaranty or credit support thereof and (3) monies held by Seller in escrow for
taxes, insurances, special assessments or other purposes in respect of such
Loans, and (B) all related loan documents and instruments and promissory notes,
collateral documents, guaranty and other credit support instruments or
agreements and other documents evidencing, governing or in respect of such
Loans;
     (ix) all rights of Seller relating to pre-paid expenses associated with the
foregoing Acquired Assets or any of the Deposits, including an appropriately
pro-rated portion of any pre-paid FDIC deposit insurance assessment, as
contemplated by Section 2.4 hereof; and
     (x) without limiting any other provision contained in this Section 2.1(a),
all Books and Records relating to any of the foregoing Acquired Assets or any of
the Assumed Liabilities.
     (b) The Excluded Assets. Seller shall not sell and transfer and shall
retain, and Buyer shall not purchase or acquire, all of the following assets and
properties of Seller, as follows (collectively, the “Excluded Assets”):
     (i) all (A) paper stock, forms and other supplies containing any logos,
trade name, trademark or service mark, if any, of Seller, other than all
signage,

16



--------------------------------------------------------------------------------



 



(B) desk top and lap top computers, computer monitors and computer servers of
Seller, and (C) the specific items of tangible personal property in or at, or
affixed to the premises of, the Branches listed on Schedule 2.1(b)(i) hereof
(all such items, as the same may be adjusted for inclusion in the Acquired
Assets pursuant to Section 6.22 hereof, collectively, the “Excluded Tangible
Personal Property”);
     (ii) except for the Acquired Intellectual Property, all of Seller’s
computer software programs, trade secrets, registered or common law trademarks
or trade names, corporate logos and other intellectual property rights,
including the name “First Bank” (collectively, the “Excluded Intellectual
Property”);
     (iii) the (A) Excluded Owned Real Property, if any, and (B) the Excluded
Leases, if any, together with the Excluded Leased Real Properties in respect
thereof;
     (iv) all loans, loan participation interests, Commitments, overdrafts and
similar items of the Branches, other than the Loans (the “Excluded Loans”);
     (v) all of Seller’s right to recover assets charged off by Seller prior to
the Closing;
     (vi) all items of real estate that are classified as “other real estate
owned” of the Branches on the books and records of Seller;
     (vii) Seller’s credit card portfolio;
     (viii) foreclosed or repossessed personal property of customers of the
Branches, except to the extent any thereof shall constitute collateral for the
Loans;
     (ix) all assets, Contracts (including Safe Deposit Contracts) and
properties of Seller in respect of the Rejected Branches (other than (A) the
Books and Records relating to the Loans and Deposits of such Rejected Branches,
(B) the Loans (and other items contemplated by Section 2.1(a)(viii)) of such
Rejected Branches, and (C) the cash and other cash items of the Branches
included in the Acquired Assets pursuant to Section 2.1(a)(i) hereof);
     (x) all assets, rights and interests of Seller relating to the Branches in
respect of Fiduciary Relationships, except for the Deposits in respect of IRAs
and Keogh Accounts included in the Acquired Assets or Assumed Liabilities as
contemplated by Section 6.20 hereof;
     (xi) records of Seller not included in the Acquired Assets or that are
otherwise not required to be delivered to Buyer pursuant to any other provision
of this Agreement; and
     (xii) any other assets or properties of Seller not included in the Acquired
Assets, including all Non-Divested Branches of Seller.

17



--------------------------------------------------------------------------------



 



     (c) The Assumed Liabilities. Subject to the terms and conditions hereof,
from and after the Effective Time, Seller will transfer to Buyer, and Buyer
shall assume, pay, perform and discharge and indemnify Seller in accordance with
Article 11 hereof with respect to, the following (and only the following)
obligations and liabilities of Seller to the extent required to be paid,
performed, satisfied or discharged from and after the Effective Time
(collectively, the “Assumed Liabilities”):
     (i) all of Seller’s obligations and liabilities with respect to the
Acquired Contracts and the Acquired Leases, other than any Pre-Closing Event
Liability relating to or in respect of such Acquired Contracts or Acquired
Leases;
     (ii) all of Seller’s obligations and liabilities with respect to the
Deposits, other than any Pre-Closing Event Liability relating to or in respect
of such Deposits;
     (iii) all of Seller’s obligations and liabilities with respect to the
Commitments, other than any Pre-Closing Event Liability relating to or in
respect of such Commitments; and
     (iv) in the event that the Phase I Environmental and Hazardous Materials
Assessment or Phase II Environmental Assessment with respect to a single Branch
confirms the existence of a condition in violation of applicable Environmental
Laws, the presence of asbestos, or the presence of any other Hazardous Materials
in excess of industrial/commercial remediation standards and such condition was
not disclosed or identified on Schedule 4.9(a) or 4.9(g) or in the documents (or
attachments to the documents) referenced on Schedule 4.9(a) or 4.9(g), the
remediation costs of up to $25,000 for all Real Estate Interests relating to
such single Branch, as contemplated by Section 6.15 hereof.
     (d) The Excluded Liabilities. Notwithstanding anything to the contrary
contained in this Agreement, Buyer shall not assume or be bound by any duties,
responsibilities, obligations or Liabilities of Seller relating to Seller or
arising out of the Acquired Assets, the Excluded Assets, the Deposits or the
Branches, of any kind or nature and whether known, unknown, contingent or
otherwise, other than the Assumed Liabilities (all such duties,
responsibilities, obligations and Liabilities, other than the Assumed
Liabilities, the “Excluded Liabilities”), including the following:
     (i) any (A) Taxes imposed on Seller for any period, (B) Taxes imposed with
respect to the Acquired Assets or the Deposits, or the operation of the Acquired
Branches, for any Pre-Closing Tax Period, (C) Transfer Taxes to the extent of
the amount allocated to Seller pursuant to Section 2.4(f) hereof, and (D) Taxes
imposed on Buyer or any of its Affiliates as a successor or transferee of Seller
(collectively, the “Seller Taxes”);
     (ii) subject to the provisions of Section 2.1(c)(iv) and Section 11.4(d)
hereof, all Liabilities (A) imposed on Buyer with respect to or in respect of
the Real Estate Interests arising under any Environmental Law to the extent
arising

18



--------------------------------------------------------------------------------



 



out of or relating to any release, violation of Applicable Law, event,
condition, action, omission or other circumstance attributable to any period on
or prior to the Closing Date, including any claims, penalties, remediation
costs, Liabilities arising from the emission, discharge release or disposal of
any Hazardous Materials into the air, ground or water or the presence of any
Hazardous Materials on, at or in any Branches or any real property included in
the Acquired Assets, and (B) without limiting the provisions of clause
(A) above, all Liabilities imposed on Buyer with respect to or in respect of the
Real Estate Interests arising out of any underground storage tank located in, or
asbestos located in any building upon, any Real Estate Interests at anytime on
or prior to the Closing Date, whether or not such Liability shall arise prior to
or after the Closing Date, including, without limitation, in the case of each of
clause (A) and clause (B), all such Liabilities arising out of any environmental
event or condition disclosed on Schedules 4.9(a) and 4.9(g) hereof or in the
documents (or the attachments to the documents) referenced on Schedules 4.9(a)
and 4.9(g) hereof; provided, however, that (1) Seller shall not be responsible
for any Liabilities under this clause (ii) arising under any Environmental Law
to the extent such Liabilities are caused by (X) Buyer’s changed use of any Real
Estate Interests following the Closing Date, (Y) changes made by Buyer to any
structures on any Real Estate Interest following the Closing Date, or
(Z) exacerbation of any underlying condition by the acts or omissions of Buyer
following the Closing Date (and all environmental Liabilities for which Seller
shall be responsible to the extent provided in this Section 2.1(d)(ii) are
referred to herein as, collectively, the “Pre-Closing Environmental
Liabilities”), and (2) Seller’s obligation to indemnify Buyer for the Excluded
Liabilities described in this clause (ii) shall survive for a period of only
eight (8) years following the Closing Date as provided in Section 11.1 hereof;
     (iii) all Liabilities arising out of or relating to the employment by
Seller of any employee, including any former employee and any Retained Employee,
including all salary, bonus, change of control and other obligations arising
under or out of any employment agreement between Seller (or any Affiliate
thereof) and any such employee (including any Retained Employee);
     (iv) all Liabilities arising out of or relating to all employee benefit
plans, agreements or arrangements, as described in Section 4.5 hereof, of or
maintained by Seller or at anytime as to which Seller contributed or had any
Liability;
     (v) all account, trade and note payables of Seller with respect to the
Branches; and
     (vi) all Liabilities arising out of the ownership or operation of the
Branches or their respective business or properties or assets (including the
Acquired Assets and Deposits) on or prior to the Closing Date, including the
Liabilities arising out of the Proceedings listed on Schedule 4.7(a) hereof.

19



--------------------------------------------------------------------------------



 



     2.2 Consideration for the Acquisition.
     (a) In consideration for the Acquisition, Seller shall make available and
transfer to Buyer, or Buyer shall make available and transfer to Seller, the
Payment Amount in accordance with this Section 2.2. The “Payment Amount” means
an amount equal to the sum of the aggregate balance of all the Deposits (as set
forth on the Acquisition Closing Date Balance Sheet) including interest posted
or accrued with respect to the Deposits as of the close of business on the
Closing Date, less an amount equal to the sum of:
     (i) A premium for the Deposits and franchise value relating to the Branches
equal to 3.5% of the average Deposit balances of the Branches for the thirty
(30) calendar days immediately preceding and including the Closing Date;
provided, however, that (A) Non-Core Deposits (to the extent included in the
Deposits), and (B) all Rejected Branch Deposits shall, in each case, be excluded
from such Deposits for purposes of the calculation of average Deposit balances;
     (ii) The amount held as cash and cash items of the Branches as reflected on
the Acquisition Closing Date Balance Sheet;
     (iii) The Book Value of all Loans, including accrued interest as reflected
on the Acquisition Closing Date Balance Sheet;
     (iv) The Book Value of Acquired Owned Real Property;
     (v) The Book Value of the Acquired Tangible Personal Property and Leasehold
Improvements as reflected on the Acquisition Closing Date Balance Sheet; and
     (vi) Buyer’s share of the pro rata adjustment of items required pursuant to
Section 2.4.
     (b) On the Closing Date, (i) Seller shall deliver to Buyer an amount
estimated to be the Payment Amount, calculated as set forth in clause (a) of
this Section 2.2 off of the balances reflected on the Acquisition Pre-Closing
Balance Sheet (the “Estimated Payment Amount”) if the Estimated Payment Amount
is a positive number, and (ii) Buyer shall deliver to Seller the absolute value
of the Estimated Payment Amount if the Estimated Payment Amount is a negative
number. The Estimated Payment Amount shall be set forth in a statement prepared
as of the date of the Acquisition Pre-Closing Balance Sheet and delivered to
Buyer at least two (2) Business Days prior to the Closing Date (such statement,
the “Estimated Payment Amount Statement”).
     (c) Within ten (10) Business Days following the Closing Date, Seller shall
prepare and deliver to Buyer the Acquisition Closing Date Balance Sheet,
together with a statement prepared as of the close of business on the Closing
Date showing the Payment Amount and reconciling the Payment Amount to the
Estimated Payment Amount (such statement, the “Final Payment Amount Statement”).
Within twenty (20) Business Days after receipt of delivery of the Acquisition
Closing Date Balance Sheet and the Final Payment Amount Statement, Buyer may
dispute all or any portion of the Acquisition Closing Date Balance Sheet and the
Final Payment Amount Statement by giving written

20



--------------------------------------------------------------------------------



 



notice (a “Notice of Disagreement”) to Seller setting forth in reasonable detail
the basis for any such dispute (a “Disagreement”). Seller shall provide Buyer
and its designees with full reasonable access, during normal business hours, to
relevant books, records, work papers, personnel and representatives of Seller
and such other information as Buyer may reasonably request in connection with
its review of the Acquisition Closing Date Balance Sheet and the Final Payment
Amount Statement and with respect to the resolution of any Disagreement. The
Parties shall promptly commence good faith negotiations with a view to resolving
all such Disagreements. Subject to Sections 2.5(e) and 2.5(f), if Buyer does not
give a Notice of Disagreement within the twenty (20) Business Day period set
forth above, Buyer shall be deemed to have irrevocably accepted such Acquisition
Closing Date Balance Sheet and the Final Payment Amount Statement in the form
delivered to Buyer by Seller. Seller shall be deemed to have irrevocably
accepted the Acquisition Closing Date Balance Sheet and the Final Payment Amount
Statement as modified by and disclosed in Buyer’s Notice of Disagreement if
Seller does not dispute all or any portion of such Notice of Disagreement by
giving its written response to Buyer within ten (10) Business Days following the
delivery of such Notice of Disagreement setting forth in reasonable detail the
basis for its dispute.
     (d) In the event that a dispute arises as to the appropriate amounts to be
paid to either Party pursuant to the Acquisition Closing Date Balance Sheet and
the Final Payment Amount Statement discussed in subsection (c), each Party shall
pay to the other all amounts other than those as to which a dispute exists. The
Parties shall refer the disputed amounts to an independent firm of certified
public accountants of national standing (an “Accountant”) reasonably acceptable
to Buyer and Seller, and Buyer and Seller agree to be bound by the determination
of such firm with respect to such disputed matters (absent manifest error).
Buyer and Seller shall agree upon an Accountant within fourteen (14) calendar
days after the date on which either Buyer or Seller notifies the other in
writing that the referral of a disputed matter within the scope of this
Section 2.2(d) is necessary. If Buyer and Seller shall fail to agree on an
Accountant within such fourteen (14) day period, then Buyer and Seller shall
each choose an accountant who will mutually select a third qualifying accountant
who shall be the Accountant for purposes of this Section 2.2(d). Buyer and
Seller agree to share equally the fees and charges of the Accountant appointed
hereunder for its services in resolving disputes within the scope of this
Section 2.2(d).
     (e) The provisions of Section 2.2(d) are not intended to and shall not be
interpreted to require that the Parties refer to an Accountant (a) any dispute
arising out of a breach by one of the Parties of its obligations under this
Agreement, (b) any dispute the resolution of which requires a construction or
interpretation of this Agreement other than this Section 2.2 and the definitions
related hereto and any other Section of this Agreement as necessary to enable
the Accountant to resolve the dispute submitted to it pursuant to this
Section 2.2, or (c) any other dispute other than (in the case of this clause
(e)) a dispute related to the mathematical calculation of the Payment Amount or
the accounting treatment of any asset or liability, or item of income or
expense, that affects the calculation of the Payment Amount, or both. The
Parties reserve all rights and remedies, including at law or in equity, to
resolve disputes other than those within the scope of Section 2.2(d).

21



--------------------------------------------------------------------------------



 



     (f) Any disputed amounts retained by a Party that are later found to be due
to the other Party shall be paid to such other Party promptly upon resolution
with interest thereon from the Closing Date to the date paid at the applicable
Federal Funds Rate.
     2.3 Allocation.
     (a) No later than thirty (30) calendar days after the determination of the
Acquisition Closing Date Balance Sheet and the Final Payment Amount Statement
(including the final resolution of any dispute related thereto pursuant to
Section 2.2(d)), Buyer shall prepare and deliver to Seller a draft of a
statement (the “Draft Allocation Statement”) setting forth the allocation of the
total consideration paid by Seller to Buyer pursuant to this Agreement among the
assets acquired pursuant to this Agreement for purposes of, and in accordance
with, Section 1060 of the Code. If, within forty-five (45) calendar days of the
receipt of the Draft Allocation Statement, Seller shall not have objected in
writing to such draft, the Draft Allocation Statement shall become the Final
Allocation Statement, as defined below. If Seller objects to the Draft
Allocation Statement in writing within such 45-day period, Seller and Buyer
shall negotiate in good faith to resolve any disputed items. If, within ninety
(90) calendar days after the receipt of the Draft Allocation Statement, Seller
and Buyer fail to agree on such allocation, any disputed aspects of such
allocation shall be resolved by an Accountant in accordance with the procedures
set forth in Section 2.2(d). The allocation of the total consideration, as
agreed upon by Seller and Buyer (as a result of either Seller’s failure to
object to the Draft Allocation Statement or of good faith negotiations between
Seller and Buyer) or determined by the Accountant (the “Final Allocation
Statement”) shall be final and binding upon the parties hereto. If there is any
adjustment to the consideration paid by Seller to Buyer pursuant to this
Agreement for purposes of Section 1060 of the Code, any such adjustment shall be
allocated, to the extent possible, to the asset(s) resulting in such adjustment,
and Buyer shall prepare a revised Draft Allocation Statement reflecting such
adjustment which shall, subject to the review and dispute resolution provisions
set forth in this Section 2.3(a), replace the Final Allocation Statement. Each
of Seller and Buyer shall bear all fees and costs incurred by it in connection
with the determination of the allocation of the total consideration, except that
the Parties shall each pay one-half (50%) of the fees and expenses of the
Accountant retained to resolve any disputed aspects of the allocation prepared
pursuant to this Section 2.3(a).
     (b) Seller and Buyer shall report the transaction contemplated by this
Agreement for federal and other applicable income Tax purposes (including income
Tax reporting requirements imposed pursuant to Section 1060 of the Code) in
accordance with the allocation specified in the Final Allocation Statement
(including any adjustment thereof). Each of Seller and Buyer agree to timely
file, or cause to be timely filed, IRS Form 8594 (and any comparable form under
state or local Tax law and including any amendment thereto) and any required
attachment thereto in accordance with the Final Allocation Statement and provide
the other Party with a copy of each such form as filed no later than ten
(10) calendar days following the filing thereof. Except as otherwise required
pursuant to a “determination” under Section 1313 of the Code (or any comparable
provision of state or local Tax law), neither Seller nor Buyer shall take, or
shall permit its Affiliates to take, a Tax position which is inconsistent with
the Final

22



--------------------------------------------------------------------------------



 



Allocation Statement (including any adjustment thereof). In the event any Party
receives notice of an audit in respect of the allocation of the consideration
paid for the Acquired Assets, such Party shall promptly notify the other Party
in writing as to the date and subject of such audit.
     2.4 Pro Rata Adjustment and Reimbursement.
     (a) Unless otherwise provided herein, it is the intention of the Parties
that Seller will operate the Branches for its own account until the Effective
Time and that Buyer shall operate and hold the Acquired Assets and assume the
Assumed Liabilities for its own account after the Effective Time. Thus, except
as otherwise specifically provided herein, items of proration and other
adjustments shall be prorated as of the Effective Time and settled between
Seller and Buyer as contemplated by Section 2.2 hereof whether or not such
adjustment would normally be made as of such time; provided, however, that items
of proration and other adjustments allocated to Buyer shall be allocated to
Buyer solely to the extent such items shall apply to the Acquired Assets or the
Deposits. Items of proration and adjustment will be handled at Closing as an
adjustment to the amount of funds to be delivered by Seller to Buyer, or Buyer
to Seller, as appropriate, as contemplated by Section 2.2 hereof.
     (b) For purposes of this Agreement, items of proration and other
adjustments with respect to the Acquired Assets and the Deposits shall include,
without limitation: (i) personal and general real property taxes; (ii) FDIC
deposit insurance assessments and prepayments; (iii) safe deposit rental
payments; (iv) rent for any Acquired Leased Real Property, and (v) other prepaid
expenses and items (including security deposits), if any, as of the Effective
time on the Closing Date. To the extent that the amount of the foregoing items
is not known on the Closing Date, such proration shall be based on the amount of
such items for the prior month or year, as appropriate; provided, however, the
Parties shall apportion all general real estate taxes as provided in paragraph
(c) below.
     (c) Buyer and Seller shall apportion pro rata all general real estate taxes
(state, county, municipal, school and fire district) paid or payable in
connection with the Acquired Owned Real Property and any special taxes or
assessments, if any, upon the Acquired Owned Real Property assessed or becoming
a lien in accordance with Section 2.4(e) hereof. Such apportionment shall be
based upon the fiscal year for which the same are assessed. In the event that
the applicable Tax bill, or other information reasonably necessary for computing
any such apportionment, is not available on the Closing Date, the apportionment
shall be made at Closing on the basis of the prior period’s general real estate
taxes, and such apportionment shall thereafter be reconciled based on the final
Tax bill as set forth in the remaining provisions of this clause (c). Within
thirty (30) days after receipt by the Parties of the applicable final Tax bill
or other information reasonably necessary for computing such apportionment,
Buyer and Seller shall apportion the actual general real estate taxes and, if
either Party paid more than its proper share thereof at Closing, the other Party
shall within seven (7) Business Days after written request therefore reimburse
such Party for the amount so expended.

23



--------------------------------------------------------------------------------



 



     (d) Notwithstanding anything to the contrary, to the extent that the FDIC
imposes an assessment (special or otherwise) after the Closing Date, which
assessment is applicable to deposits that were attributable to the Deposits
prior to the Closing Date, then such assessment shall be appropriately
apportioned between Seller and Buyer after the Closing Date within five
(5) Business Days after payment of such assessment.
     (e) For purposes of this Agreement, in the case of any Straddle Period,
(1) general real estate taxes for the Pre-Closing Tax Period shall be equal to
the amount of such general real estate taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Closing Tax Period and the denominator
of which is the number of days in the entire Straddle Period, and (2) Taxes
(other than general real estate taxes) for the Pre-Closing Tax Period shall be
computed as if such taxable period ended as of the end of the Closing Date.
     (f) Notwithstanding anything to the contrary contained in the foregoing
provisions of this Section 2.4 or otherwise contained in this Agreement, all
excise, sales, use, transfer, recording and similar Taxes that are payable or
that arise as a result of the consummation of the purchase and sale contemplated
by this Agreement (collectively, the “Transfer Taxes”) shall be borne and, when
due, paid one-half by Seller and one-half by Buyer, whether such Transfer Taxes
are imposed on Seller or Buyer.
     2.5 Closing.
     (a) The closing of the Acquisition (the “Closing”) shall occur by facsimile
or PDF, or in person at a mutually convenient location, or by such other method
as shall be mutually agreed to by the Parties, and any Closing documents
delivered by facsimile or PDF at the Closing shall be delivered in original
execution form by the Parties by overnight courier promptly following the
Closing. Any executed Closing documents sent by a Party or its counsel to the
other Party or its counsel prior to Closing shall be held in escrow by such
other Party or its counsel until such executed documents are authorized to be
released by a senior officer of the sending Party or by the sending Party
counsel. The Closing shall occur on such date on which the Parties mutually
agree but in any event not later than three (3) Business Days after all
conditions precedent to Closing as set forth in Sections 8.1 and 8.2 shall have
been satisfied or waived; provided, however, that unless the Parties shall have
otherwise mutually agreed, in no event shall the Closing occur prior to the
latest of (i) ninety (90) days after the date of this Agreement, (ii) forty-five
(45) days after the date on which all Regulatory Approvals shall have been
obtained, and (iii) February 12, 2010 (the date on which the Closing shall have
occurred, the “Closing Date”).
     (b) The effective time of the consummation of the Acquisition (the
“Effective Time”) shall be at a mutually agreeable time after the close of
business for the Branches on the Closing Date.
     (c) Promptly after the Closing Date Balance Sheet and the Final Payment
Amount Statement have been finally determined in accordance with Section 2.2(c),
but in

24



--------------------------------------------------------------------------------



 



no event later than five (5) Business Days following such final determination
(the “Supplemental Closing Date”), the parties hereto shall hold a supplemental
closing (the “Supplemental Closing”), either by telephone, or in person at a
mutually convenient location. On the Supplemental Closing Date, if the Payment
Amount is less than the Estimated Payment Amount, Buyer shall refund to Seller
cash having an aggregate value equal to the difference between the Estimated
Payment Amount and the Payment Amount by wire transfer or other immediately
available funds. On the Supplemental Closing Date, if the Payment Amount is more
than the Estimated Payment Amount, Seller shall deliver to Buyer, by wire
transfer or other immediately available funds, an amount equal to the difference
between the Payment Amount and the Estimated Payment Amount.
     (d) The post-closing settlement payment shall not bear interest.
     (e) In the event any bookkeeping omissions or errors are discovered in
preparing the Acquisition Closing Date Balance Sheet for the Branches or in
completing the transfer and assumptions contemplated hereby, the Parties agree
to correct such errors and omissions, it being understood that no adjustments
will be made that are inconsistent with the judgments, methods, policies, or
accounting principles utilized by Seller in preparing and maintaining the
accounting records of the Branches.
     (f) In the event that Buyer or Seller discovers any errors or omissions as
contemplated by Section 2.5(e) above or any error with respect to the payments
made under Section 2.5(c) above not later than six (6) months following the
Supplemental Closing Date, Buyer and Seller agree to promptly correct any such
error or omission, make any payments and effect any transfers or assumptions as
may be necessary to reflect any such correction; provided, that interest shall
not be paid with respect to any such payments.
     2.6 Repurchase of Non-Conforming Loans. If at any time on or prior to the
Cut-Off Date Buyer shall have discovered a Non-Conforming Loan, Buyer may
deliver written notice thereof to Seller not later than the Cut-Off Date (any
such notice, a “Non-Conforming Loan Notice”), which notice shall include
(i) such documentation as is reasonably available to Buyer in support of its
discovery, and (ii) a statement of the then current Par Value of such
Non-Conforming Loan. If Buyer shall have given a Non-Conforming Loan Notice on
or prior to the Cut-Off Date, Buyer shall have the right to cause Seller to
purchase, and Seller shall purchase from Buyer, such Non-Conforming Loan at the
Par Value thereof as of the Non-Conforming Loan Closing Date (as defined below);
provided that Buyer shall have represented to Seller as of the Non-Conforming
Loan Closing Date that Seller owns such Non-Conforming Loan as of such date. The
closing of the purchase of the Non-Conforming Loan shall occur on a date
specified in the applicable Non-Conforming Loan Notice, but in no event earlier
than three (3) Business Days following Seller’s receipt of such Non-Conforming
Loan Notice (the date of such closing, the “Non-Conforming Loan Closing Date”).
At the closing of the purchase and sale of the Non-Conforming Loan that is the
subject of any Non-Conforming Loan Notice, Buyer and Seller shall enter into
such standard loan transfer documents customary for a loan transfer of this type
and without recourse to Buyer, and the purchase price payable by Seller to Buyer
on the applicable Non-Conforming Loan Closing Date shall be paid by wire
transfer of immediately available funds to the account of Buyer specified by it
in writing to Seller. On the Non-Conforming Loan

25



--------------------------------------------------------------------------------



 



Closing Date in respect of a Non-Conforming Loan, Buyer shall deliver to Seller
all loan documents relating to such Non-Conforming Loan, subject to Buyer’s
retention obligations under applicable directions from law enforcement
authorities. The rights of Buyer hereunder shall be in addition to (but not in
duplication of) any rights of Buyer under Article 11 hereunder, and nothing
contained in this Section 2.6 shall be deemed to imply that a Non-Conforming
Loan does not constitute an “Excluded Loan” for all purposes of this Agreement.
Any Non-Conforming Loan purchased by Seller under this Section 2.6 shall be
treated as an adjustment to the purchase price paid by Buyer under this
Agreement. Notwithstanding anything to the contrary contained herein, Buyer
shall have the right, without the consent of Seller, to assign and delegate
Buyer’s rights and obligations under this Section 2.6 to any Person to whom
Buyer shall have sold or otherwise transferred a Non-Conforming Loan; provided
that not later than five (5) Business Days following such assignment and
delegation Buyer shall give written notice thereof to Seller. The Parties agree
that Buyer shall be entitled to specific performance of the obligations of
Seller under this Section 2.6 to the fullest extent permitted by applicable law.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Buyer that the statements contained in
this Article 3 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then as
though the Closing Date were substituted for the date of this Agreement
throughout this Article 3).
     3.1 Organization, Qualification, and Corporate Power. Seller is a Missouri
state chartered bank duly organized and validly existing under the laws of
Missouri, with full corporate power and authority to conduct its business as now
being conducted and to own or use the properties and assets that it purports to
own or use.
     3.2 Authorization of Transaction. Seller has the full corporate power and
authority to execute and deliver this Agreement and the other Seller Documents.
Subject to approval by any necessary federal or state banking regulatory
authority, Seller has the corporate power and authority to perform Seller’s
obligations hereunder and under the other Seller Documents, and to consummate
the transactions contemplated hereby and thereby. Each of this Agreement, and
when executed and delivered, each of the other Seller Documents, constitutes the
valid and legally binding obligation of Seller, enforceable in accordance with
its terms and conditions, subject to bankruptcy, insolvency, reorganization,
moratorium, receivership, conservatorship and similar laws relating to the
rights and remedies of creditors, as well as to general principles of equity.
Except for the Regulatory Approvals, the Landlord Consents and such other
Consents as are listed on Schedule 3.2, Seller is not required to give any
notice to, make any filing with, or obtain any authorization or Consent of any
third party in order to execute and deliver this Agreement or consummate the
Acquisition, including sale, transfer and assignment of the Acquired Assets and
the Assumed Liabilities. Seller has not received any indication from any federal
or state governmental agency or authority that such agency would oppose or
refuse to grant a Regulatory Approval, and to Seller’s Knowledge, there exists
no fact or circumstance that would prevent or delay Seller’s ability to obtain
promptly all Regulatory Approvals.

26



--------------------------------------------------------------------------------



 



     3.3 Noncontravention. Subject to the required Consents described in Section
3.2 and the Landlord Consents, neither the execution and the delivery of this
Agreement by Seller, nor the consummation of the Acquisition by Seller will,
directly or indirectly:
     (a) Contravene, conflict with, or result in a violation of (i) any
provision of the articles of incorporation or bylaws of Seller or (ii) any
resolution adopted by the board of directors of Seller;
     (b) Contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Acquisition or to
exercise any remedy or obtain any relief under, any Applicable Law or any Order
to which Seller, or any of the assets or deposits owned or used by Seller, may
be subject;
     (c) Except for matters which would not have a Seller Material Adverse
Effect, contravene, conflict with, or result in a violation of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Seller or that otherwise relates to the Branches, the Acquired Assets or
the Assumed Liabilities; or
     (d) Except for matters which would not have a Seller Material Adverse
Effect, contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any Contract relating to the Branches to which Seller is a
party and included in the Acquired Assets or Assumed Liabilities.
     3.4 Governmental Authorizations. Seller has all Governmental Authorizations
necessary for the lawful conduct of its business at each of the Branches as now
conducted and, except as would not have a Seller Material Adverse Effect, all
such Governmental Authorizations are valid and in good standing and (i) are not
subject to any suspension, modification, revocation, or pending (or, to the
Knowledge of Seller, threatened) proceedings related thereto, and (ii) no event
has occurred or circumstance exists that may give rise to or serve as the basis
for the commencement of any such proceeding.
     3.5 Brokers’ Fees. With the exception of Hovde Financial, Inc., Seller has
no Liability or obligation to pay any fees or commissions to any broker, finder,
or agent with respect to the Acquisition, and Seller shall be solely liable for
payment of any such fees or commission to Hovde Financial, Inc.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES CONCERNING THE BRANCHES
     Seller represents and warrants to Buyer that the statements contained in
this Article 4, as qualified by the Disclosure Schedules relating thereto, are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Article 4,
except for statements made as of a specific date, in which case such
representations and warranties were correct and complete as of such specific
date).

27



--------------------------------------------------------------------------------



 



     4.1 Title; Tangible Personal Property. Seller has good and marketable title
to or, in the case of any personal property lease, good and marketable leasehold
interest in, all of the Acquired Tangible Personal Property and other Acquired
Assets (other than the Owned Real Property and Leased Real Property, as to which
Section 4.11 applies), in each case free and clear of all Encumbrances. All
Tangible Personal Property used by the Branches is in good condition, reasonable
wear and tear excepted, and is usable in the Ordinary Course of Business. Any
Acquired Tangible Personal Property held under lease by Seller is held by Seller
under a valid and enforceable lease with such exceptions as are not material and
do not interfere in any material respect with the use made and proposed to be
made of such property by Seller.
     4.2 Deposits.
     (a) Seller has provided to Buyer a true and accurate data file of all
deposits (including IRAs and Keogh Accounts), and related information, which are
assigned to the Branches prepared as of a date within ten (10) days prior to the
date of this Agreement, which data shall be updated at and as of a date first,
not earlier than thirty (30) days prior to the Closing Date and, second, not
earlier than five (5) days prior to the Closing Date to list separately Deposits
to be assumed under this Agreement and deposits that are not being assumed under
this Agreement and which data shall be further updated on the date of delivery
to Buyer by Seller of the Acquisition Closing Date Balance Sheet and on the
Supplemental Closing Date, and, in each case as updated, shall be true and
accurate as of such date.
     (b) The Deposits are insured to applicable limits by the FDIC in accordance
with the Federal Deposit Insurance Act, 12 U.S.C. § 1813, and Seller has paid
all assessments and opt-in fees and has filed all reports required to be paid or
filed by it to or with the FDIC concerning the Deposits.
     (c) The Deposits were solicited and currently exist in material compliance
with all applicable requirements of federal laws and regulations promulgated
thereunder and to the extent, if any, that their applicability to Seller is not
preempted by federal laws and regulations, state and local laws and regulations
promulgated thereunder (for purposes of this clause, a Deposit would not be in
material compliance if, among other things, the noncompliance subjects the
depository institution to any penalty or liability other than the underlying
liability to pay the Deposit).
     (d) Seller has the right to transfer or assign each of the Deposits to
Buyer, subject to any pledges, liens, judgments, court orders and restrictions
on transfer.
     (e) Except as otherwise disclosed by Seller on Schedule 4.2(e) hereof, each
of the agreements relating to the Deposits has been duly authorized, executed,
and delivered, and is valid, binding, and enforceable upon its respective
parties in accordance with its terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting creditors’ rights, and by the exercise of judicial discretion in
accordance with general principles applicable to equitable and similar remedies.

28



--------------------------------------------------------------------------------



 



     (f) Unless otherwise disclosed by Seller on Schedule 4.2(f) hereof, all
agreements relating to the Deposits other than certificates of deposit legally
permit Buyer to unilaterally terminate or modify such agreements within thirty
(30) days after the Closing Date without the consent of the depositor or
depositors and without penalty, subject to applicable law, delivery of any
notice as may be specified in such agreements and any applicable provisions in
such agreements.
     4.3 Undisclosed Liabilities. The Branches have no Liabilities except for
(a) Liabilities set forth on the face of the Pre-Closing Balance Sheet (rather
than in any notes thereto), (b) Liabilities which have arisen in the Ordinary
Course of Business after the Pre-Closing Balance Sheet, and (c) Commitments made
in the Ordinary Course of Business.
     4.4 Tax Matters.
     (a) With respect to all interest bearing accounts assigned to Buyer, the
records of Seller transferred to Buyer contain all information and documents
(including, without limitation, properly completed Forms W-9) necessary to
comply with all information reporting and Tax withholding requirements under
federal and state laws, rules and regulations, and such records identify with
specificity all accounts subject to backup withholding under the Code.
     (b) All Tax Returns required to be filed on or before the Closing Date by
Seller and its Affiliates with respect to any Taxes payable in respect of the
Acquired Assets or Assumed Liabilities or related to the Branches have been
timely filed with the appropriate governmental agencies in all jurisdictions in
which such Tax Returns are required to be filed and are true and correct in all
material respects.
     (c) All Taxes owed by Seller and its Affiliates with respect to the
Acquired Assets or Assumed Liabilities or related to the Branches (whether or
not shown on any Tax Return) that are required have been timely paid in full.
     (d) Seller and its Affiliates have withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid to any employee,
independent contractor, creditor, stockholder, or other third party with respect
to the Acquired Assets or the Assumed Liabilities or related to the Branches.
     (e) There are no claims, assessments, levies, administrative proceedings or
lawsuits pending or, to the Knowledge of Seller, threatened by any taxing
authority with respect to the Acquired Assets or Assumed Liabilities or related
to the Branches; and no audit or investigation of any Tax Return of Seller or
its Affiliates with respect to the Acquired Assets or Assumed Liabilities or
related to the Branches is currently underway or, to the Knowledge of Seller,
threatened.
     (f) As used in this Agreement, the term “Taxes” shall mean all taxes,
charges, fees, levies or other like assessments, however denominated, including
any interest, penalties or other additions to tax that may become payable in
respect thereof and including any obligation to indemnify or otherwise assume or
succeed to the tax liability of another Person, imposed by any federal,
territorial, state, local or foreign government

29



--------------------------------------------------------------------------------



 



or any agency or political subdivision of any such government, which taxes shall
include, without limiting the generality of the foregoing, all income or profits
taxes (including, but not limited to, federal income taxes and state income
taxes), real property gains taxes, payroll and employee withholding taxes,
unemployment insurance taxes, social security taxes, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation, and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which the Seller or its subsidiaries or Affiliates is
required to pay, withhold or collect. As used in this Agreement, the term “Tax
Returns” shall mean all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including any schedule or attachment thereto, and
including any amendment thereof, and including information returns or reports
with respect to backup withholding and other payments to third parties.
     4.5 Employee Benefits. There are no liens or other claims which affect or
could affect the Acquired Assets of any nature, whether at law or in equity,
asserted or unasserted, perfected or unperfected, arising out of or relating to
any employee, officer, or director of Seller, or the operation, sponsorship or
participation of any such persons or by Seller in any employee benefit plan,
program, procedure or other employee benefit practice, whether or not subject to
the Employee Retirement Insurance Security Act of 1974 (ERISA). There are no
liabilities, breaches, violations or defaults under any “Employee Welfare
Benefit Plan” or “Employee Pension Benefit Plan” (as such terms are defined in
Section 3(1) and Section 3(2) of ERISA, respectively) or any other compensatory
or benefit arrangement, plan, or program or contract, whether or not subject to
ERISA, sponsored, maintained or contributed to by Seller or any of its
Affiliates that would subject the Acquired Assets, Buyer, its employee benefit
plans, or any fiduciaries thereof to any Tax, penalties or other liabilities.
Seller will retain all liabilities and assume all obligations with regard to all
Employee Pension Benefit Plans, Employee Welfare Benefit Plans, deferred
compensation plans, early retirement plans, bonus or incentive programs,
severance pay plans, arrangements or programs, or any similar plans, programs or
obligations sponsored by the Seller or its Affiliates.
     4.6 Compliance with Applicable Laws. The Branches are in compliance with
Applicable Laws in all material respects, including, without limitation, all
applicable Environmental Laws. No event has occurred or circumstance exists that
constitutes a material violation by the Seller in the operation of the Branches,
or a failure on the part of the Seller with respect to the Branches to comply
with, any Applicable Law in any material respect, including, without limitation,
any Environmental Law. Except for normal examinations conducted in the ordinary
course of Seller’s banking business, no Governmental Body has initiated any
formal proceeding or investigation into the business or operations of the Seller
or the conditions or operations at the Branches and no Governmental Body has
initiated any regulatory proceeding or investigations into the business or
operations of the Branches. There is no unresolved violation, criticism or
exception by any Governmental Body with respect to any report or statement
relating to any examinations of the Seller relating to the Branches, the
Acquired Assets or the Assumed Liabilities.

30



--------------------------------------------------------------------------------



 



     4.7 Legal Proceedings; Orders.
     (a) Except as set forth on Schedule 4.7(a) hereof, there is no pending
Proceeding that has been commenced by or against Seller that relates to or
arises from the business conducted by the Branches. To the Knowledge of Seller,
(i) no such Proceeding has been threatened and (ii) no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding.
     (b) There is no Order to which Seller, or any of the assets owned or used
by Seller, is subject that would have a Seller Material Adverse Effect. Seller
is not subject to any Order that relates to the business of, or any of the
assets owned or used by, the Branches.
     4.8 Employees.
     (a) Seller has provided Buyer a complete list, prepared as of a date within
ten (10) days prior to the date of this Agreement, of the employees of the
Branches and the Select Remote Employees identifying positions held, exempt or
non-exempt status (for purposes of the Fair Labor Standards Act and comparable
local wage hours law), current annual salaries or wage rates, target incentive
opportunity and projected incentive pay-out for 2009 (if any), actual incentive
compensation for 2008 (if any), period of service, and whether such employee is
a part-time or full-time employee, and the information contained in such list
remains true and complete as of the date hereof.
     (b) Except as set forth on Schedule 4.8(b) hereof, no employee of the
Branches or Select Remote Employee is a party to, or is otherwise bound by, any
employment contract, agreement or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement, between such employee and
Seller, or to Seller’s Knowledge, between any such employee and any third party.
     (c) No employee at the Branches or Select Remote Employee is represented,
for purposes of collective bargaining, by a labor organization of any type.
There is no labor strike, arbitration, dispute, or slowdown or stoppage pending,
or to Seller’s Knowledge, threatened, involving the employees of the Branches or
the Select Remote Employees, and Seller is unaware of any efforts during the
past three (3) years to unionize or organize any employees at the Branches.
     (d) In relation to the Branches and except as set forth on Schedule 4.8(d)
hereof, no causes of action, complaints, claims, charges or administrative
investigations for unfair labor practices, wrongful discharge, violation of
employment contract or employment claims based upon any state or federal law,
statute, public policy, order or regulation is pending, or to Seller’s
Knowledge, threatened against Seller or its Affiliates. There are no suits,
claims, grievances, or causes of action pending, or, to Seller’s Knowledge,
threatened, against Seller (whether in court or before an administrative agency)
arising out of or related to Seller’s employment, termination of employment, or
consideration for employment of individuals at the Branches or Select Remote
Employees.

31



--------------------------------------------------------------------------------



 



     (e) In relation to the Branches, Seller and its Affiliates have complied in
all material respects with all laws (including reporting and disclosure
requirements) relating to the employment of labor, including provisions relating
to wages, hours, collective bargaining, occupational safety, discrimination,
classification of employees as exempt or non-exempt for purposes of the Fair
Labor Standards Act and comparable local wage and hour laws, and the payment of
social security or other taxes, and worker’s compensation or other insurance
premiums, and Seller has not received any notice alleging that it has failed to
comply in any respect with such laws.
     (f) Buyer will not incur any liability under any severance agreement,
deferred compensation agreement, employment agreement, or similar agreement or
plan as a result of the transaction contemplated by this Agreement of which
Seller is a party or to which it is bound in respect of any employees of the
Branches or the Select Remote Employees. Seller agrees that Buyer will not be
bound to the terms of any employment, management, consulting, reimbursement,
retirement, early retirement or similar agreement, whether active on the Closing
Date or in discussion or negotiation, with any employees of the Branches or
Select Remote Employee as to which Seller is a party or to which Seller is
bound.
     4.9 Environmental Matters.
     (a) Except as disclosed on Schedule 4.9(a) hereof or as discovered during
the investigations conducted pursuant to Section 6.15, during Seller’s ownership
or operation of the Branches: (i) Seller has not been notified in writing that
either Seller or any of the Branches were or are now in violation of any
Environmental Law, and (ii) the Branches and the Seller in connection with the
Branches have been and are in material compliance with all applicable
Environmental Laws.
     (b) Except as discovered during the investigations conducted pursuant to
Section 6.15, during Seller’s ownership or operation of the Branches, Seller has
not been notified in writing that any of the Real Estate Interests, or Seller in
connection with the Real Estate Interests, were or are in violation of any
Environmental Law. To Seller’s actual knowledge, none of the Branches or the
Real Estate Interests, or the Seller in connection with the Real Estate
Interests, are in material violation of Environmental Laws as a result of
conditions, acts, or omissions existing or occurring prior to Seller’s ownership
or operation of the Branches.
     (c) Except as discovered during the investigations conducted pursuant to
Section 6.15, there are no Proceedings pending or, to Seller’s actual knowledge,
threatened, nor have there been any past Proceedings (or, in the case of
Proceedings during any period prior to Seller’s ownership or operation, any past
Proceedings to Seller’s actual knowledge) relating to the Real Estate Interests,
or Seller in connection with the Real Estate Interests, under any Environmental
Law, including, without limitation, any notices, demand letters or requests for
information from any federal or state Governmental Body.

32



--------------------------------------------------------------------------------



 



     (d) Seller has not received any written notice of any violation of or
liability or lien pursuant to any Environmental Laws with regard to the
Branches.
     (e) Except as discovered during the investigations conducted pursuant to
Section 6.15, Seller has not generated, stored, released, or disposed of any
Hazardous Materials at, in, from, on, under or about any of the Branches except
in full compliance with Environmental Laws. To Seller’s actual knowledge, prior
to Seller’s ownership or operation of the Branches, no Hazardous Materials were
generated, stored, released, disposed or are otherwise present at, in, on, under
or about any of the Branches or from any of the Branches except in full
compliance with Environmental Laws.
     (f) Except as discovered during the investigations conducted pursuant to
Section 6.15, during Seller’s ownership or operation of the Branches, no release
(as defined at CERCLA, 42 U.S.C. 9601(22)) of Hazardous Materials has occurred
at or from any Branch. To Seller’s actual knowledge, prior to Seller’s ownership
or operation of the Branches, no release (as defined at CERCLA, 42 U.S.C.
9601(22)) of Hazardous Materials has occurred at or from any Branch. To Seller’s
actual knowledge, no condition exists at or in connection with any Branch for
which applicable Environmental Laws required or require notice to any third
party, further investigation, or response action.
     (g) To Seller’s actual knowledge and except as disclosed on Schedule 4.9(g)
hereof or as discovered during the investigations conducted pursuant to Section
6.15, no asbestos, mold or lead-based paint is contained in any Branch or
property owned, leased or operated by the Seller in connection with the
Branches.
     (h) Except as discovered during the investigations conducted pursuant to
Section 6.15, to Seller’s Knowledge, there are no underground storage tanks on
or under any Branch, nor any Hazardous Material at, in, on, or under or
emanating from any Branch in any quantity or concentration in violation of any
standard or limit established pursuant to Environmental Laws.
     (i) Seller is not required to have any Governmental Authorization under
Environmental Laws in connection with any of the Branches.
     (j) To Seller’s actual knowledge and except as discovered during the
investigations conducted pursuant to Section 6.15, during Seller’s ownership or
operation of the Branches, no Hazardous Materials generated at any Branch have
been treated, stored, or disposed of at a location that has been identified by a
Governmental Body as a facility that is subject to any existing or potential
claim under Environmental Laws. To Seller’s actual knowledge, prior to Seller’s
ownership or operation of the Branches, no Hazardous Materials generated at any
Branch have been treated, stored, or disposed of at a location that has been
identified by a Governmental Body as a facility that is subject to any existing
or potential claim under Environmental Laws.
     (k) Seller has delivered to Buyer on or prior to the date hereof (or, at
the latest, within ten (10) days following the date of this Agreement), true and
complete

33



--------------------------------------------------------------------------------



 



copies of all documents, records, and information in its possession or control
that identify environmental liabilities and other environmental matters,
including, without limitation, previously conducted environmental site
assessments, reports, studies, surveys and other similar documents or
information, including, without limitation, related correspondence, relating to
each of the Real Estate Interests.
     4.10 Loans. Seller has provided to Buyer a true and accurate data file of
all Loans, including the outstanding principal balance of and the amount of
accrued and unpaid interest and fees on such Loans, prepared as of a date within
ten (10) days prior to the date of this Agreement, which data shall be updated
at and as of the Closing Date, and, in each case as updated, shall be true and
accurate in all material aspects as of such date.
     (a) Each Loan included in the Acquired Assets was made or acquired by
Seller or its predecessor in the Ordinary Course of Business. Except as set
forth on Schedule 4.10(a) hereof, none of the loans of the Branches (including
the Loans) consist of loans between Seller, on the one hand, and any employee or
Affiliate of Seller or any of Seller’s Affiliates.
     (b) None of the Loans are presently serviced by third parties, and there
are no obligations, agreements or understandings whatsoever that could result in
any Loan becoming subject to any such third party servicing.
     (c) There are no misrepresentations of material facts made by officers or
employees of Seller in the credit files relating to the Loans, provided that the
term “facts” shall not include judgments or opinions of such officers or
employees which were in good faith or information which is reflective of
information supplied by the borrower or other third parties.
     (d) With respect to each Loan:
     (i) Such Loan was solicited, originated, administered, serviced and
currently exists in material compliance with all applicable requirements of
federal laws and regulations promulgated thereunder, including, as applicable,
any written SBA service guidelines, and to the extent, if any, that their
applicability to Seller is not preempted by federal laws and regulations, state
and local laws and regulations promulgated thereunder (for purposes of this
clause (i), a Loan would not be in material compliance if the noncompliance
adversely affects the value or collectibility of the Loan or subjects the lender
to any penalty or liability);
     (ii) Each note, agreement or other instrument evidencing a Loan and any
related security agreement and other document securing, governing or otherwise
relating to such Loan (including, without limitation, any guaranty or similar
instrument) is true, genuine and, in all material respects, complete, and
constitutes a valid, legal and binding obligation of the obligor named therein,
enforceable in accordance with its terms, subject as to enforcement to
bankruptcy, insolvency, reorganization, moratorium, laws governing fraudulent
conveyance or equitable subordination principles and other laws of general
applicability relating

34



--------------------------------------------------------------------------------



 



to or affecting creditors’ rights generally, and all actions necessary to
perfect any related security interest in favor of Seller have been duly taken;
     (iii) Such Loan (A) to the extent secured or purported to be secured by a
lien in favor of Seller, is secured by a valid and enforceable, and duly
perfected, lien in favor of Seller in the collateral therefor, which lien is
assignable, and (B) contains customary and enforceable provisions such that the
rights and remedies of the holder thereof shall be adequate for the practical
realization against any collateral therefor;
     (iv) There has been no material modification, amendment or supplement to or
material waiver of the terms of the applicable loan documents except as
reflected in writing in the loan file made available to Buyer in respect of such
Loan;
     (v) Such Loan is accruing interest in accordance with its terms;
     (vi) Such Loan is not pledged to a third party or otherwise encumbered, and
no other party has filed a UCC financing statement in connection therewith;
     (vii) Seller is in possession of all (A) original notes or lost note
affidavits, or (B) mortgages or certified copies of such mortgages and financing
statements (or other lien filing documents), provided that such mortgages and
financing statements (or other lien filing documents) have been returned by the
local recording office;
     (viii) There is no valid claim or valid defense (including the defense of
usury) to the enforcement of such Loan or a valid right of setoff or rescission;
     (ix) No claim or defense (including the defense of usury) to the
enforcement of a Loan or a valid right of setoff or rescission has been asserted
with respect to any Loan by the applicable borrower(s) under such Loan or, to
the Knowledge of Seller, by any other Person;
     (x) Neither Seller nor any predecessor has taken or failed to take any
action that would entitle any obligor or other party to assert successfully any
claim against Seller or Buyer (including, without limitation, any right not to
repay any such obligation or any part thereof);
     (xi) Such Loan was made substantially in accordance with Seller’s or
Seller’s predecessor’s standard underwriting and documentation guidelines as in
effect at the time of its origination, and has been administered substantially
in accordance with Seller’s or Seller’s predecessor’s standard loan servicing
and operating procedures as in effect from time to time;
     (xii) Seller may transfer or assign such Loan to Buyer without the approval
or consent of any obligor thereunder;

35



--------------------------------------------------------------------------------



 



     (xiii) Such Loan is not as of the date hereof, or is or has not been during
the period beginning on the date hereof and ending on and as of the Closing
Date, thirty (30) calendar days or more delinquent (without giving effect to any
grace period, waiver, forbearance, reservation of rights, extension,
modification or amendment);
     (xiv) Neither the borrower nor any guarantor of the Loan is in bankruptcy
and, to Seller’s Knowledge, there are no facts, circumstances or conditions with
respect to such Loan, the collateral therefor or the borrower’s credit standing,
that could reasonably be expected to cause such Loan to become delinquent or
adversely affect the collectibility, the value or the marketability of such
Loan;
     (xv) No notice of default has been given or received by Seller with respect
to any Loan and Seller has not received any notice of any violation of law with
respect to any Loan or any collateral for any Loan;
     (xvi) There is no pending, or to Seller’s Knowledge, threatened, litigation
or claims which may affect in any way the title or interest of the Seller or the
borrower in and to such Loan, the collateral for such Loan and the promissory
note or the mortgage or deed of trust;
     (xvii) There are no threatened or pending foreclosures, total or partial
condemnation (to Seller’s Knowledge) or repossession proceedings or insurance
claims (to Seller’s Knowledge) with respect to such Loan or the collateral for
such Loan; and
     (xviii) Seller has not directed, controlled or overseen the management of
environmental matters of any borrower or any real estate in which the Seller in
connection with the Branches holds or has held a security interest and which
constitutes a Loan so as to cause the Seller to act outside the exclusion under
42 U.S.C. § 9601(20)(E) or any other analogous provisions under applicable
Environmental Laws.
     4.11 Owned Real Property, Leased Real Properties and Tangible Personal
Property.
     (a) Schedule 4.11(a)(i) hereof lists and describes briefly all real
property owned by Seller and used as Branch premises (the “Owned Real
Property”). With respect to each parcel of the Owned Real Property, Seller has
good and marketable fee title to such parcel of Owned Real Property free and
clear of any Encumbrance except for Permitted Encumbrances. With respect to each
Leased Real Property, Seller has a good and valid leasehold interest in such
Leased Real Property on and subject to the terms of its applicable Lease, it
being understood that Seller makes no representations or warranties about
matters affecting the respective landlords’ fee title to the Leased Real
Properties). Except as set forth on Schedule 4.11(a)(ii), there are no tenants
or other parties claiming by, through or under Seller that have a possessory
right in and to any space in respect of the Owned Real Property (all such
agreements listed on Schedule

36



--------------------------------------------------------------------------------



 



4.11(a)(ii), the “Tenant Leases”). Seller has delivered to Buyer a true, correct
and complete copy of each Tenant Lease as amended, modified or supplemented.
Each Tenant Lease is an existing legal, valid and binding obligation of Seller
and, to Seller’s Knowledge, each other party thereto, subject to bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship and
similar laws relating to the rights and remedies of creditors, as well as to
general principles of equity; and there does not exist with respect to Seller’s
obligations thereunder, or, to Seller’s Knowledge, with respect to the
obligations of the tenant thereunder, any default, or event or condition which
constitutes or, after notice or passage of time or both, would constitute a
default, on the part of Seller or the tenant under any such Tenant Lease.
     (b) Except as set forth in Schedule 4.11(b) hereof, with respect to the
Acquired Tangible Personal Property, the Owned Real Property and the Leased Real
Properties (it being understood that Seller is not the fee owner of any Leased
Real Property and so, notwithstanding anything to the contrary herein, to the
extent the representations relating to the real property parcel of which a
Leased Real Property is a part set forth below are qualified to the “Seller’s
Knowledge,” such knowledge shall be limited to the actual knowledge (without
inquiry or investigation) of Seller’s officers or directors or senior managers
or Branch managers; provided, however, that Seller shall be deemed to have
knowledge of any matter, fact, event, default, violation, breach, noncompliance,
notice, consent or other circumstance if any of the same shall have been
delivered in writing to Seller at anytime prior to the Closing):
     (i) there are no pending or, to Seller’s Knowledge, threatened,
condemnation proceedings, claim of violation of zoning laws, governmental
investigation, lawsuits, or administrative actions relating to the Owned Real
Property, Seller’s interest in the Leases or the Leased Real Properties, or the
Acquired Tangible Personal Property, or, to Seller’s Knowledge, in the case of
each Leased Real Property, the real property parcel of which such Leased Real
Property forms a part, affecting, or which might affect, adversely in any
material respect, the current use, occupancy, or value thereof;
     (ii) there are no outstanding options or rights of first refusal to
purchase any parcel of the Owned Real Property, the Leases or Seller’s interest
in the Leased Real Properties, or the Acquired Tangible Personal Property, or
any portion thereof or interest therein, or, to Seller’s Knowledge, in the case
of any Leased Real Property, the real property parcel of which such Leased Real
Property forms a part, or any portion thereof or interest therein except, in the
case of the Leased Real Properties, such options or rights as set forth in the
Leases;
     (iii) no written notice of any violation of zoning laws, building or fire
codes or other statutes, ordinances, or regulations or of restrictive covenants
relating to the use or operation of the Real Estate Interests has been received
by Seller which has not been corrected and, if required, accepted in writing by
the applicable Governmental Body, and Seller has not undertaken or completed any
construction or improvements on the Real Estate Interests within the past one
hundred fifty (150) days which could result in the imposition of any mechanics,

37



--------------------------------------------------------------------------------



 



materialmen or other similar liens on the Real Estate Interests (other than
minor repairs made in the Ordinary Course of Business, all of which have been
paid in full);
     (iv) there is no pending or, to Seller’s Knowledge, contemplated rezoning
proceeding or special assessment affecting the Real Estate Interests or, to
Seller’s Knowledge, in the case of each Leased Real Property, the real property
parcel of which such Leased Real Property forms a part;
     (v) to Seller’s Knowledge, the Real Estate Interests are not subject to any
special tax valuation or special tax exemption, which upon a change in use or
ownership of the Real Estate Interests will result in a “rollback tax” or
similar assessment, and to Seller’s Knowledge, with respect to any real property
parcel of which any Leased Real Property forms a part, such parcel is not
subject to any special tax valuation or special tax exemption, which upon a
change in use or ownership of such parcel will result in a “rollback tax” or
similar assessment that would be payable by Seller under any Lease;
     (vi) to Seller’s Knowledge, (A) access to each of the Owned Real Property
and each the Leased Real Property (or in the case of any Leased Real Property,
the real property parcel of which such Leased Real Property forms a part) is
available over public streets, (B) all water, sewer, gas, electric, telephone,
cable, drainage and other utility equipment, facilities and services required by
applicable laws and regulations or necessary for the current operation of the
Real Estate Interests are installed, connected and adequate to serve the Real
Estate Interests for their current use, and (C) all utility lines servicing the
Real Estate Interests are located either within the boundaries of the applicable
Owned Real Property or Leased Real Properties (or in the case of any Leased Real
Property, the real property parcel of which such Leased Real Property forms a
part), within lands dedicated to the public use or within recorded easements for
such purpose, and are serviced and maintained by the appropriate public or
quasi-public entity;
     (vii) to Seller’s Knowledge, Seller possesses all rights, privileges,
licenses, franchises, permits and other authorizations (including certificates
of occupancy, if applicable) that are material to the current use, occupancy,
and operation of the Real Estate Interests;
     (viii) all permits that are material to the current use, occupancy and
operation of the Real Estate Interests and, to Seller’s Knowledge, in the case
of any Leased Real Property, the real property parcel of which such Leased Real
Property forms a part, are in full force and effect and Seller has not received
written notice of any pending or threatened revocation, suspension or
termination proceedings concerning such permits;
     (ix) all improvements located on the Owned Real Property and, to Seller’s
Knowledge, on the Leased Real Properties, the roofs thereon, and all mechanical
systems (including, without limitation, all HVAC, plumbing,

38



--------------------------------------------------------------------------------



 



electrical, elevator, security, utility, sprinkler and safety systems) therein,
are in good working order, and, to Seller’s Knowledge, are in sound structural
condition and free from material defect or deficiency;
     (x) Seller has not received any written notice (which remains outstanding)
from a Governmental Body or other party alleging the existence of such defect or
deficiency as set forth in subclause (ix) of this Section 4.11(b); and
     (xi) there has been no casualty damage affecting all or any material
portion of the Owned Real Property or the Leased Real Properties which has not
been restored except for any damage for which either adequate insurance proceeds
will be transferred to Buyer at Closing, with Seller being responsible for
deductibles or, in the case of any Leased Real Property, the landlord under the
Lease is responsible to restore under the terms of such Lease and which damage
has been disclosed to Buyer.
     4.12 Leased Real Property. Schedule 4.12 attached hereto lists all leases,
subleases, occupancy agreements or similar agreements under which Seller
occupies (or has the right to occupy) pursuant to a lease, license or similar
arrangement any real property interest (i) used as a Branch, or (ii) used in
connection with the operation of such Branch if such real property interest is
incidental to and located at or in immediate and close proximity to such Branch
(including any separate parking lot leases where customers of such Branch are
permitted to park) (collectively, the “Leases”), and Seller is entitled to
possession of the Leased Real Properties as lessee in accordance with the terms
of the respective Leases. The Leases are accurately described on Schedule 4.12
attached hereto and, except as shown on Schedule 4.12, have not been amended,
modified or supplemented. Seller has delivered to Buyer a true, correct and
complete copy of each Lease as amended, modified or supplemented. Each Lease is
an existing legal, valid and binding obligation of Seller and, to Seller’s
Knowledge, each other party thereto, subject to bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship and similar laws
relating to the rights and remedies of creditors, as well as to general
principles of equity; and there does not exist with respect to Seller’s
obligations thereunder, or, to Seller’s Knowledge, with respect to the
obligations of the lessor thereof, any default, or event or condition which
constitutes or, after notice or passage of time or both, would constitute a
default, on the part of Seller or the lessor under any such Lease. There are no
tenants or other parties claiming by, through or under Seller that have a
possessory right in and to any space in respect of the Leased Real Properties.
As used in this Section 4.12, the term “lessor” includes any sub-lessor of the
property to Seller. There are no subleases relating to any Leased Real Property
created or suffered to exist by Seller, or to Seller’s Knowledge, created or
suffered to exist by any other Person. Subject to Seller obtaining any consents
necessary for the valid assignment to Buyer of the Leases, which consents are
listed on Schedule 4.12 (the “Landlord Consents”), the assignment of such Leases
will transfer to Buyer on the Closing Date all of Seller’s rights under the
Leases.
     4.13 Acquired Contracts. Seller has delivered to Buyer a correct and
complete copy of each written Acquired Contract (as amended to date) and a
written summary setting forth the terms and conditions of each oral Acquired
Contract, if any. With respect to each such Acquired Contract: (i) it is a
legal, valid, binding and enforceable contract, and in full force and effect, as

39



--------------------------------------------------------------------------------



 



against Seller and, to the Knowledge of Seller, each other party thereto,
subject to bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship and similar laws relating to the rights and remedies of
creditors, as well as to general principles of equity; (ii) it will continue to
be such a legal, valid, binding and enforceable contract, and in full force and
effect, as against Seller and, to the Knowledge of Seller, each other party
thereto on identical terms following the consummation of the transactions
contemplated hereby, (iii) neither Seller nor, to the Knowledge of Seller, each
other party thereto is in breach or default thereunder and no event has occurred
that with notice or lapse of time, or both, would constitute a breach or default
thereunder or permit termination, modification, or acceleration thereunder, and
(iv) neither Seller, nor to Seller’s Knowledge, any other party thereto has
repudiated any provision thereof.
     4.14 Absence of Certain Changes and Events. Since October 1, 2009 Seller
has not:
     (a) suffered any change which would have a Seller Material Adverse Effect;
     (b) except in the Ordinary Course of Business and consistent with prudent
banking practices, (i) sold, transferred, leased, pledged, mortgaged, or
otherwise encumbered or (except for this Agreement) agreed to sell, transfer,
lease, pledge, mortgage or otherwise encumber, any of the Acquired Assets or
rights with respect thereto, (ii) canceled, waived, compromised or agreed to
cancel, waive or compromise any debts, claims or rights with respect to the
Acquired Assets or the Assumed Liabilities, or (iii) amended, modified or
supplemented any of the terms or conditions governing the Loans;
     (c) made or permitted any amendment, termination or lapse of any contract,
lease, agreement, license or permit, if such amendment, termination or lapse
(individually or in the aggregate) would reasonably be expected to have a Seller
Material Adverse Effect;
     (d) made any change in any method of management or operation of the
Branches not in the Ordinary Course of Business or any accounting change, except
as may be required by generally accepted accounting principles or general
regulatory requirements;
     (e) except as set forth in Schedule 4.14(e) hereof, granted any general
increase in the compensation (including bonuses) of its officers or employees
located at the Branches or the Select Remote Employees (including any increase
pursuant to any bonus, pension, profit sharing or other plan or commitment),
except for, to the extent permitted by Section 6.1(b)(i) hereof for the period
between the date hereof and the Closing Date, normal periodic increases made
pursuant to established compensation policies applied on a basis consistent with
that of the prior year, and increases and payments necessary, in the Seller’s
reasonable discretion, to maintain and preserve the operation of the Branches,
all of which increases that relate to employees located at the Branches or the
Select Remote Employees shall be promptly disclosed in writing to Buyer by
Seller within forty-five (45) days prior to the Closing Date;

40



--------------------------------------------------------------------------------



 



     (f) caused the Branches to transfer to Seller’s other operations any
deposits other than deposits that are not Deposits for purposes of this
Agreement, except in the Ordinary Course of Business at the unsolicited request
of depositors, or caused any of Seller’s other operations to transfer to the
Branches any deposits, except in the Ordinary Course of Business at the
unsolicited request of depositors;
     (g) made any change to its customary policies for setting rates on deposits
offered at the Branches, including any increase in interest rates paid except as
otherwise contemplated by Section 6.1(b)(v) hereof; or
     (h) entered into any other transaction or agreement, incurred any capital
expenditures, or conducted its affairs, in each case as related to the Acquired
Assets or the Assumed Liabilities, other than in the Ordinary Course of Business
and consistent with prudent banking practices except as contemplated by this
Agreement.
     4.15 Escheat Deposits. All of the deposits and other property (including
the contents of safe deposit boxes) held or maintained at the Branches that
would constitute escheated deposits or property at any time prior to the Closing
were properly reported and transmitted to the applicable Governmental Body.
     4.16 Books and Records. The Books and Records accurately reflect in all
material respects as of their respective dates the Book Value of the Acquired
Assets and Assumed Liabilities being transferred to Buyer hereunder. The Books
and Records are true and complete in all material respects and fairly reflect
and also include all customary Branch, customer and customer-related information
reasonably necessary to service the Deposits and Loans on an ongoing basis, and
to otherwise operate the business in respect of the Acquired Assets and Assumed
Liabilities being acquired or assumed under this Agreement in substantially the
manner currently operated by Seller. The Books and Records, including, but not
limited to, IRA and Keogh Account documentation, are in compliance in all
material respects with all requirements of applicable law.
     4.17 Insurance. Seller maintains in full force and effect insurance on the
Acquired Assets in such amounts and against such risks and losses as are (based
on advice of its insurance broker) customary and adequate for comparable
entities engaged in the same business and industry.
     4.18 Disclosure. No representation or warranty of Seller contained herein,
when read together with the Disclosure Schedule, is false or misleading in any
material respect or omits to state a fact herein or therein necessary in order
to make the statements contained herein or therein not false or misleading in
any material respect.
     4.19 Community Reinvestment Act Designations. As of the date of this
Agreement, each of the subsidiaries or Affiliates of Seller that is an insured
depository institution was rated “Satisfactory” or “Outstanding” following its
most recent Community Reinvestment Act examination by the regulatory agency
responsible for its supervision. To Seller’s Knowledge, Seller has not received
any notice of and has not been made aware of any planned or threatened objection
by any community group to the transaction contemplated hereby.

41



--------------------------------------------------------------------------------



 



     4.20 No Knowledge of Fraud. Seller is not aware (based on Seller’s
Knowledge) of: (i) any Loan, Deposit, lending relationship or deposit
relationship held or maintained at the Branches that is or may reasonably be
considered to be fraudulent in nature, notwithstanding that any Loan may be
current and performing; or (ii) any device, artifice or scheme, whether by
customers or Seller’s employees, to commit fraud with respect to any activities
conducted at the Branches, including but not limited to deposit or lending
functions conducted at the Branches.
     4.21 Limitation on Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, SELLER EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE OWNED REAL PROPERTY, LEASED REAL PROPERTIES, OR THE
ACQUIRED TANGIBLE PERSONAL PROPERTY OR WITH RESPECT TO ANY ACQUIRED ASSETS OR
ASSUMED LIABILITIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller that the statements contained in
this Article 5 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then as
though the Closing Date were substituted for the date of this Agreement
throughout this Article 5).
     5.1 Organization, Qualification, and Corporate Power. Buyer is a national
banking association duly organized and validly existing under the laws of the
United States, with full corporate power and authority to conduct its business
as now being conducted and to own or use the properties and assets that it
purports to own or use.
     5.2 Authorization of Transaction. Buyer has the full corporate power and
authority to execute and deliver this Agreement and the other Buyer Documents.
Subject to approval by any necessary federal or state banking regulatory
authority, Buyer has the corporate power to perform Buyer’s obligations
hereunder and under the other Buyer Documents, and to consummate the
transactions contemplated hereby and thereby. Each of this Agreement, and when
executed and delivered, each of the other Buyer Documents, constitutes the valid
and legally binding obligation of Buyer, enforceable against Buyer in accordance
with its terms and conditions, subject to bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship and similar laws
relating to the rights and remedies of creditors, as well as to general
principles of equity. Except for the Regulatory Approvals or as otherwise
provided herein, Buyer is not required to give any notice to, make any filing
with, or obtain any authorization, or Consent of any Governmental Body in order
to execute and deliver this Agreement or consummate the Acquisition.
     5.3 Noncontravention. Subject to the required Consents described in Section
5.2, neither the execution and the delivery of this Agreement by Buyer, nor the
consummation of the Acquisition by Buyer, will directly or indirectly:

42



--------------------------------------------------------------------------------



 



     (a) Contravene, conflict with, or result in a violation of (i) any
provision of the charter or bylaws of Buyer or (ii) any resolution adopted by
the board of directors or the shareholders of Buyer;
     (b) Contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Acquisition or to
exercise any remedy or obtain any relief under, any Applicable Law or any Order
to which Buyer, or any of the assets owned or used by Buyer may be subject;
     (c) Except for matters which would not have a Buyer Material Adverse
Effect, contravene, conflict with, or result in a violation of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Buyer or that otherwise relates to the business of, or any of the assets
owned or used by, Buyer; or
     (d) Except for matters which would not have a Buyer Material Adverse
Effect, contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any Contract to which Buyer is a party.
     5.4 Brokers’ Fees. Except for fees payable to RBC Capital Markets
Corporation, Buyer has no Liability or obligation to pay any fees or commissions
to any broker, finder, or agent with respect to the Acquisition, and Buyer shall
be solely liable for payment of any such fees or commissions payable to RBC
Capital Markets Corporation.
     5.5 Legal Proceedings; Orders. There are no pending proceedings or an Order
pending against Buyer that would prohibit Buyer’s fulfillment of obligations
agreed to in this Agreement.
     5.6 Financial Condition. The financial condition of Buyer is sufficient to
enable Buyer to consummate the Acquisition without any external financing.
     5.7 Regulatory Condition. Buyer has not received any indication from any
federal or state governmental agency or authority that such agency would oppose
or refuse to grant a Regulatory Approval, and to Buyer’s Knowledge, there exists
no fact or circumstance that would prevent or delay Buyer’s ability to obtain
promptly all Regulatory Approvals.
ARTICLE 6
PRE-CLOSING COVENANTS
     The Parties agree as follows with respect to the period from and after the
execution of this Agreement.

43



--------------------------------------------------------------------------------



 



     6.1 Operation of Business.
     (a) From the date of this Agreement through the Closing Date, Seller shall
use Commercially Reasonable Efforts to maintain the level of customer accounts
of the Branches existing on the date hereof.
     (b) From the date of this Agreement through the Closing Date, Seller will
not, and will not cause or allow the Branches to, engage in any practice, take
any action, or enter into any transaction outside the Ordinary Course of
Business, and, without the prior written consent of Buyer, Seller shall not with
respect to the Branches:
     (i) increase the rate of compensation of any of the Branches officers or
employees or Select Remote Employees, or enter into any employment contracts
with any Potential Employee except in the Ordinary Course of Business; provided,
however, prior to or on the Closing Date, Seller shall pay in full to the
Retained Employees the performance, incentive or other bonuses required to be
paid to them pursuant to Section 6.7(c) hereof;
     (ii) authorize or make any capital expenditure(s) which, individually or in
the aggregate, exceeds $5,000 for any single Branch;
     (iii) extend any new, or renew any existing, loan (or Commitment), credit,
lease, or other type of financing or renew any such type of financing in which
the maximum principal amount thereunder would pursuant to the terms thereof
exceed $1,000,000;
     (iv) extend any new, or renew any existing, loan, credit, lease, or other
type of financing or renew any such type of financing, or purchase any loan
participation interest, which does not meet Seller’s loan policy requirements as
of the date of this Agreement;
     (v) make any change to (A) the interest rates or price or rates of fees,
(B) the policies or programs, or (C) the period of time applicable to any
promotional period, in each case as in existed on the date of this Agreement
with respect to the loans or deposits of, or offered by, the Branches other than
in the Ordinary Course of Business and as determined to be necessary or
advisable by Seller in the reasonable bona fide exercise of its discretion based
on changes in market conditions applicable to the Branches; provided, however,
that (1) an interest rate increase on any deposit in excess of 25 basis points
or a decrease in the interest rate of any loan in excess of 50 basis points
shall not be deemed to be in the Ordinary Course of Business and shall require
Buyer’s prior written consent (it being understood that Buyer shall not
unreasonably withhold or delay its consent with respect to such actions), and
(2) Seller shall be permitted to offer interest rates on any certificates of
deposits or money market deposit accounts at rates that are lower than the rates
offered as of the date of this Agreement without the prior written consent of
Buyer;

44



--------------------------------------------------------------------------------



 



     (vi) authorize or allow Potential Employees to take vacation or other
voluntary leaves of absence during the five (5) Business Day periods preceding
or following the Closing Date, other than any leave of absence that is required
to be granted pursuant to the Family Medical Leave Act;
     (vii) deliver or distribute, in writing or electronically, to any customer
of the Seller, any notice, letter or other correspondence that is related to the
Acquisition or matters of transition related thereto, including the status of
such customer’s accounts or loans with Seller (it being understood that Buyer
shall not unreasonably withhold or delay its consent with respect to such
actions);
     (viii) forward to vendors of Seller the names and other contact information
of depositors and other customers of the Branches if such vendors are permitted
to use such information to solicit credit card, debit card or prepaid card
business, or brokerage, investment or insurance business or any other business
customarily conducted by a bank, from such depositors and other customers,
except that nothing contained in this clause (viii) shall restrict Seller from
forwarding such names to First Brokerage America, LLC (or its insurance company
subsidiary) to enable them to carry on the brokerage and insurance business
carried on by them out of the Branches consistent with past practices;
     (ix) make any material changes to the terms and conditions governing the
Deposit accounts, other than as required by applicable law, rule or regulation;
     (x) enter into any interest rate swap, collar, floor or other hedging or
derivative agreement or amend, modify or supplement any thereof, or agree to any
provision in any Loan entered into after the date hereof under which the
borrower under such Loan shall be required or permitted, with respect to such
Loan, to enter into any interest rate swap, collar, floor or other hedging or
derivative agreement;
     (xi) amend, terminate, extend or waive any right in any material respect,
or sell, assign or transfer, any Lease or Acquired Contract; provided, however,
that (A) in the case of any Lease, Seller may, without the consent of Buyer,
exercise any renewal option on the renewal terms expressly set forth under such
Lease as of the date hereof (and without modification, for the avoidance of
doubt, to the payment amount or obligations thereunder) if such Lease shall
expire prior to the Closing Date unless Buyer shall have delivered written
notice instructing Seller not to renew or extend such Lease within ten
(10) Business Days following notice from Seller of its intention to extend or
renew such Lease (and Seller hereby agrees to give notice to Buyer of its
intention to so extend or renew any such Lease), and (B) in the case of any
Acquired Contract, Seller may, without the consent of Buyer, amend, terminate or
extend such Acquired Contract that involves the payment or receipt of not more
than $2,500 during any one (1) year period;

45



--------------------------------------------------------------------------------



 



     (xii) except as required by law or the terms of the documents governing any
Loan, (A) release any collateral or any party from any liability on or with
respect to such Loan, (B) compromise or settle any material claims of any kind
or character with respect to such Loan, or (C) amend or waive any of the
material rights or other terms of such Loan as set forth in the Loan documents;
provided, however, that Buyer agrees not to unreasonably withhold or delay its
consent to any of the actions described in clause (C) above provided that such
actions are taken in accordance with the underwriting standards, pricing levels
and other parameters or terms of Seller as in effect on the date hereof or as
mutually agreed upon by the Buyer and Seller in writing from time to time;
     (xiii) sell, transfer, assign, encumber or otherwise dispose of, or enter
into any contract, agreement or understanding to sell, transfer, assign,
encumber or dispose of, any of the assets or deposits of the Branches, except in
the Ordinary Course of Business consistent with past practice; provided,
however, in no event shall Seller take any of the foregoing actions with respect
to (A) any of the Owned Real Property, (B) any of the Leases, (C) any of the
Deposits, or (D) any Loan;
     (xiv) except as permitted by this Section 6.1(b), knowingly take, or
knowingly permit its Affiliates to take, any action (A) impairing Buyer’s rights
in any Deposit or Acquired Asset, (B) impairing in any way the ability of Buyer
to collect upon any Loan, or (C) waiving any material right, whether in equity
or at law, that it has with respect to any Loan; or
     (xv) directly or indirectly agree or commit to take any of the foregoing
actions.
     (c) From the date of this Agreement through the Closing Date, Seller will
not, and will not cause or allow the Branches to, distribute or deliver any
marketing materials to the customers of the Branches without consulting with the
Buyer other than customary marketing materials in the Ordinary Course of
Business.
     6.2 Notice of Potential Material Adverse Effect. Seller will give prompt
written notice to Buyer of any fact or circumstance which would result in a
Seller Material Adverse Effect, or cause a breach or threatened breach of any of
the representations and warranties in Article 3 or 4 above. Buyer will give
prompt written notice to Seller of any fact or circumstance which would result
in a Buyer Material Adverse Effect or cause a breach or threatened breach of any
of the representations and warranties in Article 5.
     6.3 Reasonable Access. Buyer, its vendors and agents shall be given onsite
access to the Branches, both during and outside of normal business hours, as
reasonably necessary or appropriate beginning within five (5) calendar days
following the execution of this Agreement to investigate the Branches’
properties, books, contracts, commitments, records, operations and conditions
(financial or otherwise) and inspect, among other things, the Seller’s Books and
Records; provided that such investigation shall be related to the Acquisition
and shall not interfere materially or unnecessarily with the Branches’ normal
operations. Buyer shall, and

46



--------------------------------------------------------------------------------



 



shall cause its advisors and agents to, maintain the confidentiality of all
confidential information furnished to it and shall not use such information for
any purpose except in furtherance of the Acquisition. Within five (5) calendar
days of the execution of this Agreement, Buyer shall be permitted, at its
expense, to install and test voice and data communication lines and WAN, both
internal and external, from each Branch and prepare for the installation of
hardware and software; provided that such installation and testing shall be
conducted at mutually agreeable times and so as to minimize, to the extent
reasonably practicable, interference with Seller’s operation of its business. If
this Agreement is terminated, Buyer shall promptly return or certify the
destruction of all documents and copies thereof and all work papers containing
confidential information received pursuant to this Section 6.3 concerning the
Branches. Seller shall allow Buyer to remove the Seller’s Books and Records for
purposes related to the Acquisition, subject to such reasonable restrictions and
limitations for confidentiality or security or other purposes as required by
Seller.
     6.4 Press Releases. Prior to the Closing Date, the Parties will consult
with each other as to the form and substance of any press release or other
public disclosure materially related to the Acquisition; provided that no Party
is prohibited from making any disclosure which its counsel deems necessary or
advisable in order to satisfy any requirements of Applicable Law or the rules of
any national securities exchange on which securities of a Party or Affiliate of
a Party are listed, in which case the Party making such public announcement or
disclosure shall give prior written notice to the other Party promptly after the
disclosing Party is notified of the disclosure requirement. Neither Party will
be required to seek the other Party’s approval of any public notice required for
any required regulatory filing.
     6.5 Exclusivity. From the date of this Agreement through the Closing Date,
Seller will not and will cause its Affiliates not to, directly or indirectly,
(a) solicit, initiate, or encourage the submission of any proposal or offer from
any Person other than Buyer relating to the acquisition of any Branch or any of
the assets, properties or deposits thereof, except as otherwise permitted by
Section 6.l(b) hereof (it being understood that Seller shall have the right to
sell, without the consent of Buyer, any Excluded Loan provided such Excluded
Loan was originated prior to the date hereof as contemplated by Section 6.18
hereof) or (b) participate in any discussions or negotiations regarding, furnish
any information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing. Seller will notify Buyer immediately if any Person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.
     6.6 Regulatory Matters and Approvals. Each of the Parties will cooperate
and use Commercially Reasonable Efforts to promptly prepare and file all
necessary documentation, to effect all necessary applications, notices,
petitions, filings and other documents, and to obtain all necessary Governmental
Authorizations. Buyer shall file all requisite applications with the applicable
Governmental Bodies no later than thirty (30) calendar days after the date of
this Agreement (and shall use its Commercially Reasonable Efforts to file such
applications not later than twenty (20) calendar days after the date of this
Agreement); provided that Seller has supplied to Buyer all necessary Seller
information required for such applications and Buyer shall have provided to
Seller a copy of each such application (excluding confidential sections thereof)
not less than three (3) Business Days prior to the date on which such
application is to be filed. Buyer shall respond (and Seller shall assist Buyer
in responding) to all requests for information

47



--------------------------------------------------------------------------------



 



from a Governmental Body in a timely manner and shall use their respective
Commercially Reasonable Efforts to respond to any request within three
(3) Business Days. Each of the Parties will (i) permit the other to review in
advance and, to the extent practicable, will consult with the other Party on all
characterizations of the information relating to the other Party which appear in
any filing made with, or written materials submitted to, any Governmental Body
in connection with the Acquisition; and (ii) consult with the other with respect
to obtaining all Governmental Authorizations necessary or advisable to
consummate the Acquisition (unless prohibited by the applicable Governmental
Body) and will keep the other Party apprised of the status of matters relating
to completion of the Acquisition. Each of the Parties will promptly furnish the
other Party with copies of all written communications received by it, from, or
delivered to, any Governmental Body in connection with and material to the
Acquisition, except for any confidential portions thereof and shall update the
other party on any non-written correspondence with Governmental Bodies relating
to Governmental Authorizations.
     6.7 Employment.
     (a) Buyer may, but shall be under no obligation to, extend offers of
employment as of the Closing Date to (i) employees of Seller at the Branches and
(ii) the Select Remote Employees (such employees and Remote Select Employees,
collectively, the “Potential Employees”). Seller shall assist, and shall cause
its Affiliates to assist, Buyer’s solicitation of Potential Employees to accept
employment with Buyer and/or Affiliates of Buyer. From and after the date hereof
through the Closing Date, Buyer may initiate contact and engage in reasonable
communication with Potential Employees, including, without limitation, via
electronic mail, physical delivery by mail or facsimile, or telephone or
in-person contact, and Seller shall use its reasonable efforts to assist in the
facilitation of such communications. Without limiting the foregoing, Seller
shall permit Buyer to contact and solicit the Potential Employees promptly after
the date of this Agreement and shall cooperate with Buyer to establish
procedures for Buyer to interview the Potential Employees and to provide Buyer
with appropriate information relating to the Potential Employees (including a
copy of each such Potential Employee’s most recent performance review and access
to each such Potential Employee’s entire personnel and employment file,
excluding medical information unless such Potential Employee shall have
otherwise consented to the disclosure thereof to Buyer).
     (b) Buyer shall notify Seller at least thirty (30) days prior to the
Closing which Potential Employees Buyer desires to employ following Closing.
Buyer agrees that, with respect to each such Potential Employee to whom Buyer so
desires to make an offer of employment, Buyer shall (i) make such offer at least
fifteen (15) days prior to the Closing Date, and (ii) in the case of each
Potential Employee receiving an offer and subject to the other provisions of
Section 7.13 hereof, offer to such individual (A) base salary that is comparable
to his or her base salary as of the date hereof and (B) incentive compensation
and health and welfare benefits that are substantially comparable to the
incentive compensation and health and welfare benefits offered by Buyer to
similar level employees within Buyer’s workforce as of the date of Buyer’s offer
to such Potential Employee. Potential Employees who accept offers of employment
by Buyer prior to the Closing Date and become employees of Buyer by reporting
for work with Buyer on the first Business Day following the Closing Date or
within five (5) Business Days after the

48



--------------------------------------------------------------------------------



 



Closing Date as may be applicable to Potential Employees shall be referred to
herein as “Retained Employees.” All Retained Employees will be removed from
Seller’s payroll effective as of the Closing Date.
     (c) At Closing, (i) all wages and salaries, workers’ compensation payments,
accrued and unused vacation pay and social security and unemployment taxes of
employees at the Branches and Select Remote Employees (including Retained
Employees) shall be paid by Seller for the period prior to and including the
Closing Date, and (ii) Seller will make all severance and other payments and
perform all obligations to Seller’s employees under any and all severance or
stay-pay agreements executed between Seller and the employees of the Branches.
In addition, on the Closing Date, Seller shall (X) compute all performance and
incentive bonuses and annual bonuses that a Retained Employee would otherwise be
entitled to under any existing formula-based performance or incentive agreement
or other existing formula-based bonus policy or arrangement applicable to such
Retained Employee as though such Retained Employee shall have completed his or
her service for the current annual or other period as to which such bonus
relates (and a copy of such computation shall be delivered to Buyer at least
five (5) Business Days prior to the Closing Date), and (Y) pay to such Retained
Employee such bonus or incentive in an amount equal to the full amount of such
bonus or incentive for such annual or other period multiplied by a fraction, the
numerator of which shall be the number of days from the beginning of such annual
or other period and ending on the Closing Date and the denominator of which
shall be the total number of days in such annual or other period.
     (d) Nothing contained herein shall (i) confer upon any former, current or
future employee of Seller or its Affiliates or Buyer or its Affiliates or any
legal representative or beneficiary thereof any rights or remedies, including,
without limitation, any right to employment or continued employment of any
nature, for any specified period, or (ii) cause the employment status of any
former, present or future employee of Buyer or its Affiliates to be other than
terminable at will.
     (e) Prior to the Closing Date, Seller and Buyer shall cooperate in order to
permit Buyer to train Potential Employees, and Seller shall, as scheduled by
Buyer for reasonable periods of time and subject to Seller’s reasonable
approval, excuse such employees from their duties at the Branches for the
purpose of training and orientation by Buyer. Buyer agrees to reimburse Seller
for any out-of-pocket overtime expenses of Seller for Potential Employees if
such training is not available during Seller’s normal business hours for the
Branches.
     (f) If for any reason the Acquisition is not consummated, in consideration
of the access to and information regarding Seller’s employees, for a period of
two (2) years following date of this Agreement, Buyer and its Affiliates shall
not solicit for employment any Potential Employee or any of Seller’s other
employees, without the prior consent of Seller; provided, however, that the
foregoing shall not apply to responses to or follow-up hiring in respect of
general solicitations or advertisements for job positions not specifically
directed to the Potential Employees or Seller’s other employees.

49



--------------------------------------------------------------------------------



 



     6.8 Conveyance of Customer Accounts.
     (a) Deposit and Loan Accounts. The Parties specifically acknowledge that
Buyer has the regulatory duty for all communications regarding any change in
terms of Deposit and Loan agreements. In the event Buyer desires to change any
such terms effective as of the Closing Date, Buyer shall have the right to
distribute written communications to such customers prior to the Closing;
provided, however, that Buyer shall provide proposed written communications for
the Loan and Deposit customers of the Branches to Seller five (5) Business Days
prior to Buyer’s scheduled mailing or other provision of such notices for
Seller’s review and approval. Such written communications shall be mailed at
Buyer’s expense and shall be mailed or otherwise provided to Loan and Deposit
customers of the Branches at Buyer’s sole discretion.
     (b) Loans. On the Closing Date, title to the Loans shall be transferred
from Seller to Buyer by a Bill of Sale, together with an assignment of notes and
liens for real estate and other secured loans. Seller shall provide Buyer with a
Limited Power of Attorney, in the form of Exhibit C, to effectuate the
assignment of the Loans (including the security interest in all collateral
therefor). Seller will also endorse or execute an allonge with respect to each
note to Buyer, “without recourse” and, except as otherwise specifically provided
in this Agreement, without warranties except for warranties regarding title
thereto and right and authority to transfer. Seller will cooperate with Buyer
and shall execute any other assignment documents (including mortgage assignment
and UCC financing statement assignment documents and forms) that Buyer may
reasonably request that are acceptable for filing or recording in accordance
with any applicable law. Preparation of such additional documents shall be
Buyer’s responsibility and at Buyer’s expense; all recording fees and expenses
related to the recordation of the assignments shall be the responsibility of
Buyer.
     (c) Other Notices Provided by Seller to Customers. Notices provided by
Seller to customers of the Branches after the date of this Agreement until the
Closing related to the transaction contemplated by this Agreement shall be
provided by Seller to Buyer prior to distribution for Buyer’s prior written
approval, which approval shall not be unreasonably withheld. For purposes of
this Agreement, the term “customers” includes borrowers under the Loans.
     (d) General Communications by Buyer to Customers. In addition to the duties
and rights of Buyer under clause (a) of this Section 6.8 to communicate with
customers, from and after the date of this Agreement, Buyer shall have the right
to deliver communications to the customers of the Branches, by mail or
electronically or otherwise, one or more communications regarding the pending
Acquisition and the transition of ownership of the Branches (including a general
introductory letter welcoming such customers to banking with Buyer), subject to
the prior written approval of Seller (which approval shall not be unreasonably
withheld, delayed or conditioned).
     6.9 Branch Access. Seller shall provide physical access to space within
each Branch facility to Buyer at least thirty (30) days prior to the Closing
Date for equipment staging inside the Branch relating to the conversion; such
access not to be unduly disruptive to the Branch.

50



--------------------------------------------------------------------------------



 



     6.10 Maintenance of Properties. From the date of this Agreement and until
the Effective Time, Seller will maintain the Branches in their current
condition, ordinary wear and tear excepted consistent with the standard of
maintenance Seller uses in its Non-Divested Branches.
     6.11 Conversion Planning and Execution. From the date of this Agreement
until the Effective Time, Seller will provide reasonable cooperation with and
assist Buyer in planning a conversion to transition the business of the Branches
from Seller to Buyer including the transition of Seller’s electronic data
(including data delivered pursuant to ancillary delivery channels, such as
internet banking and bill pay, debit card and credit card and all other systems
determined beyond the CBS/Signature system) to an electronic file format
mutually agreeable to both Parties on the Closing Date. Each Party shall pay its
own cost relating to such conversion. Within seven (7) Business Days (or, in the
case of Buyer’s initial request as contemplated by this sentence, three
(3) Business Days except with respect to commercial online banking customers on
the Fundtech system) of up to each of four (4) separate requests of Buyer,
Seller agrees to provide Buyer a complete set of data files/conversion tapes
prior to the final set of data files/conversion tapes for the purposes of
implementing the conversion as of the Closing Date (such conversion data files
to include, among other things, the loan, deposit, CIF and other application
systems processed on CBS/Signature and in the native CBS/Signature file format
and other data files for systems other than the CBS/Signature System, including,
but not limited to, internet banking and bill pay, debit card and credit card).
On the Closing Date, Seller shall provide a final set of data files/conversion
tapes contemplated in this Section 6.11 to Buyer as of such date regardless of
the number of requests for such information and material made by Buyer pursuant
to this Section 6.11. Further, Seller agrees that it will inform Buyer of
required changes to record layouts that may be necessary in the Ordinary Course
of Business, and Buyer and Seller agree to cooperate on timely making such
required modifications; provided, however, that in the event such changes are
made by Seller, Seller shall provide to Buyer any additional files required by
Buyer to support Buyer’s testing of such changes not later than three
(3) Business Days following Buyer’s request therefor (except with respect to
commercial online banking customers on the Fundtech system). The Parties shall
comply with their respective conversion-related responsibilities as set forth on
Schedule 6.11; provided that such schedule may be revised and updated as
reasonably requested by Buyer from time to time as necessary to effect the
intent of this Section 6.11.
     6.12 General Third Party Consents. From the date of this Agreement until
all Landlord Consents and other Consents are obtained, Seller and Buyer shall
cooperate with all reasonable requests of each other, and Seller shall use
Commercially Reasonable Efforts, to obtain (i) all Landlord Consents to transfer
Seller’s rights as lessee to each Leased Real Property (including those rights
that are personal to Seller pursuant to the respective Lease) to Buyer, and
(ii) all other Consents (other than Regulatory Approvals, as to which the
provisions of Section 6.6 shall apply) as shall be required under the terms of
any Contract or applicable law to transfer and assign to Buyer on the Closing
Date the Acquired Assets and the Assumed Liabilities. If Seller is unable to
obtain a Landlord Consent with respect to a Lease, and Buyer and Seller fail to
reach an agreement within thirty (30) calendar days after receipt of the
landlord’s indication that a Landlord Consent will not be granted in form and
substance reasonably satisfactory to Buyer and Seller, then Buyer may elect to
exclude the applicable Leased Real Property (and the Lease thereto) from the
Acquisition, and the Payment Amount shall be reduced accordingly. Buyer

51



--------------------------------------------------------------------------------



 



agrees to assume the Deposits for any Branch excluded from the Acquisition
pursuant to this Section 6.12, subject to Buyer’s or Seller’s ability to satisfy
all applicable regulatory requirements.
     6.13 Title Insurance and Surveys. Within forty-five (45) days after the
date of this Agreement, Seller will provide Buyer, at Seller’s expense, with an
ALTA 2006 standard form owner’s commitment (containing the endorsements
described in Section 8.1(e) below) for title insurance with respect to each
parcel of real property comprising the Owned Real Property (including legible
copies of all documents, instruments or agreements evidencing or creating the
exceptions referenced in such commitment to the extent available from the public
records) from Chicago Title Insurance Company and an ALTA/ACSM Land Title Survey
prepared in accordance with the 2005 minimum requirements therefor as adopted by
American Land Title Association and the National Society of Professional
Surveyors (prepared and certified, in form reasonably acceptable to Buyer as to
all matters shown thereon, by a surveyor licensed by the State of Illinois and
reasonably acceptable to Buyer, which shall include a notation stating whether
or not a portion of the premises are located in a 100 year flood plain,
flood-prone area of special flood hazard and if so, depicting the location of
such flood-prone area of special flood hazard). With respect to any such parcel
or parcels of real property collectively comprising the Owned Real Property used
for any single Branch location (each, an “Owned Location”), Buyer shall have
fifteen (15) Business Days after the receipt of the commitment for title
insurance and the land title survey applicable to any such Owned Location to
object, in writing, to the exceptions or other matters contained therein if and
only if such exceptions or matters would, in Buyer’s reasonable discretion,
(i) materially impair the use or occupancy (consistent with current use or
occupancy) of the applicable Owned Location as a banking branch, or (ii) cost,
at such Owned Location, more than $150,000 to remediate, cure or correct (it
being agreed that if such exception or matter is not capable of being cured,
remediated or corrected, the cost to cure, remediate or correct such exception
or matter shall be deemed to exceed $150,000) (any of item (i) or (ii), an
“Objectionable Title Matter”). Buyer shall not have the right to object to any
exceptions or other matters contained in the commitment for title insurance
and/or the land title survey applicable to any such Owned Location, except for
Objectionable Title Matters; by way of clarification and not limitation,
Objectionable Title Matters shall not include exceptions for current taxes not
delinquent, printed exceptions in the commitment generally contained in any
owner’s standard coverage policy of title insurance (except to the extent that
the same may be removed by a customary owner’s affidavit from Seller or any
other customary delivery reasonably requested by the title company), or rights
of government entities to make cuts and fills in connection with construction
and/or maintenance of any public roadways adjoining the real property and
easements and reservations of record that do not prevent or materially impair
the use of such parcel of real property for general banking purposes. If Buyer
gives timely notice of its objection to any Objectionable Title Matter, Seller
shall have the opportunity (but not the obligation) for ten (10) days from the
date of Buyer’s notice to cure such objection (which cure may include, to the
extent expressly consented to by Buyer in its sole discretion, a written
undertaking (with collateral, if required) on the part of Seller to cure such
objection prior to Closing). If the Seller shall have failed to cure, to the
reasonable satisfaction of Buyer, any Objectionable Title Matter to which
Buyer’s objections were timely made as provided in this Section 6.13 with
respect to any such Owned Location, then Buyer may elect to exclude the
applicable parcel or parcels of Real Estate Interests from the Acquisition
(along with, if such parcel of Real Estate Interests is material to the
operation of any Owned Location as determined

52



--------------------------------------------------------------------------------



 



in the sole, reasonable discretion of Buyer, any other parcel of Real Estate
Interests applicable to such Owned Location), and the Payment Amount shall be
reduced accordingly. Buyer agrees to assume the Deposits for any Branch excluded
from the Acquisition pursuant to this Section 6.13, subject to Buyer’s or
Seller’s ability to satisfy all applicable regulatory requirements.
     6.14 Insurance Proceeds and Casualty Payments. In the event of any damage,
or destruction affecting the Acquired Assets between the date hereof and the
time of the Closing, Seller shall deliver to Buyer notice of such damage or
destruction and, at Buyer’s election, shall either fix or repair such damage or
destruction (which repair must be completed prior to the Closing Date in
accordance with Applicable Laws and in a workmanlike manner, using materials
consistent with the quality of the damaged or destroyed materials) or pay to
Buyer the insurance proceeds, to the extent of the applicable amount set forth
in Section 2.2(a) hereof with respect to the Owned Real Property and Leasehold
Improvements, and the replacement cost with respect to the Acquired Tangible
Personal Property as the case may be, received (or with respect to insurance
proceeds, which would be received assuming Seller’s insurance policy had no
deductible) by Seller as a result thereof; provided, however, that Buyer shall
have the right to terminate this Agreement in the event that the Book Value of
such Acquired Assets so damaged or destroyed is in excess of $100,000, unless
Seller agrees to pay Buyer the difference between the Fair Market Value of such
Acquired Assets and the insurance proceeds. The terms and conditions of this
Section 6.14 shall supersede entirely the provisions of the Uniform Vendor and
Purchaser Risk Act, as enacted in Illinois; Buyer hereby waives any termination
rights that it may have under said Uniform Vendor and Purchaser Risk Act.
     6.15 Environmental Reports and Investigations. Consistent with
Section 4.9(k) hereof, within ten (10) Business Days following the date of this
Agreement, Seller will furnish Buyer with true and complete copies of all
environmental assessments, reports, studies, surveys and other similar documents
or information, including, without limitation, related correspondence, in its
possession or control relating to each of the Real Estate Interests. Buyer shall
be entitled to conduct a Phase I Environmental Assessment and an assessment of
Hazardous Materials and compliance with Environmental Laws (collectively, “Phase
I Environmental and Hazardous Materials Assessment”), at Buyer’s sole expense,
for any of the Owned Real Properties upon one (1) Business Day’s notice to
Seller. Buyer shall also be entitled to conduct a Phase I Environmental and
Hazardous Materials Assessment, at Buyer’s sole cost and expense, of any Leased
Real Property, only upon receipt of written approval from the landlord for that
Leased Real Property. In addition, if a Phase I Environmental Assessment
identifies any Recognized Environmental Conditions for any Owned Real Property,
Buyer shall have the right, at any time prior to Closing, to conduct, at Buyer’s
sole cost and expense, a Phase II Environmental Assessment to investigate any
Recognized Environmental Conditions identified in any Phase I Environmental
Assessment report for such Owned Real Property. Buyer’s work plans for any Phase
I Environmental and Hazardous Materials Assessment or any Phase II Environmental
Assessment conducted pursuant to this Section 6.15 shall be subject to Seller’s
approval, which approval shall not be unreasonably withheld, delayed or
conditioned, and Buyer shall, at its sole cost and expense, repair and/or
correct any damage to the subject property resulting from the work conducted by
Buyer or its contractors in connection with any such assessment. If a Phase I
Environmental Assessment identifies any Recognized Environmental Conditions for
any Leased Real Property upon the written consent by the landlord, Buyer shall
have the right, at any time prior to Closing, to conduct, at Buyer’s sole cost
and expense, a Phase II Environmental

53



--------------------------------------------------------------------------------



 



Assessment to investigate any Recognized Environmental Conditions identified in
any Phase I Environmental Assessment report for any Leased Real Property. All
such Phase II Environmental Assessments shall be conducted by an independent
environmental investigation and testing firm selected by the Buyer. Buyer will
notify Seller no fewer than five (5) Business Days in advance of its desire to
conduct a Phase II Environmental Assessment at any Owned Real Property, and upon
receipt of such notice Seller will grant Buyer access to the Owned Real Property
for such investigation. With respect to the Leased Real Properties, Buyer will
notify Seller no fewer than five (5) Business Days in advance of its desire to
conduct either a Phase I Environmental and Hazardous Materials Assessment or a
Phase II Environmental Assessment at any Leased Real Property and Seller shall
use its Commercially Reasonable Efforts to obtain written permission from the
landlord for that Leased Real Property for Buyer to conduct such investigations.
If any Phase I Environmental and Hazardous Materials Assessment or any Phase II
Environmental Assessment confirms the existence of a condition which could be
subject to Liability under applicable Environmental Laws, and the aggregate
costs of remediating such conditions are reasonably estimated by Buyer’s
consultant not to exceed $25,000 with respect to any single Branch, then Buyer
shall purchase the Owned Real Property, or accept an assignment of the Leases,
relating to such Branch on the terms set forth in Section 2.2 and shall assume
liability for such condition except as otherwise contemplated by Section
2.1(c)(iv) hereof. If (i) the costs of remediation any such condition with
respect to any single Branch are reasonably estimated by Buyer’s consultant to
exceed $25,000 for such single Branch and Buyer and Seller fail to reach an
agreement with respect to such remediation within thirty (30) calendar days
after receipt of the estimated remediation costs (or, if less, within the period
beginning on the date of receipt of the report regarding the estimate of such
costs and ending ten (10) Business Days prior to the Closing Date), or
(ii) access to conduct a Phase I Environmental and Hazardous Materials
Assessment or a Phase II Environmental Assessment is not given to Buyer or its
representatives, in the case of a Phase I Environmental and Hazardous Materials
Assessment, at least forty-five (45) Business Days prior to the Closing Date,
and in the case of a Phase II Environmental Assessment, at least twenty
(20) Business Days prior to the Closing Date, then, in each case, Buyer may
elect to exclude the applicable parcel or parcels of Real Estate Interests from
the Acquisition (along with, if such parcel of Real Estate Interests is material
to the operation of any single Branch as determined in the sole, reasonable
discretion of Buyer, any other parcel of Real Estate Interests applicable to
such single Branch, whether Owned Real Property or Leased Real Property), and
the Payment Amount shall be reduced accordingly. Buyer agrees to assume the
Deposits for any Branch excluded from the Acquisition pursuant to this
Section 6.15, subject to Buyer’s or Seller’s ability to satisfy all applicable
regulatory requirements. During the period between the date hereof and the
Closing Date (and, if the Closing shall not occur, at all times thereafter),
Buyer and its employees, agents and representatives shall hold all contents of
any Phase I Environmental Assessment and Phase II Environmental Assessment
reports confidential and disclose the contents thereof only with prior written
consent of Seller or as may be required under applicable law. During the period
between the date hereof and the Closing Date (and, if the Closing shall occur,
at all times thereafter), Seller and its employees, agents and representatives
shall hold all contents of any Phase I and Phase II reports confidential and
disclose the contents thereof only with prior written consent of Buyer or as may
be required under applicable law. Buyer shall deliver to Seller a true, correct
and complete copy of the results of any Phase I Environmental and Hazardous
Materials Assessment and any Phase II Environmental Assessment conducted by
Buyer pursuant to this Section 6.15 in respect of any

54



--------------------------------------------------------------------------------



 



Owned Real Property or Leased Real Property (together with any attachments
thereto) not later than five (5) Business Days following receipt thereof by
Buyer. Buyer shall not disclose to or solicit any Governmental Body regarding
the investigation or remediation of Hazardous Materials identified in Buyer’s
Phase I Environmental Assessments or Phase I Environmental and Hazardous
Materials Assessments, Phase II Environmental Assessments, or items, reports or
conditions identified on Schedule 4.9(a) or 4.9(g) hereof or the documents (or
attachments to the documents) referenced on Schedule 4.9(a) or 4.9(g) hereof
unless such disclosure is made in response to a written or oral request from a
Governmental Body or such disclosure is required by Applicable Law.
     6.16 Condemnation. If prior to Closing all or any portion of the Real
Estate Interests is taken or is made subject to eminent domain or other
governmental acquisition proceedings, then Seller shall promptly notify Buyer
thereof, and on the Closing Date pay to the Buyer all payments received in
respect thereto (or to be received after the Closing Date in the event payment
has not been made by the applicable Governmental Body prior to the Closing
Date); provided, however, that the Buyer shall have the right to terminate this
Agreement in the event that the Book Value of the portion of the Real Estate
Interests and improvements so taken or made subject to eminent domain is in
excess of $50,000, unless Seller agrees to pay Buyer the difference between the
Fair Market Value of such portion and the condemnation award.
     6.17 Exclusion of Non-Core Deposits. Buyer may, at anytime prior to the
Closing, exclude in its sole discretion from the Deposits to be assumed any
Non-Core Deposit. On or before the fortieth (40th) day prior to the Closing
Date, Seller shall provide to Buyer a list of all Non-Core Deposits originated
on and prior to the date of delivery of such list, and Seller shall send to
Buyer a supplemental list (i) on the fifteenth (15th) day prior to the Closing
Date and (ii) on the day prior to the Closing Date (prepared as of the close of
business on such day), which supplemental lists shall list all Non-Core Deposits
originated since the cut-off date of the Non-Core Deposit list most recently
delivered to Buyer pursuant to this Section 6.17. On or before the date that is
ten (10) days prior to the Closing Date, Buyer shall deliver to Seller a list of
excluded Non-Core Deposits as of such date and shall, no later than 9:00 a.m. on
the morning of the Closing, deliver to Seller a final list of all excluded
Non-Core Deposits.
     6.18 Additions to Loans; Removal of Certain Loans. Prior to the Closing
Date, Buyer may, in its sole discretion, include on Schedule 1.1 any loan, loan
participation or Commitment originated by Seller and attributable to the
Branches (“New Loan”), whether such New Loan was originated prior to the date
hereof and not included on Schedule 1.1 as of the date hereof or originated
after the date hereof. Any such New Loan added to Schedule 1.1 shall be deemed a
Loan for purposes of this Agreement. Buyer will notify Seller on or before the
30th day prior to the Closing Date of any New Loan that Buyer intends to add to
Schedule 1.1; provided, however, the Parties agree that New Loans may be added
to Schedule 1.1 after the 30th day prior to the Closing Date. In addition, Buyer
may, (i) by the giving of written notice to the Seller at least five
(5) Business Days prior to the Closing Date, remove from Schedule 1.1 any Loan
that Seller determines, in its reasonable good faith judgment, constitutes as of
such date or will constitute as of the Closing Date a Non-Conforming Loan, in
which case such Non-Conforming Loan shall be deemed removed from Schedule 1.1
and for all purposes of this Agreement shall be deemed to constitute an Excluded
Loan, and (ii) by the giving of written notice (the “Special Acceptance Notice”)
to Seller at least five (5) Business Days prior to the Closing Date, agree to
accept and

55



--------------------------------------------------------------------------------



 



purchase any Loan that constitutes as of such date or will constitute as of the
Closing Date a Non-Conforming Loan, in which case such Non-Conforming Loan shall
be deemed to be a Loan for all purposes of this Agreement and included on
Schedule 1.1 (it being understood that Seller has the right to sell, without
Buyer’s consent, to any third party any Excluded Loan that was originated prior
to the date hereof as contemplated by Section 6.5 hereof unless Buyer shall have
delivered a Special Acceptance Notice with respect thereto prior to the date
Seller shall have agreed to sell such Excluded Loan to such third party).
Notwithstanding anything to the contrary contained herein, any Non-Conforming
Loan that Buyer accepts pursuant to the Special Acceptance Notice shall remain
subject to the provisions of Section 2.6 from and after the Closing Date to and
including the Cut-Off Date, and Buyer shall have the right, at its election, to
put back to Seller such Non-Conforming Loan during such period pursuant to the
provisions of Section 2.6.
     6.19 Subordination, Non-Disturbance and Attornment Agreements. Seller shall
use its Commercially Reasonable Efforts to obtain subordination, non-disturbance
and attornment agreements (“SNDAs”) from the Landlord’s lenders holding
mortgages, deeds of trust or other liens against the Leased Real Property
superior to the applicable Leases (except that no such SNDA shall be required
for any such Lease which is, as of the date hereof, subject to an SNDA affording
customary non-disturbance protection and which contains successor and assigns
provisions entitling Buyer to enjoy, as reasonably determined by Buyer upon the
advice of counsel, the benefits thereof upon the assignment to Buyer of such
Lease), which SNDAs shall be on forms provided by Landlord’s lenders; provided,
however, that Buyer may, at its sole cost and expense, elect to negotiate SNDAs
on forms other than those provided by the Landlord’s lenders.
     6.20 Assumption of IRA and Keogh Account Deposits.
     (a) With respect to Deposits in IRAs, Seller will use Commercially
Reasonable Efforts and will cooperate with Buyer in taking any action reasonably
necessary to invite depositors of IRAs to accomplish the appointment of Buyer as
successor custodian of all such IRA deposits (except self-directed IRA
deposits), including, but not limited to, sending to the depositors thereof
appropriate notices, cooperating with Buyer in soliciting consents from such
depositors, and filing any appropriate applications with applicable Governmental
Bodies. The expenses payable to third parties associated with Buyer’s efforts to
assume IRAs shall be borne by Buyer.
     (b) With respect to Deposits in Keogh Accounts, Seller shall use
Commercially Reasonable Efforts and cooperate with Buyer to invite depositors
thereof, at Buyer’s sole expense, to direct a transfer of each such depositor’s
Keogh Account and the related Deposits to Buyer (or an Affiliate of Buyer), as
trustee thereof, and to adopt Buyer’s (or such Affiliate’s) form of Keogh Master
Plan as a successor to that of Seller. Buyer (or such Affiliate) will not be
required to assume a Keogh Account unless Buyer (or such Affiliate) has received
the documents reasonably necessary for such assumption at or before the Closing.
With respect to any owner of a Keogh Account who does not adopt Buyer’s form of
Keogh Master Plan, Seller will use Commercially Reasonable Efforts in order to
enable Buyer (or such Affiliate) to retain such Keogh Accounts at the

56



--------------------------------------------------------------------------------



 



Branches. The expenses payable to third parties associated with Buyer’s efforts
to assume Keogh Accounts shall be borne by Buyer.
     (c) If, notwithstanding the foregoing, as of the Closing Date Buyer shall
be unable to retain deposit liabilities in respect of an IRA or Keogh Account,
such deposit liabilities, which shall be set forth on Schedule 6.20(c) and
delivered on, and prepared as of, the Closing Date, shall be excluded from
Deposits for purposes of this Agreement and shall constitute “Excluded IRA/Keogh
Account Deposits.”
     6.21 Naperville Branch. Buyer shall have the right, by the giving of
written notice to Seller at least thirty (30) days prior to the Closing Date, to
reject and exclude from the Acquisition the Branch located at 3020 State Route
59 in Naperville, Illinois (the “Naperville Branch”), in which case the Owned
Real Property and all other Leased Real Properties associated with the
Naperville Branch shall be excluded from the Acquisition and the Payment Amount
shall be reduced accordingly. Buyer agrees to assume the Deposits for the
Naperville Branch subject to Buyer’s or Seller’s ability to satisfy all
applicable regulatory requirements.
     6.22 Post-Signing Selection of Certain Excluded Tangible Personal Property.
Not later than thirty (30) days following the execution and delivery hereof,
Buyer shall have the right, by the giving of written notice to Seller, to select
for purchase at net book value by Buyer at the Closing any item of Excluded
Tangible Personal Property described in clause (B) or (C) of Section 2.1(b)(i).
In the event that Buyer selects to purchase any such Excluded Tangible Personal
Property, Buyer and Seller shall enter into an amendment of this Agreement,
including an amendment to Schedule 2.1(b)(i) hereof, for purposes of including
the Excluded Tangible Personal Property so selected by Buyer pursuant to such
notice among the Acquired Assets to be purchased hereunder.
ARTICLE 7
POST-CLOSING COVENANTS
     7.1 Continued Cooperation. The Parties agree in case at any time after the
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, each of the Parties will take such further action (including
the execution and delivery of such further instruments and documents) as the
other Party reasonably may request, all at the sole cost and expense of the
requesting Party (unless such expense is otherwise allocated in this Agreement
or the requesting Party is entitled to indemnification therefore under
Article 11 below).
     7.2 Transitional Matters Concerning Deposits.
     (a) Following the Effective Time and without limiting the generality of the
other provisions of this Agreement, Buyer will pay in accordance with law,
customary banking practices, and the respective terms of the Deposits and
related Acquired Contracts all properly drawn and presented checks, drafts and
withdrawal orders (including, in all cases under this Section 7.2, transactions
initiated with debit cards used by the Branches) with respect to the Deposit
accounts presented to Buyer by mail, over the counter, through the check
clearing system of the banking industry or any other method of general
acceptance within the banking industry, whether such checks, drafts

57



--------------------------------------------------------------------------------



 



and withdrawal orders are on forms provided by Buyer or Seller, and in other
respects to discharge, in the usual course of the banking business, the duties
and obligations of Seller with respect to the Deposits.
     (b) Buyer agrees, at its cost and expense, to assign new account numbers
effective as of the Effective Time to all deposits of the Branches assumed by
Buyer pursuant to the terms of this Agreement and to furnish such depositors
with checks on the forms of Buyer, and to instruct such depositors to utilize
Buyer’s newly furnished checks, drafts and withdrawal order forms and cease
using Seller’s checks, drafts and withdrawal forms previously supplied by
Seller.
     (c) Seller agrees that it will reimburse Buyer for the amount of any
uncollectible check, draft, or withdrawal order drawn on a Deposit to the extent
such amount is incurred by Buyer as a result of any failure by Seller after the
Closing Date to expeditiously return, revoke any prior settlement of, give
notice of dishonor or nonpayment of, or otherwise reject, before the applicable
midnight deadline or other applicable deadline, any check, draft or withdrawal
order drawn on Seller with regard to the deposit account and presented to Seller
before the Closing Date, that is not properly payable due to insufficient funds
in the applicable deposit account, an outstanding stop payment order, or a
forged check. Should any of the Branches “due from” accounts be charged any sums
with respect to any of the Deposits by reason of a forged endorsement or
otherwise (hereinafter the “Reclaimed Amount”), then Buyer as assignee of such
Deposit shall forthwith upon request by Seller assert a right of setoff against
such Deposit for the whole amount of the Reclaimed Amount or such portion
thereof that may be on deposit with Buyer in such Deposit account from time to
time, and shall remit such sums to Seller forthwith thereafter, in accordance
with this Section 7.2.
     (d) Buyer agrees that it will reimburse Seller for the amount of any
uncollectible check, draft, or withdrawal order drawn on a Deposit to the extent
such amount is incurred by Seller as a result of any failure by Buyer after the
Closing Date to expeditiously return, revoke any prior settlement of, give
notice of dishonor or nonpayment of, or otherwise reject, before the applicable
midnight deadline or other applicable deadline, any check, draft or withdrawal
order drawn on Seller with regard to the Deposit account and presented any date
after the Closing Date, that is not properly payable due to insufficient funds
in the applicable deposit account, an outstanding stop payment order or
otherwise.
     (e) With respect to any Deposit that has a negative balance as of the close
of business on the Closing Date due to an overdraft caused by Seller’s final
payment and settlement, on or before the Closing Date, of one or more checks,
drafts or other items drawn against such account, other than any Deposit account
that has been excluded as an asset or liability being acquired or assumed under
the terms of this Agreement (the “Overdraft Items”), which negative balance
continues to exist at the close of business on the fifth day after the Closing
Date after exercise by Buyer of any setoff rights of which Buyer is aware, Buyer
shall be entitled to reimbursement in immediately available funds from Seller
for the amount of any such negative balance of which Buyer gives Seller notice
within fifteen (15) days after the Closing Date. Thereafter, Buyer shall
continue as

58



--------------------------------------------------------------------------------



 



Seller’s agent, for a period of sixty (60) days after the Closing Date, or such
shorter period as Seller shall request, to assert set off rights and promptly
forward the amount set off to Seller in immediately available funds. Buyer shall
immediately deliver to Seller all Overdraft Items in Buyer’s possession (if any)
for which it demands reimbursement and any payments or amounts received in
respect thereof from time to time, and Seller shall be vested with all rights,
title and interest in, to and in connection with such Overdraft Items which
Buyer otherwise would have had, and Seller shall be entitled to enforce and
collect all rights, remedies, claims, and causes of action against all persons
and entities, including, without limitation, the drawer and depositor(s) which
Seller or Buyer shall have or would have had in connection with the Overdraft
Item.
     (f) Seller and Buyer shall make arrangements to provide for the daily
settlement with immediately available funds by Buyer of checks, drafts,
withdrawal orders, debit card trailing activity and returns presented and paid
by Seller for the period between the Closing Date and sixty (60) days following
the Closing Date drawn on or chargeable to accounts in respect of Deposits
assumed by Buyer hereunder; provided, however, Seller shall be held harmless and
indemnified by Buyer for funds not reimbursed by Buyer for Seller acting in
accordance with such arrangements. Buyer shall be responsible for any costs
incurred for courier or overnight shipping of information related to the daily
settlements. At any time prior to the expiration of the sixty (60) days
referenced herein, Seller shall discontinue such payments on behalf of Buyer
upon written request by Buyer. Any checks, drafts, withdrawal orders, trailing
debit card activity and returns presented to Seller following the expiration of
the sixty (60) day period, shall be returned by Seller.
     (g) Starting on the Business Day following the Closing Date or as otherwise
expressly agreed by the Parties, Seller, at its expense, shall notify all
Automated Clearing House (“ACH”) originators of the transfers and assumptions
and retention of deposits made pursuant to this Agreement by sending a
notification of change (NOC) as transactions are presented; provided, however,
that Buyer may, at its option, notify all such originators itself (on behalf of
Seller), also at Seller’s expense. For the sixty (60) day period immediately
following the Closing Date, Seller will, without any obligation to investigate
the accuracy of such request or the balance in the accuracy of such request or
the balance in the underlying account, honor all ACH items related to accounts
assumed under this Agreement that are routed or presented to Seller, and Buyer
will reimburse Seller for all such ACH payments on a daily basis. Seller will
not charge any fee to Buyer for honoring such items and will electronically
transmit such ACH to Buyer. If Buyer cannot receive such electronic
transmissions, Seller will make available to Buyer, at Seller’s operation
center, receiving items from the ACH tapes containing such ACH data. Following
the sixty (60) day period referenced herein, Seller will not honor any ACH item
presented to Seller unless Buyer has requested that Seller extend the time for
clearing ACH items. Upon such request, in the event that Seller agrees to such
an extension of time, Buyer shall pay Seller a One Dollar ($1.00) fee per
transaction cleared during the extension period and Buyer and Seller must agree,
in writing, to the duration period; provided, however, any extension period will
not be greater than sixty (60) days. If no extension period is agreed to by the
Parties, items mistakenly routed or presented to Seller after the sixty (60) day
period will be returned to the presenting party. At any time

59



--------------------------------------------------------------------------------



 



prior to the initial sixty (60) days or prior to the ending date of any
extension period, Seller shall discontinue honoring ACH items upon the written
request of Buyer.
     (h) On the Closing Date, Seller shall provide Buyer with a written listing
and electronic data file of each stop payment order, tax lien, levy,
garnishment, pledge, guardianship agreement, or other hold or restriction then
in effect with respect to any of the Deposits (the “Holds”), and Buyer shall
honor and comply with the terms of all valid Holds described in the above list.
If, following receipt of such list, Buyer makes any payment in violation of any
such Hold, then it shall be solely liable for such payment and shall indemnify,
hold harmless, and defend Seller from and against all claims, losses and
liabilities, including reasonable attorneys’ fees and expenses, arising out of
any such payment. In the event that Buyer shall make any payment in violation of
a Hold initiated prior to the Closing Date but not reflected in the above list,
then Seller shall be solely liable for such payment and shall indemnify, hold
harmless and defend Buyer from and against all claims, losses, and liabilities,
including reasonable attorneys’ fees and expenses, arising out of any such
payment.
     (i) On the Closing Date, Seller shall cycle, prepare and pay all accrued
interest for each checking, savings or money market account constituting a
Deposit. Seller shall mail such closing statements within five (5) Business Days
following the Closing Date, and contemporaneously therewith provide Buyer with a
true and correct copy thereof. Interest on time deposits shall be accrued and
included in the data conversion files.
     (j) Within thirty (30) days from this Agreement, Seller and Buyer shall
establish a mutually agreeable post-conversion trailing activity process for
settlement of converted account activities relating to trailing transactions.
     7.3 Transitional Matters Concerning Loans. As soon as reasonably
practicable following the Closing, Buyer, at its expense, will issue new coupon
or payment books for the Loans and will instruct customers to destroy any
coupons furnished by Seller; Buyer will also notify customers of any applicable
change in terms and provide Buyer’s information for payment remittance. For a
period of sixty (60) days following the Closing, Seller will forward to Buyer on
a daily basis all loan payments received by Seller, in the form received by
Seller, or as established in the post-conversion activity process referenced in
Section 7.2(i). After such sixty day period, Seller will forward any loan
payments received on a weekly basis.
     7.4 Transitional Matters Concerning Real Estate Interests. For a period of
sixty (60) days following the Closing, Seller will forward to Buyer on a daily
basis all material correspondence, notices, documents or other instruments
received by Seller relating to the Real Estate Interests within two (2) Business
Days following receipt thereof. After such sixty (60) day period, Seller will
forward any such material correspondence, notices, documents or other
instruments received on a weekly basis.
     7.5 Transfer of Books and Records. As soon as commercially reasonable
following the Closing Date, but in no event later than five (5) Business Days
after the Closing Date, Seller

60



--------------------------------------------------------------------------------



 



shall provide the following documents which are in possession of Seller in
connection with or relating to the Acquired Assets and the Assumed Liabilities
(the “Books and Records”):
     (a) Loan Documents and Records:
     (i) Originals (or in alternative form, if originals are unavailable) of all
documents retained by Seller in its Ordinary Course of Business or otherwise in
its possession evidencing or supporting each Loan, including recorded mortgages
and deeds of trust, recorded assignments, promissory notes, loan applications,
loan closing statements, extension agreements, financing statements, security
agreements, loan agreements, guaranties and guaranty agreements, loan
commitments, letters of credit, title insurance commitments and policies,
environmental survey reports, flood certifications, borrower financial
statements, motor vehicle and trailer titles, appraisals, evidence of receipt by
the debtor or mortgagor of disclosure statements, material correspondence, all
default notices given or received and any notices from a Governmental Body; and
     (ii) An electronic database (or paper records, if an electronic database is
not available) reflecting the payment history, balances and other relevant
information respecting all Loans.
     (b) Deposit Records: Originals (or an alternative form, if originals are
unavailable) of all documents retained by Seller in its Ordinary Course of
Business or otherwise in its possession evidencing or supporting each Deposit,
including signature cards, taxpayer identification number certifications,
deposit account agreements, account opening documentation, and trust or other
legal documentation gathered as supporting evidence of authorization to
establish a Deposit account.
     (c) Other Records: Originals (or an alternative form, if originals are
unavailable) of all documents retained by Seller in its Ordinary Course of
Business or otherwise in its possession that may be reasonably related to the
Acquired Assets or the operation of the Branches that are located on the Branch
premises either in paper or electronic form, including investment customer
records, safe deposit records, currency transaction reports, suspicious activity
reports, and debit card transaction records and, including, without limitation,
all notices given or received in connection with any Real Estate Interest.
     (d) Buyer Review of Records: Within one hundred eighty (180) days of
receipt of such records by Buyer, Buyer shall notify Seller of any deficiencies
in the information provided. Seller will cure such deficiencies at Seller’s
expense. For requests more than one hundred eighty (180) days after Seller has
provided such records to Buyer, Seller will permit Buyer, for reasonable cause,
at Buyer’s expense, to examine, inspect, copy and reproduce files, documents or
records retained by Seller relating to the assets and liabilities transferred
under this Agreement.
     (e) Form of Records: Buyer acknowledges that some of Seller’s documents
(except with respect to the Loans, as to which Seller’s representations and
warranties

61



--------------------------------------------------------------------------------



 



contained in Section 4.10(d)(vii) apply) and records may be available only in
the form of photocopies, file copies or other non-original and non-paper media,
and represents and warrants to Buyer that the failure to provide Buyer with such
originals will not result in any material diminution in value of the asset or
other item as to which such non-original shall relate.
     7.6 Electronic Records, Conversion, and Servicing.
     (a) From and after the Effective Time, Buyer shall service customer account
inquiries and other third party requests for historical information owned by
Seller and transferred to Buyer in a physical or electronic form on or after the
Closing Date (the “Transferred Records”).
     (b) From and after the Effective Time, each party to this Agreement agrees
to cooperate with the other party in responding to any reasonable request for
information regarding or contained in the Books and Records. Buyer shall make
available the Transferred Records and Seller shall make available the retained
records, for inspection by the other Party, as applicable, during normal
business hours of each, after reasonable prior notice, and each Party may, at
their respective expense, have copies made of excerpts from the retained records
or the Transferred Records, as each may deem necessary. The requesting Party
shall be responsible for any expenses relating to such request, including
reasonable research fees charged by the other Party; provided, however, that
Buyer shall not be responsible for any such expenses incurred by Seller pursuant
to this provision until sixty-one (61) days or more after Closing.
     (c) From and after the Effective Time, Buyer and Seller each agrees to
permit the Governmental Bodies with authority over Buyer or Seller, as the case
may be, to access the Books and Records of which Buyer or Seller has custody,
after the Closing Date, and to use, inspect, make extracts from or request
copies of any such records in the manner and to the extent requested, and to
duplicate, in the discretion of such Governmental Bodies, any record in the form
of microfilm or microfiche pertaining to such Books and Records.
     (d) From and after the Effective Time, Buyer shall not destroy any of the
Transferred Records unless Buyer complies with the retention requirements of
applicable law or it receives the prior consent of Seller. Seller shall not
destroy, or allow the destruction of any of the retained records, unless Seller
complies with the retention requirements of applicable law or it receives the
prior consent of Buyer. If requested by Seller, the Transferred Records shall be
delivered to Seller in lieu of being destroyed.
     7.7 Tax Reporting Obligations.
     (a) Seller will report to applicable taxing authorities and holders of
Deposits, with respect to the period from January 1 of the year in which the
Closing occurs through the Closing Date, all interest (including dividends and
other distributions with respect to money market accounts) credited to, withheld
from and any early withdrawal penalties imposed upon the Deposits. Buyer will
report to the applicable taxing authorities and

62



--------------------------------------------------------------------------------



 



holders of Deposits, with respect to all periods from the day after the Closing
Date, all such interest credited to, withheld from and any early withdrawal
penalties imposed upon the Deposits.
     (b) Any amounts required by any governmental agencies to be withheld from
any of the Deposits through the Closing Date will be withheld by Seller in
accordance with applicable law or appropriate notice from any governmental
agency and will be remitted by Seller to the appropriate agency on or prior to
the applicable due date. Any such withholding required to be made subsequent to
the Closing Date will be withheld by Buyer in accordance with applicable law or
appropriate notice from any governmental agency and will be remitted by Buyer to
the appropriate agency on or prior to the applicable due date.
     (c) Within five (5) calendar days after the date hereof, Seller shall
provide Buyer in an electronic format a file setting forth (i) the names,
addresses, account numbers and federal tax identification numbers of each holder
of Deposits for which Seller has received a certification of such holder’s tax
identification number, and (ii) the names, addresses and account numbers of each
holder of Deposits which is subject to back-up withholding.
     (d) Within five (5) calendar days after the Closing Date, Seller shall
deliver to Buyer all original forms, records and documents in its possession (or
copies thereof if originals are not in Seller’s possession) regarding tax
identification number certification and back-up holding requests, including,
without limitation, all Forms W-8 and Forms W-9 related to the Deposits,
provided that Seller shall be entitled to retain a copy of all such forms,
records and documents for its files.
     (e) Seller shall be responsible for delivering to payees all IRS notices
with respect to information reporting and tax identification numbers required to
be delivered through the Closing Date with respect to the Deposits, and Buyer
shall be responsible for delivering to payees all such notices required to be
delivered following the Closing Date with respect to the Deposits.
     (f) Seller will make all required reports to applicable taxing authorities
and to obligors on Loans purchased on the Closing Date, with respect to the
period from January 1 of the year in which the Closing occurs through the
Closing Date, concerning all interest and points received by Seller. Buyer will
make all required reports to applicable taxing authorities and to obligors on
Loans purchased on the Closing Date, with respect to all periods from the day
after the Closing Date, concerning all such interest and points received.
     7.8 Credit Life Insurance Refunds. Seller, or its successor, agrees to
refund to Buyer the portion of premiums on the accident and health insurance
and/or credit life insurance (the “Insurance”) that may be required to be
refunded by banking and insurance regulations on the Loans transferred by Seller
to Buyer upon presentation on a monthly basis by Buyer of such premium refunds.
This Section 7.8 shall survive until all Loans upon which the Insurance has been
purchased shall mature. Buyer shall have all legal rights under Missouri law or
Illinois law,

63



--------------------------------------------------------------------------------



 



as applicable, including the right to recoup legal fees incurred, in collecting
such funds from Seller or its successor.
     7.9 Non-Solicitation of Employees. From the date hereof until the Closing
Date, Seller and its Affiliates shall not relocate, or agree to relocate, any
Potential Employee to another branch or office of Seller or any Affiliate of
Seller unless Buyer has notified Seller that Buyer does not intend to make an
offer of employment to such Potential Employee. From and after the Closing, and
for a period of four (4) years following the Closing Date, Seller and its
Affiliates and their respective successors and assigns shall not directly or
indirectly hire any Retained Employee, without the prior consent of Buyer,
unless such person’s employment was terminated by Buyer.
     7.10 Non-Solicitation of Business. In consideration of the purchase of the
Acquired Assets and the assumption of Assumed Liabilities by Buyer, neither
Seller nor its Affiliates (including the directors, officers, employees or
principal shareholders), successors or assigns will, for a period of four
(4) years after the Closing Date, solicit or service, on behalf of itself or
others, deposits, loans, brokerage, credit or debit or prepaid card, or other
business from customers whose Deposits are assumed or whose Loans, safe deposit
or any other business are acquired by Buyer hereunder; provided, however, that
nothing contained in this Section 7.10 shall be deemed to prohibit general
solicitations in major metropolitan (i) newspapers, (ii) television or
(iii) radio and not specifically directed or targeted to customers of the
Branches, but no direct mail or local market solicitation or advertising shall
be permissible. Notwithstanding the provisions of this Section 7.10 and subject
to the provisions of Section 7.11(d) hereof, Seller or any Affiliate thereof may
(X) continue to engage in all customary communications, including distribution
of loan solicitations and loan promotional materials, with and service any
former customers of the Branches with whom Seller or any Affiliate thereof
maintains a banking, lending, brokerage or other financial relationship on the
date hereof not otherwise prohibited by the terms of this Agreement after the
Closing Date, (Y) maintain an office and employees for the purposes of servicing
any non-performing loan originated prior to the date of this Agreement or any
other Commitment, overdraft or other extension of credit that is not a Loan and
is originated prior to Closing (in each case which may include renewing,
extending the maturity of, or restructuring such extensions of credit), and
servicing deposits of the Branches that are excluded as Deposits, and
(Z) maintain an office and employees with respect to any Branch that Buyer has
excluded from the Acquisition pursuant to Section 6.12, 6.13, 6.15 or 6.21
hereof and is not able to acquire the Deposits of which on the Closing Date due
to regulatory requirements.
     7.11 Covenant Not to Compete.
     (a) From and after the Closing, and for a period of four (4) years
following the Closing Date, Seller and its Affiliates, successors or assigns
shall not, and shall not enter into any agreement to, (i) acquire, lease,
purchase, own, operate or use any building, office or other facility or premises
located within the 100 mile radius of the City of Chicago (the “Geographic
Region”) for the purpose of making loans, accepting deposits, cashing checks,
issuing credit cards, debit cards, or prepaid cards, or engaging in all of the
businesses in which the Branches are engaged at the Closing Date, which shall be
deemed to include, without limitation, provision of brokerage, investment and
insurance

64



--------------------------------------------------------------------------------



 



services, or (ii) use, authorize, license or permit any other Person to use the
name “First Bank” (or any variation thereof) for any purpose within the
Geographic Region. Notwithstanding the foregoing and subject to the provisions
of Section 7.11(d) hereof, the Parties agree that (i) Seller may maintain an
office and employees for the purposes of servicing any loan, Commitment,
overdraft or other extension of credit that is not a Loan and is originated
prior to the Closing (which may include renewing, extending the maturity of, or
restructuring such extension of credit), and the Loans that are repurchased from
Buyer in accordance with Section 2.6 hereof, and servicing deposits of the
Branches that are excluded as Deposits, and (ii) maintain an office and
employees with respect to any Branch that Buyer has excluded from the
Acquisition pursuant to Section 6.12, 6.13, 6.15 or 6.21 hereof and is not able
to acquire the Deposits of which on the Closing Date due to regulatory
requirements; provided, however, that Buyer agrees that (A) the prohibitions
contained in this Section 7.11 shall not be applicable to a Person that is not
an Affiliate of the Seller on the date hereof and that becomes the successor in
interest to Seller after the Closing Date if such Person’s banking activities at
least one (1) year prior to becoming such successor would, upon becoming such
successor, result in such successor being in breach of this Section 7.11(a), and
(B) the prohibitions contained in this Section 7.11 shall not apply to the
asset-based lending activities (and only the asset-based lending activities) of
First Bank Business Capital, Inc. (it being understood that nothing contained
herein shall limit any covenant not to compete or other restrictive covenant of
First Bank Business Capital, Inc. under the ABL Purchase Agreement). Nothing
contained in this Section 7.11 shall be construed to prevent Buyer from seeking
and recovering from Seller damages sustained by it as a result of any breach or
violation by Seller of the covenants or agreements contained herein.
     (b) It is recognized and hereby acknowledged by the Parties hereto that a
breach or violation by Seller of any or all of the covenants and agreements
contained in this Section 7.11 may cause irreparable harm and damage to Buyer in
a monetary amount which may be virtually impossible to ascertain. As a result,
Seller recognizes and hereby acknowledges that Buyer shall be entitled to an
injunction from any court of competent jurisdiction enjoining and restraining
any breach or violation by Seller or any of its Affiliates, partners or agents,
either directly or indirectly, and that such right to injunction shall be
cumulative and in addition to whatever other rights or remedies Buyer may
possess hereunder, at law or in equity.
     (c) The restrictions against competition set forth above are considered by
the Parties to be both reasonable and essential to protect the business and
goodwill of the Branches being acquired by Buyer pursuant to this Agreement. If
any such restriction is found by any court of competent jurisdiction to be
unenforceable because it extends for too long a period of time or over too broad
a range of activities or over too large a geographic area, such restriction
shall be interpreted and reformed to extend only over the maximum period of
time, range of activities or geographic area as to which it may be enforceable.
     (d) The rights of Seller under the last sentence of Section 7.10 and the
penultimate sentence of Section 7.11(a) hereof shall be subject to the following
limitations: Not later than sixty (60) days following the Closing Date, Seller
shall apply

65



--------------------------------------------------------------------------------



 



to, and use its Commercially Reasonable Efforts to obtain from, each
Governmental Body as shall be necessary to authorize Seller to close the
Rejected Branches and any other banking branch maintained by Seller within the
Geographic Region for the purpose of (i) engaging in the activities described in
clauses (X), (Y) and (Z) of the last sentence of Section 7.10 or (ii) the
activities described in the penultimate sentence of Section 7.11(a). Not later
than the later to occur of (A) the date that is one (1) year following the
Closing Date and (B) the granting of authorization from the applicable
Government Body to close the applicable Rejected Branch or other banking branch
within the Geographic Region, Seller shall close such Rejected Branch or other
branch and cease conducting such activities. Nothing contained in this clause
(d) shall restrict the Seller seeking another buyer for a Rejected Branch or
other banking branch within the Geographic Region during the one-year period
subsequent to the Closing Date or from maintaining one or more offices within
the Geographic Region not open to the general public for banking business in
order to administer and wind down the Excluded Assets and the Excluded
Liabilities or any other purpose not expressly prohibited by this Agreement.
     7.12 Legal Inquiries. The Parties hereby agree to the following with
respect to subpoenas and certain process matters: Following the Closing, Seller
will handle and process all civil and criminal subpoenas, IRS summons,
court-ordered or government or agency or regulatory demands for documents and
all similar legal notices or other information, and all notices, claims, demands
of any kind from customers or third parties (collectively, “Subpoenas”) served
on Seller prior to the Closing Date that relate to the Acquired Assets or the
Deposits. Following the Closing Date, each party shall use good faith efforts to
promptly forward any such Subpoenas that relate to the Acquired Assets or the
Deposits to the other party, as applicable, to the following addresses:
FirstMerit Bank, N.A., III Cascade Plaza, CAS 81, Akron, Ohio 44308; and shall
also send a facsimile of same to (330) 384-7133, Attention: Legal Department,
and First Bank, Deposit Services, 600 James S. McDonnell Blvd., Hazelwood,
Missouri 63042, Mail Stop M1-199-042, Attention Kurt Eisleben.
     7.13 Employment.
     (a) Retained Employees shall be employed by Buyer after the Closing Date
upon terms and conditions of employment offered by Buyer as provided by
Section 6.7(b) hereof (except as otherwise provided in Section 7.13(b) below).
However, for purposes of Buyer’s defined contribution Employee Pension Benefit
Plan (“Buyer’s 401(k) plan”) and any Employee Welfare Benefit Plans (including
paid time off (PTO) policies), time of service with the Seller prior to the
Closing Date will be credited to the Retained Employees (based on, in the case
of a Retained Employee, such person’s date of hire by Seller) for purposes of
determining eligibility and calculating vesting (if applicable) to the greatest
extent permitted under such plans and applicable law, provided that, for
elective benefits, the Retained Employee elects to enroll in the plan on or
before thirty-one (31) days from the date such Retained Employee first becomes
eligible to participate in the plan. Each Retained Employee shall be permitted,
to the extent permitted by law and the provisions of Buyer’s 401(k) plan, to
participate in Buyer’s 401(k) plan and to roll over any eligible rollover
contributions into such plan. Furthermore, to the extent permitted by any
applicable insurer, Buyer will waive any pre-existing condition exclusions,
evidence of insurability provisions, waiting period

66



--------------------------------------------------------------------------------



 



requirements or any similar provision under the Buyer’s health benefit plans,
provided that the Retained Employee elects to enroll in the plan on or before
thirty-one (31) days from the date such Retained Employee first becomes eligible
to participate in the plan.
     (b) Notwithstanding anything to the contrary in this Agreement, for the
period commencing on the Closing Date and ending at the end of the last day of
the calendar month in which the Closing Date occurs, Seller shall, at its
expense, continue to provide medical, dental and vision benefits under Seller’s
Employee Welfare Benefit Plans to the Retained Employees at the same level
provided to such Retained Employees prior to the Closing.
     (c) Buyer shall have no liability to any current or former employees of
Seller and/or its Affiliates for any accrued wages, sick leave, vacation time,
pension obligations or any other employee benefits accrued as employees of
Seller and/or its Affiliates. Buyer will have no liability and will not assume
obligations under any Employee Pension Benefit Plan or Employee Welfare Benefit
Plan sponsored, maintained or contributed to by Seller or its Affiliates or any
other obligations (including, without limitation, health continuation coverage,
severance obligations, fringe benefit or deferred compensation arrangements,
bonus plans, incentive programs, or retiree medical coverage) to the employees
or former employees at any of the Branches. Seller and/or its Affiliates will be
solely responsible for fulfilling, and resolving any disputes concerning, its
liabilities or obligations (including, without limitation, health continuation
coverage, bonus, incentive, severance obligations, fringe benefit or deferred
compensation arrangements, bonus plans, incentive programs, or retiree medical
coverage) to the employees at the Branches under any such employee benefit plan
or with regard to any similar plans, programs, or arrangements.
     (d) Nothing contained herein shall (i) confer upon any former, current or
future employee of Seller or its Affiliates or Buyer or its Affiliates or any
legal representative or beneficiary thereof any rights or remedies, including,
without limitation, any right to employment or continued employment of any
nature, for any specified period, or (ii) cause the employment status of any
former, present or future employee of Buyer or its Affiliates to be other than
terminable at will.
     7.14 Removal of Seller’s Name from Signs. As soon as reasonably practicable
following the Closing, but in no event later than thirty (30) days following the
Closing Date, Seller shall either remove and discard all signs at the Branches
incorporating Seller’s name (or, at the request of Seller in the case of
Seller’s logo boxes and channel letter sets, make available for return to Seller
such logo boxes and channel letter sets) or cause Seller’s name contained in
such signs (other than such logo boxes and channel letter sets, which are to be
made available for return to Seller) to be replaced with Buyer’s name.
ARTICLE 8
CONDITIONS TO OBLIGATION TO CLOSE
     8.1 Conditions to Obligation of Buyer. Buyer’s obligation to purchase the
Acquired Assets and assume the Assumed Liabilities as provided in Article 2 and
to take the other actions

67



--------------------------------------------------------------------------------



 



required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):
     (a) Buyer and Seller shall have procured all of the Consents (including all
Regulatory Approvals) required to consummate the Acquisition (other than any
approvals of the Board of Directors, shareholders or lenders of Buyer or Seller
as necessary to authorize the Buyer or Seller, as the case may be, to enter into
this Agreement and consummate the transactions contemplated hereby, all of which
having been obtained prior to the date hereof) and all applicable waiting
periods (and any extensions thereof) shall have expired or otherwise been
terminated, unless such regulatory approval imposes any condition or requirement
which in the reasonable judgment of Buyer would materially adversely impact the
economic or business benefits of the transactions contemplated by this Agreement
or otherwise would in the reasonable judgment of the Buyer be so burdensome as
to render inadvisable the consummation of the transactions contemplated by this
Agreement.
     (b) The representations and warranties of Seller set forth in Article 3 and
Article 4 above shall be true and correct in all material respects (or in all
respects, as to any representation or warranty qualified by a standard of
materiality) on the date of this Agreement and at and as of the Closing Date
(except for representations and warranties made as of a specific date, which
shall be true and correct in all material respects (or in all respects, if
qualified by a standard of materiality) as of such specific date and except for
such breaches of representations and warranties as of the date of this Agreement
that have been cured on or prior to the earlier to occur of (i) the 30th day
after written notice to the effect of any breach, and (ii) the fifth calendar
day prior to the Closing Date).
     (c) Seller shall have performed and complied with all of the covenants and
agreements required by the terms hereof to be performed or complied with by
Seller on or prior to the Closing Date.
     (d) Buyer shall have received all of the documents described in
Section 9.1.
     (e) Subject to the satisfaction of Buyer’s obligations set forth in Section
9.2(c), Seller shall have caused Chicago Title Insurance Company to have
irrevocably committed to issue to Buyer title policies in favor of Buyer for
each Acquired Owned Real Property in the amount of the Book Value of such
Acquired Owned Real Property in accordance with the procedures set forth in
Section 6.13, together with endorsements for same as survey zoning (insuring the
use of the property as a commercial banking branch and the current use of the
property, if different), comprehensive, contiguity (if applicable), location,
access, separate tax lot, subdivision (if applicable), and arbitration deletion,
to the extent available in the State of Illinois.
     (f) No court or other Governmental Body of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) which is

68



--------------------------------------------------------------------------------



 



in effect and prohibits or makes illegal the consummation of the transaction
contemplated hereby.
     (g) Buyer shall have received Landlord Consents with respect to the Leases
(except Leases associated with a Rejected Branch as contemplated by Section 6.12
hereof), which Landlord Consents must be in form and substance reasonably
satisfactory to Buyer.
     (h) There shall not have occurred a Seller Material Adverse Effect unless
such Seller Material Adverse Effect has been cured on or prior to the earlier to
occur of (i) the 30th day after written notice to the effect of any breach and
(ii) the fifth calendar day prior to the Closing Date.
     (i) The Book Value of the Loans included in the Acquired Assets as of the
Closing Date shall be not less than $315,000,000 (or $335,000,000 if Buyer shall
not have purchased from First Bank Business Capital, Inc. pursuant to the ABL
Purchase Agreement at least $100,000,000 at “Par Value” (as defined in the ABL
Purchase Agreement) of asset-based loans as determined on the closing date
thereunder).
     (j) The Book Value of all Deposits included in the Assumed Liabilities as
of the Closing Date shall be not less than $1.0 billion; provided that for
purposes of the computation contemplated by this clause (j) 20% of the Deposits
of the Rejected Branches shall be excluded.
     (k) Seller will be a “well capitalized” institution pursuant to Federal
banking regulations, as determined by Seller in good faith and in consultation
with Buyer on a pro forma basis after giving effect to the Acquisition.
     (l) Buyer shall not have excluded from this Acquisition pursuant to the
provisions of Section 6.12 (which relates to Landlord Consents), Section 6.13
(which relates to title insurance and land surveys) and Section 6.15 (which
relates to environmental liabilities) more than one (1) Branch.
     (m) The employment agreements between Buyer and the persons listed on
Schedule 8.1(m), which employment agreements have been executed on or prior to
the date hereof and made effective as of the Closing Date, shall remain in full
force and effect on and as of the Closing Date and Buyer shall be satisfied that
such person intends to honor and not rescind such employment agreement.
     (n) At least eighty percent (80%) of the total number of commercial lenders
and business bankers who are Potential Employees to whom Buyer has made an offer
of employment shall have accepted Buyer’s offer of employment.
     (o) Seller shall have terminated or amended to Buyer’s satisfaction all
agreements and arrangements pursuant to which any other Person is required or
permitted to use the name “First Bank” or any variation thereof in connection
with issuing credit cards, debit cards, or prepaid cards within the Geographic
Region.

69



--------------------------------------------------------------------------------



 



     (p) FB Parent shall have delivered to Buyer (i) a guaranty, pursuant to
which it shall have guaranteed the obligations of Seller under this Agreement,
and (ii) a pledge agreement, pursuant to which it shall have pledged and
delivered to Buyer $2,000,000 in cash for a period of two (2) years as
collateral security for FB Parent’s obligations under such guaranty, which
guaranty and pledge agreement shall be in form and substance reasonably
acceptable to Buyer.
     (q) Buyer shall have received the funds, if any, and documents described in
Section 9.1 below.
     8.2 Conditions to Obligation of Seller. The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
     (a) Buyer and Seller shall have procured all of the Regulatory Approvals
required to consummate the Acquisition and all applicable waiting periods (and
any extensions thereof) shall have expired or otherwise been terminated.
     (b) The representations and warranties of Buyer set forth in Article 5
above shall be true and correct in all material respects (or in all respects, as
to any representation or warranty qualified by a standard of materiality) on the
date of this Agreement and at and as of the Closing Date(except for such
breaches of representations and warranties as of the date of this Agreement that
have been cured on or prior to the earlier to occur of (i) the 30th day after
written notice to the effect of any breach, and (ii) the fifth calendar day
prior to the Closing Date).
     (c) Buyer shall have performed and complied with all of the covenants and
agreements required by the terms hereof to be performed or complied with by
Buyer on or prior to the Closing Date.
     (d) Seller shall have received the funds, if any, and documents described
in Section 9.2 below.
ARTICLE 9
ITEMS TO BE DELIVERED AT OR PRIOR TO CLOSING
     9.1 By Seller. Seller shall execute and/or deliver, as applicable, to Buyer
(or shall have caused to be executed and/or delivered to Buyer) prior to or at
the Closing:
     (a) A certificate duly executed by an authorized officer of Seller stating
that as of the Closing Date, each of the conditions specified in Section 8.1(a)
through Section 8.1(c) are satisfied in all respects;
     (b) A Bill of Sale with respect to the Acquired Assets in a form mutually
acceptable to Buyer and Seller;
     (c) Special warranty deeds conveying the Acquired Owned Real Property,
together with such instruments and documentation that may reasonably be
requested to

70



--------------------------------------------------------------------------------



 



transfer the Acquired Owned Real Property in a form mutually acceptable to Buyer
and Seller;
     (d) Subject to Buyer’s compliance with the provisions of Section 9.2(c)
hereof, title policies issued by Chicago Title Insurance Company in the Book
Value of the Acquired Owned Real Property in accordance with the procedures set
forth in Section 6.13;
     (e) Assignment of the Leases in respect of the Leased Real Property in a
form mutually acceptable to Buyer and Seller;
     (f) Such other instruments, documents or certificates as may be reasonably
requested by Buyer in order to effect or carry out the intent of this Agreement,
including a certificate of the Secretary of Seller certifying as to Seller’s
corporate authorizations, organizational documents, good standing and the
incumbency of the officers of Seller executing the Seller Documents;
     (g) Contents, keys, documents and other records maintained at the Acquired
Branches directly pertaining to the safe deposit boxes maintained at the
Acquired Branches (whether rented or unrented) as the same may exist as of the
close of business on the Closing Date;
     (h) All funds required to be paid to Buyer pursuant to the terms of this
Agreement in immediately available funds;
     (i) A certificate of non-foreign status pursuant to Treasury Regulations
Section 1.1445-2(b)(2) from Seller;
     (j) For Loans that are a portion of the Acquired Assets:
     (i) The Limited Power of Attorney, attached hereto as Exhibit C; and
     (ii) Endorsement of, or allonge for, the applicable notes; and
     (iii) Execution of any additional assignment documents provided by Buyer
pursuant to Section 6.8(b); and
     (k) Such other Acquired Assets as shall be capable of physical delivery.
     9.2 By Buyer. Buyer shall deliver to Seller at or prior to the Closing:
     (a) Any funds required to be paid to Seller pursuant to the terms of this
Agreement in immediately available funds;
     (b) A certificate duly executed by an authorized officer of Buyer stating
that, as of the Closing Date, each of the conditions specified in Section 8.2(a)
through Section 8.2(c) is satisfied in all respects;

71



--------------------------------------------------------------------------------



 



     (c) Such other documents or instruments as may be reasonably required by
Chicago Title Insurance Company as customarily delivered by buyers (as opposed
to sellers or other third parties) in connection with its commitments to issue
the title policies described Section 8.1(e) including, without limitation any
documents or information required pursuant to any requirements set forth in the
title commitments; and
     (d) Such other instruments, documents or certificates as may be reasonably
requested by Seller in order to effect or carry out the intent of this
Agreement, including a certificate of the Secretary of Buyer certifying as to
Buyer’s corporate authorizations, organizational documents, good standing and
the incumbency of the officers of Buyer executing the Buyer Documents.
ARTICLE 10
TERMINATION
     10.1 Termination of Agreement.
     (a) The Parties may terminate this Agreement by mutual written consent at
any time prior to the Closing Date.
     (b) Buyer may terminate this Agreement by giving written notice to Seller
any time prior to the Closing Date (i) in the event Seller has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Buyer has notified Seller of the breach, and the breach has
continued without cure for a period of thirty (30) days after the notice of
breach, (ii) if the Closing shall not have occurred on or before February 28,
2010, by reason of the failure of any conditions precedent under Section 8.1
(unless the failure results primarily from Buyer breaching any representation,
warranty, or covenant contained in this Agreement); or (iii) there shall have
occurred a Seller Material Adverse Effect and such Seller Material Adverse
Effect has not been cured on or before the earlier to occur of (Y) the 30th
calendar day following receipt by Seller of written notice from Buyer of a
Seller Material Adverse Effect, and (Z) the fifth calendar day prior to the
Closing Date.
     (c) Seller may terminate this Agreement by giving written notice to Buyer
at any time prior to the Closing Date (i) in the event Buyer has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Seller has notified Buyer of the breach, and the breach has
continued without cure for a period of thirty (30) days after the notice of
breach; (ii) if the Closing shall not have occurred on or before February 28,
2010, by reason of the failure of any condition precedent under Section 8.2
hereof (unless the failure results primarily from Seller breaching any
representation, warranty, or covenant contained in this Agreement), or
(iii) there shall have occurred a Buyer Material Adverse Effect and such Buyer
Material Adverse Effect has not been cured on or before the earlier to occur of
(Y) the 30th calendar day following receipt by Seller of written notice thereof
from Buyer of a Buyer Material Adverse Effect, and (Z) the fifth calendar day
prior to the Closing Date.

72



--------------------------------------------------------------------------------



 



     10.2 Effect of Termination. If any Party terminates this Agreement pursuant
to Section 10.1 above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party (except for any
Liability of any Party then in breach); provided, however, that the provisions
contained in Section 6.3 (confidentiality) and Section 6.7(f) (non-solicitation)
shall survive termination.
ARTICLE 11
REMEDIES FOR BREACH OF THIS AGREEMENT
     11.1 Survival. The Parties agree for all purposes of this Agreement that
the representations and warranties made by a Party are strictly relied upon by
the Party to whom they are made and may be relied upon and enforced by the Party
to whom they are made, and shall survive (in accordance with the provisions
hereof), regardless of any investigation made or to be made by or on behalf of
the Party to whom they are made or whether such Party or its representatives or
advisors knew or should have known that such representations and warranties were
inaccurate. All representations and warranties of the Parties contained in this
Agreement shall survive the Closing and continue in full force and effect
thereafter for a period of two (2) years following the Closing Date, except for
those representations and warranties (a) of Seller (i) contained in Section 4.9
herein, which shall survive the Closing Date for a period of eight (8) years,
(ii) contained in Section 4.4 herein, which shall survive the Closing Date for a
period of sixty (60) days following the expiration of the statute of limitations
(including any extension thereof) for the Taxes giving rise to such claim, and
(iii) contained in Sections 3.1, 3.2, 3.3, 3.4, 4.1 and 4.11, which shall
survive the Closing Date without end or termination, and (b) of Buyer contained
in Sections 5.1, 5.2, 5.3 and 5.4, which shall survive the Closing Date without
end or termination, and thereafter neither Party (or other Indemnitee) may claim
any Loss in relation to a breach of any representation and warranty made by the
other Party hereunder unless a claim for indemnification arising out of such
breach shall have been properly made on or prior to such expiry date, in which
case the obligation of the Indemnifying Party hereunder to indemnify the
Indemnitee hereunder for such claim shall survive until such time as such claim
shall have been resolved and fully satisfied. After the end of such expiry
period, Seller’s obligation to indemnify the Buyer Indemnitees, and Buyer’s
obligation to indemnify the Seller Indemnitees, with respect to such
representations and warranties shall expire except with respect to a matter set
forth in a claim notice that shall have been properly given on or prior to such
expiry date. It is further agreed by the Parties that each Buyer Indemnitee’s
rights to indemnification set forth in clauses (b) through (f) of Section 11.2
hereof, and each Seller Indemnitees rights to indemnification set forth in
clauses (b) and (c) of Section 11.3 hereof, shall remain in full force and
effect indefinitely; provided, however, that the obligation of Seller to
indemnify the Buyer Indemnities pursuant to Section 11.2(d) hereof on account of
an Excluded Liability provided under Section 2.1(d)(ii) hereof shall survive the
Closing and remain in full force and effect for a period of eight (8) years
following the Closing. The Parties agree that, notwithstanding anything to the
contrary contained herein, the rights and remedies of an Indemnitee on account
of the breach of or noncompliance with a representation, warranty, covenant or
agreement made herein in favor of such Indemnitee shall not be limited due to
the fact that the statement, fact, omission, conduct or occurrence upon which
any claim of such breach of or noncompliance with such representation, warranty,
covenant or agreement is based shall be the subject of any other representation,
warranty, covenant or agreement contained herein that is not breached or
inaccurate.

73



--------------------------------------------------------------------------------



 



     11.2 Indemnification by Seller. Subject to the provisions of this
Article 11, Seller shall indemnify, defend and hold harmless Buyer, its
Affiliates and the respective officers, directors, employees, agents and
representatives of Buyer and its Affiliates (each of whom may be an Indemnitee
pursuant to this Article 11) (collectively, the “Buyer Indemnitees”) from and
against, and pay and reimburse each such Buyer Indemnitee for, any and all
Losses, whether or not any such Losses arise out of any Third Party Claim,
directly or indirectly arising out of, from or in connection with:
     (a) any breach of any representation or warranty made by Seller under this
Agreement (including in the case of any Third Party Claim any Losses suffered by
such Buyer Indemnitee in the event that any third party unrelated to Buyer
alleges facts that, if true, would constitute or result in a breach by Seller of
any such representation or warranty);
     (b) any default or breach of any covenant, obligation or agreement on the
part of Seller under this Agreement (including in the case of any Third Party
Claim any Losses suffered by such Buyer Indemnitee in the event that any third
party unrelated to Buyer alleges facts that, if true, would constitute or result
in a breach by Seller of any such covenant, obligation or agreement);
     (c) any Excluded Asset;
     (d) any Excluded Liability;
     (e) any check or other instrument drawn on or deposited into a Branch
Deposit account (i) on or prior to the Closing Date upon which a forgery
(signature or endorsement) or alteration claim is asserted against Buyer or as
to which a proper endorsement is lacking, or (ii) prior to or after the Closing
Date that involves a check kiting scheme that was initiated on or prior to the
Closing Date;
     (f) any chargeback occurring after the Closing Date on a Deposit account to
the extent that such chargeback exceeds the funds in the account on the date of
such chargeback but solely to the extent that such chargeback resulted from a
violation of Seller’s expedited funds availability policy in effect on the date
such funds were deemed collected on the account (provided that Buyer shall
reimburse Seller for any sums so indemnified to the extent that Seller recoups
any funds so charged back from subsequent deposits into the Deposit account so
transferred); or
     (g) the ownership or operation of the Branches or their business and
properties (including the Acquired Assets and the Deposits) on or prior to the
Closing Date, but excluding all Assumed Liabilities.
     11.3 Indemnification by Buyer. Subject to the provisions of this
Article 11, Buyer shall indemnify, defend and hold harmless Seller, its
Affiliates and the respective officers, directors, employees, agents and
representatives of Seller and its Affiliates (each of whom may be an Indemnitee
pursuant to this Article 11) (collectively, the “Seller Indemnitees”) from and
against, and pay and reimburse each such Seller Indemnitee for, any and all
Losses, whether or

74



--------------------------------------------------------------------------------



 



not any such Losses arise out of any Third Party Claim, directly or indirectly
arising out of, from or in connection with:
     (a) any breach of any representation or warranty made by Buyer under this
Agreement (including in the case of any Third Party Claim any Losses suffered by
such Seller Indemnitee in the event that any third party unrelated to Seller
alleges facts that, if true, would constitute or result in a breach by Buyer of
any such representation or warranty);
     (b) any default or breach of any covenant, obligation or agreement on the
part of Buyer under this Agreement (including in the case of any Third Party
Claim any Losses suffered by such Seller Indemnitee in the event that any third
party unrelated to Seller alleges facts that, if true, would constitute or
result in a breach by Buyer of any such covenant, obligation or agreement);
     (c) any physical damage to Seller’s Real Estate Interests caused by Buyer
or its agent in connection with any Phase II Environmental Assessments conducted
by Buyer; or
     (d) any of the Acquired Assets or the Assumed Liabilities, except in each
case to the extent that indemnification for any thereof would be required by
Seller pursuant to Section 11.2.
     11.4 Limitations on Indemnity.
     (a) Seller will have no Liability to the Buyer Indemnitees for
indemnification for any breach of any of Seller’s representations and warranties
pursuant to Section 11.2(a) hereof (i) until the total of all Losses with
respect to such matters exceeds $150,000 in the aggregate (the “Loss
Threshold”), at which point Seller will be obligated to indemnify the Buyer
Indemnitees from and against all such Losses relating back to the first dollar,
and (ii) to the extent such Losses shall exceed sixty percent (60%) of the
dollar amount of the premium computed on the Closing Date pursuant to
Section 2.2(a)(i) hereof (the “Cap”); provided, however, that the obligation of
Seller to indemnify the Buyer Indemnitees pursuant to Section 11.2(a) hereof on
account of the breach by Seller of any representation and warranty made by
Seller pursuant to Sections 3.1, 3.2, 3.3, 3.4, 4.1 (except as to that portion
of the representation contained in Sections 4.1 relating to the physical
condition of Acquired Tangible Personal Property), 4.10 (to the extent such
Losses relate to Excluded Loans), 4.11 and 4.12 hereof shall not be subject to
the Loss Threshold or the Cap. Buyer will have no Liability to the Seller
Indemnitees for indemnification for any breach of any of Buyer’s representations
and warranties pursuant to Section 11.3(a) hereof (i) until the total of all
Losses with respect to such matters exceeds the Loss Threshold, at which point
Buyer will be obligated to indemnify the Seller Indemnitees from and against all
such Losses relating back to the first dollar, and (ii) to the extent such
Losses shall exceed the Cap; provided, however, that the obligation of Buyer to
indemnify the Seller Indemnitees pursuant to Section 11.3(a) hereof on account
of the breach by Buyer of any representation and warranty made by Buyer

75



--------------------------------------------------------------------------------



 



pursuant to Sections 5.1, 5.2, or 5.3 hereof shall not be subject to the Loss
Threshold or the Cap.
     (b) If an Indemnitee desires to seek indemnification for any Loss for which
it is entitled to be indemnified pursuant to this Article 11, such Indemnitee
shall deliver written notice of its claim for indemnification to the Party
against whom such indemnification is being sought, provided, however, no
Indemnitee shall be entitled to be indemnified pursuant to Section 11.2(a) or
11.3(a) hereof in respect of the breach of any representation or warranty made
by a Party unless the Indemnitee seeking indemnification shall have given such
written notice to the indemnifying Party prior to the expiration of the survival
period for such representation or warranty as set forth pursuant to Section 11.1
hereof. Such written notice shall set forth in reasonable detail the basis (to
the extent actually known by the Indemnitee) upon which such claim for indemnity
is made. In the event that any such claim is made within such prescribed period,
the indemnity relating to such claim shall survive until such claim is resolved
and fully satisfied.
     (c) The Buyer Indemnitees may seek payment and full and complete indemnity
from Seller in respect of any and all Losses or Third Party Claims under
Sections 11.2(b), 11.2(c), 11.2(d), 11.2(e) and 11.2(f), and the Seller
Indemnitees may seek payment and full and complete indemnity from Buyer in
respect of any and all Losses or Third Party Claims under Sections 11.3(b),
11.3(c) and 11.3(d), and such indemnity shall not be subject to the Loss
Threshold or the Cap.
     (d) Notwithstanding anything to the contrary contained in this Agreement,
the Parties agree that in the event that there shall arise or exist one or more
Pre-Closing Environmental Liabilities for which the Buyer Indemnitees are
otherwise entitled to be indemnified pursuant to Section 11.2(d) hereof, Buyer
agrees to share with Seller, and remain liable for and not seek from Seller
indemnification for, fifty percent (50%) of the first One Million Dollars
($1,000,000) of Losses arising out of all such Pre-Closing Environmental
Liabilities unless, with respect to any Pre-Closing Environmental Liability,
(i) such Pre-Closing Environmental Liability is attributable or related to a
breach or violation of the representations and warranties made by Seller
pursuant to Article 4 hereof, (ii) such Pre-Closing Environmental Liability was
disclosed on Schedule 4.9(a) or 4.9(g) or in the documents (or attachments to
the documents) referred to on Schedule 4.9(a) or 4.9(g), or (iii) such
Pre-Closing Environmental Liability was revealed during or in connection with
the Phase I Environmental and Hazardous Materials Assessment or Phase II
Assessments conducted by Buyer pursuant to Section 6.15 hereof (other than any
such Pre-Closing Environmental Liability so revealed on any such assessment to
the extent that the remediation costs in respect thereof constitute an Assumed
Liability pursuant to Section 2.1(c)(iv) hereof).
     11.5 Third Party Claims.
     (a) In no event shall any Indemnifying Party under this Agreement be liable
with respect to any Third Party Claim against any Indemnitee unless the
following conditions are satisfied:

76



--------------------------------------------------------------------------------



 



     (i) Except as provided in clause (ii) of this Section 11.5(a), no right to
indemnification under this Article 11 for a Third Party Claim shall be available
to an Indemnitee unless the Indemnitee shall have delivered to the Indemnifying
Party within the Notice Period a notice describing in reasonable detail the
facts (to the extent reasonably known by such Indemnitee) giving rise to such
Third Party Claim (a “Claim Notice”) and stating that the Indemnitee intends to
seek indemnification for such Third Party Claim from the Indemnitor pursuant to
this Article 11.
     (ii) If, in the case of a Third Party Claim, a Claim Notice is not given by
the Indemnitee within the Notice Period, the Indemnitee shall nevertheless be
entitled to be indemnified under this Article 11 except to the extent that the
Indemnifying Party can establish that the Indemnifying Party has been actually
and materially prejudiced by such time elapsed.
     (b) Upon receipt of a Claim Notice from an Indemnitee with respect to a
Third Party Claim and so long as the Indemnifying Party shall have acknowledged
in writing its unconditional obligation to indemnify the Indemnitee for all
Losses arising out of such Third Party Claim, the Indemnifying Party will have
the right, at its expense, to assume and thereafter conduct the defense of the
Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnitee; provided, however, that the Indemnifying Party will not consent to
the entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnitee (such consent
not to be withheld or delayed unreasonably) unless the judgment or proposed
settlement (i) involves only the payment of money damages pursuant to which each
plaintiff or other claimant shall have agreed to unconditionally release the
Indemnitee from all liability in respect thereof, and (ii) does not impose an
injunction or other equitable relief upon the Indemnitee and does not relate to
a claim under or related to any Environmental Laws. The Indemnitee shall have
the right to employ separate counsel at such Indemnitee’s expense in connection
with any such Third Party Claim and to participate in the defense thereof;
provided, however, that the reasonable fees and expenses of counsel employed by
the Indemnitee shall be at the expense of the Indemnifying Party if (i) such
counsel is retained pursuant to clause (c) of this Section 11.5, (ii) the named
parties to any such Third Party Claim include both the Indemnitee and the
Indemnifying Party and in the reasonable judgment of the Indemnitee,
representation of the Indemnitee and the Indemnifying Party by the same counsel
would be inadvisable due to actual or potential differing defenses or
counterclaims or conflicts of interests between them, or (iii) the employment of
such counsel has been specifically authorized in writing by the Indemnifying
Party. Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume and control (but shall have the right to participate at its
own expense in the defense of), and the Indemnitee shall be entitled to have
sole control over (with counsel of its own choosing reasonably satisfactory to
and at the expense of the Indemnifying Party), the defense or settlement of any
Third Party Claim (without prejudicing the right of the Indemnitee to enforce
its claim for indemnification against the Indemnifying Party under this
Agreement) to the extent such Third Party Claim seeks an order, injunction,
non-monetary or other equitable relief against the Indemnitee which, if

77



--------------------------------------------------------------------------------



 



successful, could result in a material adverse effect upon the business,
financial condition, results of operations or assets of the Indemnitee.
     (c) If the Indemnifying Party does not assume the defense of such Third
Party Claim within twenty (20) days after receipt of the Claim Notice, the
Indemnitee shall have the right (including prior to the time the Indemnifying
Party shall have assumed such defense), with counsel of its own choosing
reasonably satisfactory to and at the expense of the Indemnifying Party, to
assume and control the defense of, and settle or agree to pay in full, such
Third Party Claim; provided, however, that, so long as the Indemnifying Party
has acknowledged in writing its unconditional obligation to indemnify the
Indemnitee for such Third Party Claim, the Indemnitee shall not consent to the
entry of a judgment or enter into any settlement with respect to such Third
Party without the prior written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed) unless such Third Party Claim
seeks an order, injunction, non-monetary or other equitable relief against the
Indemnitee which, if successful, could result in a material adverse effect upon
the business, financial condition, results of operations or assets of the
Indemnitee; and, provided, further, that the assumption of the defense of, and
the consent to the entry of a judgment or entering into any settlement with
respect to, such Third Party Claim as provided in this clause (c) shall be
without prejudice to the right of the Indemnitee to enforce its claim for
indemnification against the Indemnifying Party under this Agreement.
     (d) Notwithstanding anything to the contrary contained in this
Section 11.5, if a Third Party Claim includes or would reasonably be expected to
include both a claim for Taxes that are not Excluded Liabilities pursuant to
Section 2.1(d) (“Buyer Taxes”) and a claim for Seller Taxes, and such claim for
Seller Taxes is not separable from such a claim for Buyer Taxes, Buyer (if the
claim for Buyer Taxes exceeds or reasonably would be expected to exceed in
amount the claim for Seller Taxes) or otherwise Seller (Seller or Buyer, as the
case may be, the “Controlling Party”) shall be entitled to control the defense
of such Third Party Claim (such Third Party Claim, a “Tax Claim”). In such case,
the other party (Seller or Buyer, as the case may be, the “Non-Controlling
Party”) shall be entitled to participate fully (at the Non-Controlling Party’s
sole expense) in the conduct of such Tax Claim and the Controlling Party shall
not settle such Tax Claim without the consent of such Non-Controlling Party
(which consent shall not be unreasonably withheld, conditioned or delayed). The
costs and expenses of conducting the defense of such Tax Claim shall be
reasonably apportioned based on the relative amounts of the Tax Claim that are
Seller Taxes and that are Buyer Taxes.
     (e) After the Closing Date, Buyer and Seller shall (i) each cooperate fully
with the other as to all Third Party Claims involving them, shall make available
to the other, as reasonably requested, all information, records and documents
relating to all Third Party Claims involving them and shall preserve all such
information, records and documents until the termination of any Third Party
Claim involving them, and (ii) make available to the other, as reasonably
requested and at the reasonable cost and expense of the requesting party,
personnel, agents and other representatives who are responsible for preparing or
maintaining information, records or other documents, or who may have particular
knowledge, with respect to any Third Party Claim involving them.

78



--------------------------------------------------------------------------------



 



     11.6 Losses Computed Without Giving Effect to Materiality. The
determination of whether there shall have occurred a breach of a representation
or warranty for which indemnification is available under Section 11.2(a) or
11.3(a), as the case may be, and the amount of any Losses or Third Party Claims
for which an Indemnitee is entitled to seek indemnification under such sections,
as applicable, shall be made, determined and calculated without regard to any
material adverse effect or other materiality qualification set forth in the
relevant representation or warranty.
     11.7 Indemnity Payments Treated as Adjustments to Purchase Price. Buyer and
Seller agree to treat any indemnification payments made by Buyer or Seller
pursuant to this Article 11 as an adjustment to the purchase price unless Buyer
or Seller receives a written opinion, reasonably satisfactory in form and
substance to the other, of a law firm with appropriate experience and expertise
to the effect that it is not or is not likely to be permissible to treat such
payments in that manner on a federal, state or local income tax return.
     11.8 After-Tax Nature of Indemnity Payments. In the event that pursuant to
Section 11.7 the Parties are unable to treat any indemnification payments as an
adjustment to the purchase price, any such payment or indemnity required to be
made pursuant to Section 11.2 or 11.3 hereof shall include any amount necessary
to hold the Indemnitee harmless on an after-tax basis from all Taxes required to
be paid with respect to the receipt of such payment or indemnity. In determining
the amount necessary to be added to any payment or indemnity in order to
accomplish the foregoing, the parties hereto agree to treat all Taxes required
to be paid by any Indemnitee as if such Indemnitee were subject to tax at the
highest marginal tax rates (for both federal and state, as determined on a
combined basis) applicable to such Indemnitee (or such ultimate taxpayers).
     11.9 Third Party Beneficiaries. All Persons included within the terms
“Buyer Indemnitees” and “Seller Indemnitees” are intended third party
beneficiaries of this Article 11 and shall have the right to enforce the
benefits intended to be conferred upon each of them under this Article 11 as
though they were parties to this Agreement.
ARTICLE 12
MISCELLANEOUS
     12.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Illinois without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Illinois.
     12.2 Consent to Jurisdiction; Waiver of Jury Trial.
     (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of any State or
Federal court sitting in the State and City of Akron, Ohio and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect

79



--------------------------------------------------------------------------------



 



of any such action or proceeding may be heard and determined in such Federal
court. Each of the parties hereto agrees that a final, non-appealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment in any other manner provided by law.
     (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in any State or Federal court sitting in the
State and City of Akron, Ohio. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, the defense of
any inconvenient forum to the maintenance of such action or proceeding in any
such court.
     (c) Each of the parties hereto irrevocably consents to service of process
in the manner provided for notices in Section 12.6 hereof. Notwithstanding the
foregoing, each of the parties hereto shall have the right to serve process in
any other manner permitted by law.
     12.3 Waiver of Punitive Damages and Jury Trial.
     (a) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE DEFINITION OF LOSSES, THE
PARTIES TO THIS AGREEMENT EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO RECOVER
PUNITIVE, EXEMPLARY, CONSEQUENTIAL OR SIMILAR DAMAGES IN ANY LAWSUIT,
LITIGATION, ARBITRATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     (b) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     (c) EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE WAIVERS SET FORTH IN CLAUSE (a) OF THIS SECTION 12.3, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN SUCH
SECTION.

80



--------------------------------------------------------------------------------



 



     12.4 Successors and Assigns; No Third-Party Rights. No Party may assign any
of its rights or delegate any of its obligations under this Agreement without
the prior written consent of the other Parties. This Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the Parties. Except as otherwise provided in Article 11
hereof, nothing expressed or referred to in this Agreement will be construed to
give any Person other than the Parties any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties to this Agreement and their successors
and permitted assigns.
     12.5 Entire Agreement; Amendment. This Agreement and the other documents
delivered pursuant to this Agreement at the Closing and the Non-disclosure
Agreement constitute the full and entire understanding and agreement between the
Parties with regard to the subjects hereof and thereof, and supersede all prior
agreements and merge all prior discussions, negotiations, proposals and offers
(written or oral) between them, and no Party shall be liable or bound to any
other Party in any manner by any warranties, representations or covenants except
as specifically set forth herein or therein. In the event of a conflict between
the terms and provisions of the Non-disclosure Agreement and the terms and
provisions of this Agreement, the terms and provisions of this Agreement shall
be controlling.
     12.6 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be given by registered or
certified mail, return receipt requested, postage prepaid, by telecopier or by
national overnight delivery service, and addressed to the intended recipient as
set forth below:

     
If to Seller:
  With a Copy to:
 
   
Terrance M. McCarthy
  Walt G. Moeling, IV, Esq.
President
  Bryan Cave, LLP
First Bank
  1201 West Peachtree St, NW
135 N. Meramec
  Fourteenth Floor
Clayton, Missouri 63105
  Atlanta, Georgia 30309
Facsimile: (314) 854-5690
  Facsimile: (404) 420-0038
 
   
and
 
and
 
   
Peter D. Wimmer
  B.T. Atkinson, Esq.
Senior Vice President and General Counsel
  Bryan Cave, LLP
First Bank
  One Wachovia Center
135 N. Meramec, Suite 410
  301 S. College Street, Suite 3700
Clayton, Missouri 63105
  Charlotte, North Carolina 28202
Facsimile: (314) 854-4617
  Facsimile: (704) 749-9354

81



--------------------------------------------------------------------------------



 



     
If to Buyer:
  With a Copy to:
 
   
FirstMerit Bank, N.A.
  Jeffrey M. Werthan, Esq.
Paul G. Greig
  Katten Muchin Rosenman LLP
Chairman, President and CEO
  2900 K Street, NW, Suite 200
III Cascade Plaza, CAS 80
  Washington, DC 20007
Akron, Ohio 44308
  Facsimile: (202) 339-8281
Facsimile: (330) 384-7271
   
 
   
and
 
and
 
   
Judith A. Steiner, Esq.
  Steven C. Schnitzer, Esq.
Executive V.P., Secretary & General Counsel
  Katten Muchin Rosenman LLP
FirstMerit Bank, N.A.
  2900 K Street, NW, Suite 200
III Cascade Plaza, CAS 80
  Washington, DC 20007
Akron, Ohio 44308
  Facsimile: (202) 339-8293
Facsimile: (330) 384-7271
   

Any notice given in the manner aforesaid shall be deemed to have been served,
and shall be effective for all purposes hereof on the date of its receipt by the
party to be notified. Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.
     12.7 Amendments and Waivers. Except as expressly provided in this
Agreement, neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the Party
against whom enforcement of any such amendment, waiver, discharge or termination
is sought. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
     12.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. A signature on a counterpart may be a facsimile or an electronically
transmitted signature, and such signature shall have the same force and effect
as an original signature.
     12.9 Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.
     12.10 Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not considered in construing or
interpreting this Agreement.
     12.11 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this

82



--------------------------------------------------------------------------------



 



Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. All plural
nouns and pronouns shall be deemed to include the singular case thereof where
the context requires, and vice versa. All pronouns shall be gender neutral
unless the context otherwise requires. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context otherwise requires. The
word “including” shall mean including without limitation. Whenever the word
“indemnification”, “indemnify” or “indemnified” is used herein with respect to
any Indemnitee’s right to indemnification (or words of correlative meaning) from
an Indemnifying Party hereunder, including as provided in Article 11 hereof or
any other Article or Section hereof, then such Indemnitee’s right to
“indemnification” or to be “indemnified” (or words of correlative meaning) shall
be deemed to include the right to be defended or held harmless, and paid and
reimbursed, with respect to such matter or claim or Loss or Liability as to
which the word “indemnification” or “indemnified” or “indemnify” shall apply,
unless otherwise expressly provided to the contrary.
     12.12 Expenses. Other than expressly provided herein, each Party will bear
its respective expenses incurred in connection with the preparation, execution,
and performance of this Agreement, filing any regulatory notices or
applications, and the Acquisition, including all fees and expenses of agents,
representatives, counsel, and accountants. In the event of termination of this
Agreement, the obligation of each Party to pay its own expenses will be subject
to any rights of such Party arising from a breach of this Agreement by another
Party.
     12.13 Waiver of Compliance with Bulk Sales Laws. Buyer and Seller hereby
waive compliance by them in connection with the transactions contemplated by
this Agreement with the provisions of Article 6 of the Uniform Commercial Code
as adopted in states where any of the Acquired Assets are located, and any other
applicable bulk sales laws with respect to or requiring notice to any of
Seller’s creditors or taxing authorities and any related withholding
requirements, in effect as of the date of the Closing. Seller shall fully
indemnify, reimburse and hold harmless Buyer against all Liabilities, damages or
expenses which Buyer may suffer or incur due to Seller’s failure to so comply.
     12.14 Next Business Day. In the event that either Party is required by this
Agreement to perform any action or delivery on a Saturday, Sunday or any holiday
observed by the Federal Reserve, such Party may perform the action or delivery
on the following Business Day.
[Signature Page Follows]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on the date
first above written.

            FIRSTMERIT BANK, N.A.
      By:   /s/ Terrence E. Bichsel         Name:   Terrence E. Bichsel       
Title:   Executive Vice President and Chief Financial
Officer        FIRST BANK
      By:   /s/ Terrance M. McCarthy         Name:   Terrance M. McCarthy       
Title:   Chairman, President and Chief Executive Officer     

 